


CREDIT AGREEMENT

Dated as of November 12, 2003

among

FIBERMARK NORTH AMERICA, INC.,
FIBERMARK LAHNSTEIN GMBH & CO. OHG and
FIBERMARK GESSNER GMBH & CO. OHG,
 
as Borrowers,
 
FIBERMARK, INC.
 
and

THE OTHER CREDIT PARTIES SIGNATORY HERETO,
 
as Credit Parties,
 
FIBERMARK SERVICES GMBH & CO. KG,
 
as European Borrower Representative
 
THE LENDERS SIGNATORY HERETO
 
FROM TIME TO TIME,
 
as Lenders,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Administrative Agent and Lender
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as European Loan Agent
 
and
 
BAYERISCHE HYPO- UND VEREINSBANK AG
 
as Fronting Lender
 
GECC CAPITAL MARKETS GROUP, INC.
 
as Lead Arranger










     

--------------------------------------------------------------------------------



TABLE OF CONTENTS
1 .  AMOUNT AND TERMS OF CREDIT.    
1.1 .   Credit Facilities    
1.2 .   Letters of Credit   
1.3 .   Prepayments   
1.4 .   Use of Proceeds   
1.5 .   Interest and Applicable Margins   
1.6 .   Eligible Accounts   
1.7 .   Eligible Inventory   
1.8 .   Cash Management Systems  
1.9 .   Fees   
1.10 .  Receipt of Payments   
1.11 .  Application and Allocation of Payments   
1.12 .  Loan Account and Accounting   
1.13 .  Indemnity   
1.14 .  Access    
1.15 .  Taxes    
1.16 .  Capital Adequacy; Increased Costs; Illegality   
1.17 .  Credit Support   
1.18 .  Limitations on Obligations of Foreign Credit Parties Credit Parties 
1.19    Conversion to Dollars
1.20 .  Judgment Currency; Contractual Currency   
1.21 .  Allocation of Fees and Expenses and Computations
1.22 .  Fronting Lender’s Put Rights
   
2 .  CONDITIONS PRECEDENT   
2.1 .   Conditions to the Initial Loans
2.2 .   Further Conditions to Each Loan


3 .  REPRESENTATIONS AND WARRANTIES
3.1 .   Existence; Compliance with Law   
3.2 .   Executive Offices, Collateral Locations, FEIN   
3.3 .   Power, Authorization, Enforceable Obligations   
3.4 .   Financial Statements and Projections   
3.5 .   Material Adverse Effect   
3.6 .   Ownership of Property; Liens   
3.7 .   Labor Matters   
3.8 .   Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness   
3.9 .   Government Regulation
3.10 . Margin Regulations 
3.11 . Taxes   
3.12 . ERISA    
3.13 . No Litigation   
3.14 . Brokers   
3.15 . Intellectual Property   
3.16 . Full Disclosure   
3.17 . Environmental Matters
3.18 . Insurance   
3.19 . Deposit and Disbursement Accounts   
3.20 . Government Contracts   
3.21 . Customer and Trade Relations  
3.22 . Agreements and Other Documents   
3.23 . Solvency   
3.24 . Senior Notes   
3.25 . Status as of Certain Companies   
3.26 . Completion of Initial Restructuring
   
4 .  FINANCIAL STATEMENTS AND INFORMATION.   
4.1 .   Reports and Notices   
4.2 .   Communication with Accountants
   
5 .  AFFIRMATIVE COVENANTS   
5.1 .   Maintenance of Existence and Conduct of Business   
5.2 .   Payment of Charges   
5.3.    Books and Records   
5.4 .   Insurance; Damage to or Destruction of Collateral   
5.5 .   Compliance with Laws   
5.6 .   Supplemental Disclosure   
5.7 .   Intellectual Property   
5.8 .   Environmental Matters   
5.9 .   Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases    
5.10 .   Further Assurances   
5.11 .   Intercompany Transactions   
5.12 .   Notice of Post-Closing Restructuring Actions
   
6 .  NEGATIVE COVENANTS.    
6.1 .   Mergers, Subsidiaries, Etc   
6.2 .   Investments; Loans and Advances   
6.3 .   Indebtedness   
6.4 .   Employee Loans and Affiliate Transactions   
6.5 .   Capital Structure and Business   
6.6 .   Guaranteed Indebtedness   
6.7 .   Liens  
6.8 .   Sale of Stock and Assets   
6.9 .   ERISA 
6.10 .   Financial Covenants
6.11 .   Hazardous Materials
6.12 .   Sale-Leasebacks
6.13 .   Cancellation of Indebtedness
6.14 .   Restricted Payments
6.15 .   Change of Corporate Name or Location; Change of Fiscal Year
6.16 .   No Impairment of Intercompany Transfers
6.17 .   No Speculative Transactions
6.18 .   Changes Relating to Senior Notes; Material Contracts
6.19 .   Activities of Certain Foreign Subsidiaries
6.20 .   U.S. Borrowing Availability

7 .  TERM   
7.1 .   Termination
7.2 .   Survival of Obligations Upon Termination of Financing Arrangements

8 .  EVENTS OF DEFAULT; RIGHTS AND REMEDIES   
8.1 .   Events of Default
8.2 .   Remedies
8.3 .   Waivers by Credit Parties

9 .  ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT   
9.1 .   Assignment and Participations
9.2 .   Appointment of Agents
9.3 .   Agents’ Reliance, Etc
9.4 .   GE Capital and Affiliates   
9.5 .   Lender Credit Decision
9.6 .   Indemnification
9.7 .   Successor Agent and Fronting Lender
9.8 .   Setoff and Sharing of Payments
9.9 .   Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert; Collateral Matters
9.10 .   German Power of Attorney

10 .  SUCCESSORS AND ASSIGNS   
10.1 .   Successors and Assigns

11 .  MISCELLANEOUS
11.1 .   Complete Agreement; Modification of Agreement
11.2 .   Amendments and Waivers
11.3 .   Fees and Expenses
11.4 .   No Waiver
11.5 .   Remedies
11.6 .   Severability
11.7 .   Conflict of Terms
11.8 .   Confidentiality
11.9 .   GOVERNING LAW
11.10 .   Notices
11.11 .   Section Titles
11.12 .   Counterparts
11.13 .   WAIVER OF JURY TRIAL
11.14 .   Press Releases and Related Matters
11.15 .   Reinstatement
11.16 .   Advice of Counsel
11.17 .   No Strict Construction
11.18 .   Subordination


 






INDEX OF APPENDICES






Annex A (Recitals)  - Definitions
Annex B ( Section 1.2 )  - Letters of Credit
Annex C ( Section 1.8 ) - Cash Management System
Annex D ( Section 2.1(a) ) - Closing Checklist
Annex E ( Section 4.1(a) ) - Financial Statements and Projections --Reporting
Annex F ( Section 4.1(b) ) - Collateral Reports
Annex G ( Section 6.10 ) - Financial Covenants
Annex H ( Section 9.9(a) ) - Lenders’ Wire Transfer Information
Annex I ( Section 11.10 ) - Notice Addresses
Annex J (from Annex A - Commitments as of Closing Date Commitments definition)
Annex K (from Annex A) - European Collateral Documents
Exhibit 1.1(a)(i) - Form of Notice of U.S. Revolving Credit Advance
Exhibit 1.1(a)(ii) - Form of U.S. Revolving Note
Exhibit 1.1 (b) (i) - Form of Notice of European Revolving Credit Advance
Exhibit 1.1(b)(ii) - Form of European Revolving Note
Exhibit 1.1(c)(ii) - Form of Swing Line Note
Exhibit 1.5(f)(iii) - Form of Notice of U.S. Conversion/ Continuation
Exhibit 1.5(g) - Form of Notice of European Conversion/ Continuation
Exhibit 4.1(b)(i) - Form of U.S. Borrowing Base Certificate
Exhibit 4.1(b)(ii) - Form of European Borrowing Base Certificate
Exhibit 9.1(a) - Form of Assignment Agreement
Exhibit B-1 - Application for Standby Letter of Credit
Exhibit B-2 - Application for Documentary Letter of Credit
Exhibit B-3 - Application for European Letter of Credit
Schedule 1.1 - Agent’s and Fronting Lenders Representatives
Disclosure Schedule 1.4 - Sources and Uses; Funds Flow Memorandum
Disclosure Schedule 1.6 - Customer List
Disclosure Schedule 2.1(j) - Restructuring Summary
Disclosure Schedule 3.1 - Type of Entity; State of Organization
Disclosure Schedule 3.2 - Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.4(a) - Financial Statements
Disclosure Schedule 3.4(b) - Pro Forma
Disclosure Schedule 3.4(c) - Projections
Disclosure Schedule 3.6 - Real Estate and Leases
Disclosure Schedule 3.7 - Labor Matters
Disclosure Schedule 3.8 - Ventures, Subsidiaries and Affiliates;   Outstanding
Stock
Disclosure Schedule 3.11 - Tax Matters
Disclosure Schedule 3.12 - ERISA Plans
Disclosure Schedule 3.13 - Litigation
Disclosure Schedule 3.14 - Brokers
Disclosure Schedule 3.15 - Intellectual Property
Disclosure Schedule 3.17 - Hazardous Materials
Disclosure Schedule 3.18 - Insurance
Disclosure Schedule 3.19 - Deposit and Disbursement Accounts
Disclosure Schedule 3.20 - Government Contracts
Disclosure Schedule 3.21 - Customer and Trade Relations
Disclosure Schedule 3.22 - Material Agreements
Disclosure Schedule 5.1 - Trade Names
Disclosure Schedule 5.10(c) - Further Assurances
Disclosure Schedule 6.2 - Investments
Disclosure Schedule 6.3 - Indebtedness
Disclosure Schedule 6.4(a) - Transactions with Affiliates
Disclosure Schedule 6.7 - Existing Liens
Disclosure Schedule 6.8 - Asset Dispositions
Disclosure Schedule 6.12 - Sale - Leasebacks





     

--------------------------------------------------------------------------------







This CREDIT AGREEMENT (this " Agreement "), dated as of November 12, 2003 among
FIBERMARK NORTH AMERICA, INC. , a Delaware corporation (" FNA "), FIBERMARK
LAHNSTEIN GmbH & CO. OHG , a partnership organized under the laws of Germany ("
FMLG "), FIBERMARK GESSNER GmbH & CO. OHG , a partnership organized under the
laws of Germany (" FMGG ") (FNA is sometimes referred to herein as the " U.S.
Borrower "; FMLG and FMGG are sometimes collectively referred to herein as the "
European Borrowers " and individually as a " European Borrower "; and FNA, FMLG
and FMGG are sometimes collectively referred to herein as " Borrowers " and
individually as a " Borrower "); FIBERMARK, INC. , a Delaware corporation (the "
Parent "); FIBERMARK SERVICES GMBH & CO. KG , a limited partnership organized
under the laws of Germany (" FMKG "); the other Credit Parties signatory hereto;
the financial institutions who are or hereafter become parties to this Agreement
as Lenders; GENERAL ELECTRIC CAPITAL CORPORATION , a Delaware corporation (in
its individual capacity, " GE Capital "), for itself, as Lender, and as
Administrative Agent for Lenders, GENERAL ELECTRIC CAPITAL CORPORATION , as
European Loan Agent; and BAYERISCHE HYPO- UND VEREINSBANK AG (" HVB "), as
Fronting Lender.


RECITALS


WHEREAS , Borrowers have requested that Lenders extend a revolving credit
facility of up to Eighty Five Million Dollars ($85,000,000) in the aggregate,
comprised of (i) a revolving credit facility to U.S. Borrower of up to Forty
Five Million Dollars ($45,000,000) and (ii) a revolving credit facility to
European Borrowers of the Dollar Equivalent of up to Forty Million Dollars
($40,000,000) for the purpose of replacing and refinancing the Existing Credit
Agreement and to provide (a) working capital financing for Borrowers, (b) funds
for other general corporate purposes of Borrowers and (c) funds for other
purposes permitted hereunder; and for these purposes, Lenders are willing to
make certain loans and other extensions of credit to Borrowers of up to such
amount upon the terms and conditions set forth herein; and


WHEREAS , Borrowers have agreed to secure all of their obligations under the
Loan Documents by granting to Administrative Agent and European Loan Agent, as
applicable, a security interest in and lien upon certain of their existing and
after-acquired personal and real property; and


WHEREAS , the Domestic Guarantors are willing to guarantee all of the
Obligations, and the Foreign Guarantors, Domestic Guarantors and U.S. Borrower
in each case are willing to guarantee the European Obligations and grant a
security interest in and lien upon certain of their existing and after-acquired
personal and real property to secure the Obligations as set forth in the
respective Collateral Documents; and


WHEREAS , the (a) Obligations will be secured by a first priority pledge of all
of the Stock of each of the Parent’s direct and indirect Domestic Subsidiaries
(other than the Stock of LLC, which pledge will be limited to 65% of the Stock
of LLC) and 65% of the Stock of the U.S. Credit Parties’ first tier Foreign
Subsidiaries and (b) European Obligations will be secured by a first priority
pledge of all of the Stock of each of the Parent’s direct and indirect Foreign
Subsidiaries including the Excluded Credit Parties (to the extent contemplated
herein).


WHEREAS , HVB, in its capacity as the Fronting Lender (but not including any of
HVB’s successors and assigns acting as Fronting Lender) has requested to share
only the security granted by each of the Foreign Subsidiaries and benefit only
from the guarantees granted by the Foreign Guarantors.


WHEREAS , capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively, "
Appendices ") hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.


NOW, THEREFORE , in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:


1 .  AMOUNT AND TERMS OF CREDIT   


1.1 .   Credit Facilities. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Borrowers and the
other Credit Parties contained herein:


(a)    U.S. Revolving Loans .


(i)    Each U.S. Revolving Lender agrees to make available in Dollars to U.S.
Borrower from time to time until the Commitment Termination Date its Pro Rata
Share of advances (each, a " U.S. Revolving Credit Advance ") requested by U.S.
Borrower. The Pro Rata Share of the U.S. Revolving Loan of any U.S. Revolving
Lender shall not at any time exceed its separate U.S. Revolving Loan Commitment.
The obligations of each U.S. Revolving Lender hereunder shall be several and not
joint. Until the Commitment Termination Date, U.S. Borrower may borrow, repay
and reborrow under this Section  1.1 (a) (i) ; provided , that the amount of any
U.S. Revolving Credit Advance to be made at any time shall not exceed U.S.
Borrowing Availability at such time. U.S. Borrowing Availability may be reduced
by Reserves imposed by Administrative Agent in its reasonable credit judgment.
Moreover, the sum of the U.S. Revolving Loan and Swing Line Loan outstanding to
U.S. Borrower shall not exceed at any time the U.S. Borrowing Base at such time.
Each U.S. Revolving Credit Advance shall be made on notice by U.S. Borrower to
one of the representatives of the Administrative Agent identified on Schedule
1.1 at the address specified therein. Any such notice must be given no later
than (1) 11:00 a.m. (New York time) on the Business Day of the proposed U.S.
Revolving Credit Advance, in the case of a Dollar Index Rate Loan, or (2) 11:00
a.m. (New York time) on the date which is three (3) Business Days prior to the
proposed U.S. Revolving Credit Advance, in the case of a LIBOR Loan. Each such
notice (a " Notice of U.S. Revolving Credit Advance ") must be given in writing
(by telecopy or overnight courier) substantially in the form of Exhibit
1.1(a)(i) , and shall include the information required in such Exhibit and such
other information as may be required by Administrative Agent. If U.S. Borrower
desires to have the U.S. Revolving Credit Advances bear interest by reference to
a LIBOR Rate, the U.S. Borrower must comply with Section 1.5 (f) .


(ii)    Except as provided in the last sentence of Section  1.12 , U.S. Borrower
shall execute and deliver to each U.S. Revolving Lender a note to evidence the
U.S. Revolving Loan Commitment of that U.S. Revolving Lender. Each note shall be
in the principal amount of the U.S. Revolving Loan Commitment of the applicable
U.S. Revolving Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(a)(ii) (each a " U.S. Revolving Note " and, collectively, the " U.S.
Revolving Notes "). Each U.S. Revolving Note shall represent the obligation of
the U.S. Borrower to pay the amount of the applicable U.S. Revolving Lender’s
U.S. Revolving Loan Commitment or, if less, such U.S. Revolving Lender’s Pro
Rata Share of the aggregate unpaid principal amount of all U.S. Revolving Credit
Advances to U.S. Borrower together with interest thereon as prescribed in
Section  1.5 . The entire unpaid balance of the aggregate U.S. Revolving Loan
and all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date.


(iii)    Anything in this Agreement to the contrary notwithstanding, at the
request of U.S. Borrower, in its discretion Administrative Agent may (but shall
have absolutely no obligation to), make U.S. Revolving Credit Advances to U.S.
Borrower on behalf of U.S. Revolving Lenders in amounts that cause the
outstanding balance of the aggregate U.S. Revolving Loan to exceed the U.S.
Borrowing Base (less the Swing Line Loan) (any such excess U.S. Revolving Credit
Advances are herein referred to collectively, as " U.S. Overadvances ");
provided , that (A) no such event or occurrence shall cause or constitute a
waiver of Administrative Agent’s, Swing Line Lender’s or U.S. Revolving Lenders’
right to refuse to make any further U.S. Overadvances, Swing Line Advances or
U.S. Revolving Credit Advances, or incur any U.S. Letter of Credit Obligations,
as the case may be, at any time that an U.S. Overadvance exists, and (B) no U.S.
Overadvance shall result in a Default or Event of Default based on U.S.
Borrower’s failure to comply with Section  1.1 (a) (i) or Section  1.3 (b) (i)
for so long as Administrative Agent permits such U.S. Overadvance to be
outstanding, but solely with respect to the amount of such U.S. Overadvance. In
addition, U.S. Overadvances may be made even if the conditions to lending set
forth in Section  2 have not been met. All U.S. Overadvances shall constitute
Dollar Index Rate Loans, shall bear interest at the Default Rate and shall be
payable upon the earlier of demand or the Commitment Termination Date. Except as
otherwise provided in Section  1.11 (b) , the authority of Administrative Agent
to make U.S. Overadvances is limited to an aggregate amount not to exceed
$1,500,000 at any time, shall not cause the aggregate U.S. Revolving Loan to
exceed the U.S. Maximum Amount, and may be revoked prospectively by a written
notice to Administrative Agent signed by U.S. Revolving Lenders holding more
than 50% of the U.S. Revolving Loan Commitments.


(b)    European Revolving Loans .


(i)    Subject to the terms and conditions hereof, Fronting Lender agrees to
make available in Euros to European Borrowers from time to time until the
Commitment Termination Date advances (each, a " European Revolving Credit
Advance ") in the aggregate amount not to exceed the European Revolving Loan
Commitments, and each European Revolving Loan Participant shall purchase a risk
participation from the Fronting Lender equal to its Pro Rata Share of each
European Revolving Credit Advance, all accrued and unpaid Participation Fees due
thereon and all other Fees owing to the Fronting Lender for its own account. The
Pro Rata Share of the European Revolving Loan of each European Revolving Loan
Participant shall not at any time exceed the amount of its separate European
Revolving Loan Commitment (except in the case where such excess arises as a
result of fluctuations in currency rates). The obligations of each European
Revolving Loan Participant hereunder shall be several and not joint. Until the
Commitment Termination Date, European Borrowers may borrow, repay and reborrow
under this Section 1.1 (b) ; provided , that the amount of any European
Revolving Credit Advance to be made at any time shall not exceed the European
Borrowing Availability at such time. European Borrowing Availability may be
reduced by Reserves imposed by Administrative Agent in its reasonable credit
judgment. In addition, the European Revolving Loan outstanding shall not exceed
at any time the Dollar Equivalent of the European Borrowing Base at such time.
Each European Revolving Credit Advance shall be made on notice by
European Borrower Representative to one of the representatives of Fronting
Lender identified in Schedule 1.1 at the address specified therein. Any such
notice must be given no later than (1) 11:00 a.m. (Munich time) on the date
which is three (3) Business Days prior to the proposed European Revolving Credit
Advance, in the case of a Euro Index Rate Loan, or (2) 11:00 a.m. (Munich time)
on the same day of the proposed European Revolving Credit Advance, in the case
of a Euribor Loan. Each such notice (a " Notice of European Revolving Credit
Advance ") must be given in writing (by telecopy or overnight courier)
substantially in the form of Exhibit 1.1(b)(i) , and shall include the
information required in such Exhibit and such other information as may be
reasonably required by Fronting Lender. If European Borrowers desire to have the
European Revolving Credit Advances bear interest by reference to a Euribor Rate,
European Borrower Representative must comply with Section 1.5 (g)


(ii)    Except as provided in the last sentence of Section 1.12 , European
Borrowers shall execute and deliver a note to Fronting Lender to evidence the
European Revolving Loan Commitments. The note shall be in the principal amount
of the European Revolving Loan Commitments, dated the Closing Date and
substantially in the form of Exhibit 1.1 (b) (ii) (the " European Revolving Note
"). The European Revolving Note shall represent the obligation of European
Borrowers to pay the amount of the European Revolving Loan Commitments or, if
less, the aggregate unpaid principal amount of all European Revolving Credit
Advances together with interest thereon as prescribed in Section 1.5 . The
entire unpaid balance of the aggregate European Revolving Loan and all other
non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date.


(iii)    If at any time the outstanding European Revolving Loan exceeds the
European Borrowing Base (including any such excess arising as a result of
fluctuations in currency rates) (any such excess European Revolving Loan is
herein referred to collectively as "European Overadvances "), Fronting Lender
shall not be obligated to make European Revolving Credit Advances, no additional
European Letters of Credit shall be issued and the European Revolving Loan must
be repaid immediately and European Letters of Credit cash collateralized, in
each case, in an amount sufficient to eliminate any European Overadvances. All
European Overadvances shall constitute a Euro Index Rate Loan and shall bear
interest at the Default Rate.


(iv)    Each European Revolving Loan Participant’s obligation to purchase a risk
participation interest in accordance with Section 1.1(c)(i) shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right that such European
Revolving Loan Participant may have against the Fronting Lender, any European
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of any
European Borrower to satisfy the conditions precedent to borrowing set forth in
this Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.


(c)    Swing Line Facility .


(i)    Administrative Agent shall notify the Swing Line Lender upon
Administrative Agent’s receipt of any Notice of U.S. Revolving Credit Advance.
Subject to the terms and conditions hereof, the Swing Line Lender may, in its
discretion, make available from time to time until the Commitment Termination
Date advances in Dollars (each, a " Swing Line Advance ") in accordance with any
such notice. The provisions of this Section 1.1 (c) shall not relieve U.S.
Revolving Lenders of their obligations to make U.S. Revolving Credit Advances
under Section 1.1 (a) ; provided , that if the Swing Line Lender makes a Swing
Line Advance pursuant to any such notice, such Swing Line Advance shall be in
lieu of any U.S. Revolving Credit Advance that otherwise may be made by U.S.
Revolving Credit Lenders pursuant to such notice. The aggregate amount of Swing
Line Advances outstanding shall not exceed at any time the lesser of (A) the
Swing Line Commitment and (B) the lesser of the U.S. Maximum Amount and (except
for U.S. Overadvances) the U.S. Borrowing Base, in each case, less the
outstanding balance of the U.S. Revolving Loan at such time (" Swing Line
Availability "). Until the Commitment Termination Date, U.S. Borrower may from
time to time borrow, repay and reborrow under this Section 1.1 (c) . Each Swing
Line Advance shall be made pursuant to a Notice of U.S. Revolving Credit Advance
delivered to Administrative Agent by U.S. Borrower in accordance with Section
1.1 (a) . Any such notice must be given no later than 11:00 a.m. (New York time)
on the Business Day of the proposed Swing Line Advance. Unless the Swing Line
Lender has received at least one (1) Business Day’s prior written notice from
Requisite U.S. Revolving Lenders instructing it not to make a Swing Line
Advance, the Swing Line Lender shall, notwithstanding the failure of any
condition precedent set forth in Section 2.2 , be entitled to fund that Swing
Line Advance, and to have each U.S. Revolving Lender make U.S. Revolving Credit
Advances in accordance with Section 1.1 (c) (iii) or purchase participating
interests in accordance with Section 1.1 (c) (iv) . Notwithstanding any other
provision of this Agreement or the other Loan Documents, the Swing Line Loan
shall constitute a Dollar Index Rate Loan. U.S. Borrower shall repay the
aggregate outstanding principal amount of the Swing Line Loan upon demand
therefor by Administrative Agent.


(ii)    U.S. Borrower shall execute and deliver to the Swing Line Lender a
promissory note to evidence the Swing Line Commitment. Such note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender, dated
the Closing Date and substantially in the form of Exhibit 1.1(c)(ii) (a " Swing
Line Note "). Such Swing Line Note shall represent the obligation of U.S.
Borrower to pay the amount of the Swing Line Commitment or, if less, the
aggregate unpaid principal amount of all Swing Line Advances made to U.S.
Borrower together with interest thereon as prescribed in Section 1.5 . The
entire unpaid balance of the Swing Line Loan shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.


(iii)    The Swing Line Lender, at any time and from time to time in its sole
and absolute discretion, but not less frequently than weekly, shall on behalf of
U.S. Borrower (and U.S. Borrower hereby irrevocably authorizes the Swing Line
Lender to so act on its behalf) request each U.S. Revolving Lender (including
the Swing Line Lender) to make a U.S. Revolving Credit Advance to U.S. Borrower
(which shall be a Dollar Index Rate Loan) in an amount equal to that U.S.
Revolving Lender’s Pro Rata Share of the principal amount of the U.S. Borrower’s
Swing Line Loan (the " Refunded Swing Line Loan ") outstanding on the date such
notice is given. Unless any of the events described in Sections 8.1 (h) or 8.1
(i) has occurred (in which event the procedures of Section 1.1 (c) (iv) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a U.S. Revolving Credit Advance are then satisfied,
each U.S. Revolving Lender shall disburse directly to Administrative Agent, its
Pro Rata Share of a U.S. Revolving Credit Advance on behalf of the Swing Line
Lender prior to 3:00 p.m. (New York time) in immediately available funds on the
Business Day next succeeding the date that notice is given. The proceeds of
those U.S. Revolving Credit Advances shall be immediately paid to the Swing Line
Lender and applied to repay the Refunded Swing Line Loan.


(iv)    If, prior to refunding a Swing Line Loan with a U.S. Revolving Credit
Advance pursuant to Section 1.1 (c) (iii) , one of the events described in
Sections 8.1 (h) or 8.1 (i) has occurred, then, subject to the provisions of
Section 1.1 (c) (v) below, each U.S. Revolving Lender shall, on the date such
U.S. Revolving Credit Advance was to have been made for the benefit of the U.S.
Borrower, purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Loan in an amount equal to its Pro Rata Share of such
Swing Line Loan (determined in respect of the U.S. Revolving Loan). Upon
request, each U.S. Revolving Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.


(v)    Each U.S. Revolving Lender’s obligation to make U.S. Revolving Credit
Advances in accordance with Section 1.1 (c) (iii) and to purchase participation
interests in accordance with Section 1.1 (c) (iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such U.S.
Revolving Lender may have against the Swing Line Lender, U.S. Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any inability of U.S. Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement at any time or (D)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. If any U.S. Revolving Lender does not make available to
Administrative Agent or the Swing Line Lender, as applicable, the amount
required pursuant to Sections 1.1 (c) (iii) or 1.1 (c) (iv) , as the case may
be, the Swing Line Lender shall be entitled to recover such amount on demand
from such U.S. Revolving Lender, together with interest thereon for each day
from the date of non-payment until such amount is paid in full at the Federal
Funds Rate for the first two (2) Business Days and at the Dollar Index Rate
thereafter.


(d)    Reliance on Notices; Appointment of European Borrower Representative .
Each Agent and Fronting Lender shall be entitled to rely upon, and shall be
fully protected in relying upon, any Notice of U.S. Revolving Credit Advance,
Notice of U.S. Conversion/Continuation, Notice of European Revolving Credit
Advance, Notice of European Conversion/Continuation or similar notice reasonably
believed by such Agent or Fronting Lender to be genuine. Each Agent and Fronting
Lender may assume that each Person executing and delivering any notice in
accordance herewith was duly authorized, unless the responsible individual
acting thereon for such Agent and Fronting Lender has actual knowledge to the
contrary. Each European Borrower hereby designates FMKG as its representative
and agent on its behalf for the purposes of issuing Notices of European
Revolving Credit Advances and Notices of European Conversion/Continuation,
giving instructions with respect to the disbursement of the proceeds of the
European Revolving Loans, selecting interest rate options, requesting European
Letters of Credit, giving and receiving all other notices and consents hereunder
or under any of the other Loan Documents and taking all other actions (including
in respect of compliance with covenants) on behalf of any European Borrower or
European Borrowers under the Loan Documents. European Borrower Representative
hereby accepts such appointment. Each Agent, Fronting Lender and any European
Revolving Loan Participant may regard any notice or other communication pursuant
to any Loan Document from European Borrower Representative as a notice or
communication from all European Borrowers, and may give any notice or
communication required or permitted to be given to any European Borrower or
European Borrowers hereunder to European Borrower Representative on behalf of
such European Borrower or European Borrowers. Each European Borrower agrees that
each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by European Borrower Representative shall be
deemed for all purposes to have been made by such European Borrower and shall be
binding upon and enforceable against such European Borrower to the same extent
as if the same had been made directly by such European Borrower.


1.2 .   Letters of Credit.  Subject to and in accordance with the terms and
conditions contained herein and in Annex B , Borrower Representatives, on behalf
of the applicable Borrower, shall have the right to request, and U.S. Revolving
Lenders agree to incur, or purchase participations in, U.S. Letter of Credit
Obligations and Fronting Lender agrees to incur, or purchase participations in,
European Letter of Credit Obligations.


1.3 .   Prepayments .   
(a) (i)   Voluntary Prepayments; Reductions in U.S. Revolving Loan Commitments .
U.S. Borrower may at any time, on at least five (5) days’ prior written notice
to Administrative Agent permanently reduce (but not terminate) the U.S.
Revolving Loan Commitment; provided , that (A) any such reduction shall be in a
minimum amount of $5,000,000 and integral equivalents of $1,000,000 in excess of
such amount (B) the U.S. Revolving Loan Commitment shall not be reduced to an
amount less than $20,000,000, and (C) the U.S. Revolving Loan Commitment shall
not be reduced to an amount less than the amount of the U.S. Revolving Loan then
outstanding (unless, in each case, this Agreement is being terminated), and
after giving effect to such reductions, U.S. Borrower shall comply with Section
1.3(b)(i) . In addition, U.S. Borrower may at any time, on at least ten (10)
days’ prior written notice to Administrative Agent, terminate the U.S. Revolving
Loan Commitment; provided , that upon such termination, all Commitments shall
terminate, all Loans and other Obligations shall be immediately due and payable
in full and all Letter of Credit Obligations shall be cash collateralized or
otherwise satisfied in accordance with Annex B hereto. Any reduction or
termination of the U.S. Revolving Loan Commitment must be accompanied by payment
of the Fee required by Section 1.9 (c) , if any, plus the payment of any LIBOR
funding breakage costs in accordance with Section 1.13 (b) . Upon any such
reduction or termination of the U.S. Revolving Loan Commitment, the U.S.
Borrower’s right to request U.S. Revolving Credit Advances, or request that U.S.
Letter of Credit Obligations be incurred on its behalf, or request Swing Line
Advances, shall simultaneously be permanently reduced or terminated, as the case
may be; provided , that a permanent reduction of U.S. Revolving Loan Commitment
shall not require a corresponding pro rata reduction in the U.S. L/C Sublimit.
Each notice of partial prepayment shall designate the Loans or other Obligations
to which such prepayment is to be applied.


(ii)    Voluntary Prepayments; Reductions in European Revolving Loan Commitments
. The European Borrowers may at any time, on at least five (5) days’ prior
written notice by European Borrower Representative to Administrative Agent and
Fronting Lender permanently reduce (but not terminate) the European Revolving
Loan Commitment; provided , that (A) any such reduction shall be in a minimum
amount of the Dollar Equivalent of $5,000,000 and integral equivalents of the
Dollar Equivalent of $1,000,000 in excess of such amount (B) the European
Revolving Loan Commitment shall not be reduced to an amount less than the Dollar
Equivalent of $20,000,000, and (C) the European Revolving Loan Commitment shall
not be reduced to an amount less than the amount of the European Revolving Loan
then outstanding (unless, in each case, this Agreement is being terminated), and
after giving effect to such reductions, European Borrowers shall comply with
Section 1.3 (b)(ii) . In addition, European Borrowers may at any time, on at
least ten (10) days’ prior written notice to Administrative Agent and Fronting
Lender terminate the European Revolving Loan Commitment; provided, that upon
such termination, all Commitments shall terminate, all Loans and other
Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex B hereto. Any reduction or termination of the European
Revolving Loan Commitment must be accompanied by payment of the Fee required by
Section 1.9 (c) , if any, plus the payment of any Euribor funding breakage costs
in accordance with Section 1.13 (b) . Upon any such reduction or termination of
the European Revolving Loan Commitment, the European Borrowers’ right to request
European Revolving Credit Advances or request that European Letter of Credit
Obligations be incurred on their behalf shall simultaneously be permanently
reduced or terminated; provided, that a permanent reduction of European
Revolving Loan Commitment shall not require a corresponding pro rata reduction
in the European L/C Sublimit. Each notice of partial prepayment shall designate
the Loans or other Obligations to which such prepayment is to be applied.


(b)    Mandatory Prepayments .


(i)    If at any time the aggregate outstanding balances of the U.S. Revolving
Loan and the Swing Line Loan exceed the lesser of (A) the U.S. Maximum Amount
and (B) the U.S. Borrowing Base, U.S. Borrower shall immediately repay the
aggregate outstanding U.S. Revolving Credit Advances to the extent required to
eliminate such excess. If any such excess remains after repayment in full of the
aggregate outstanding U.S. Revolving Credit Advances, U.S. Borrower shall
provide cash collateral for the U.S. Letter of Credit Obligations in the manner
set forth in Annex B to the extent required to eliminate such excess which cash
collateral shall be held by the Administrative Agent until there is no longer
any such excess, at which time any remaining cash collateral shall be available
to U.S. Borrower. Notwithstanding the foregoing, any U.S. Overadvance made
pursuant to Section 1.1 (a) (iii) shall be repaid only on demand.


(ii)    If at any time the aggregate outstanding balances of the European
Revolving Loan exceed (including any such excess arising as a result of
fluctuations in currency rates) the lesser of (A) the European Maximum Amount
and (B) the European Borrowing Base, European Borrowers shall immediately repay
the aggregate outstanding European Revolving Credit Advances to the extent
required to eliminate such excess. If any such excess remains after repayment in
full of the aggregate outstanding European Revolving Credit Advances, European
Borrowers shall provide cash collateral for the European Letter of Credit
Obligations in the manner set forth in Annex B to the extent required to
eliminate such excess which cash collateral shall be held by the Administrative
Agent until there is no longer any such excess, at which time any remaining cash
collateral shall be available to European Borrowers.


(iii)    Immediately upon receipt by any Credit Party of cash proceeds of any
Asset Disposition (excluding proceeds of Asset Dispositions permitted by Section
6.8 (a) or, so long as no Event of Default is then continuing, Section 6.8 (e) )
or any sale of Stock of any Subsidiary of any Credit Party (excluding any sale,
transfer or other disposition of any such Stock as contemplated by the
Post-Closing Restructuring), U.S. Borrower, if the cash proceeds are received by
U.S. Borrower or any Domestic Subsidiary, or European Borrowers, if the cash
proceeds are received by a European Borrower or any Foreign Credit Party, shall
prepay the applicable Loans in an amount equal to all such cash proceeds, net of
(A) commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by such Borrower
in connection therewith (in each case, paid to non-Affiliates), (B) transfer
taxes, (C) amounts payable to holders of senior Liens (to the extent such Liens
constitute Permitted Encumbrances hereunder), if any, (D) an appropriate reserve
for income taxes in accordance with GAAP in connection therewith; and (E) any
amounts required to be held in escrow in connection with such transaction,
provided , that the escrowed cash amounts shall be applied to repay Loans under
this subclause (iii) as and to the extent released from escrow; provided further
that for any such proceeds which are from the sale of Stock of a Foreign
Subsidiary, no more than 65% of such cash proceeds shall be applied to any
Obligation (other than any European Obligation) of U.S. Borrower or any U.S.
Credit Party. Any such prepayment shall be applied in accordance with Section 
1.3 (c) .


(iv)    If any Borrower or any of its Subsidiaries issues Stock, no later than
the Business Day following the date of receipt of the cash proceeds thereof
(excluding proceeds from any issuance of Stock contemplated by the Post-Closing
Restructuring), U.S. Borrower, if the cash proceeds are received by U.S.
Borrower or any Domestic Subsidiary, or European Borrowers, if the cash proceeds
are received by a European Borrower or any Foreign Credit Party, shall prepay
the applicable Loans in an amount equal to all such cash proceeds, net of
underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith; provided further that for any such
proceeds which are from the issuance of Stock of a Foreign Subsidiary, no more
than 65% of such cash proceeds shall be applied to any Obligation (other than
any European Obligation) of U.S. Borrower or any U.S. Credit Party. Any such
prepayment shall be applied in accordance with Section 1.3 (c) .


(v)    If any Credit Party incurs any Indebtedness (other than Indebtedness
permitted by Section 6.3 ) , no later than the Business Day following the date
of receipt of the cash proceeds thereof, U.S. Borrower, if the cash proceeds are
received by U.S. Borrower or any Domestic Subsidiary, or European Borrowers, if
the cash proceeds are received by a European Borrower or any Foreign Credit
Party, shall prepay the applicable Loans in an amount equal to all such cash
proceeds, net of underwriting discounts and commissions and other reasonable
costs paid to non-Affiliates in connection therewith. Any such payment shall be
applied in accordance with Section 1.3 (c) .


(c)    Application of Certain Mandatory Prepayments . Subject to the provisions
of Section 1.18 , any prepayments made by any Borrower pursuant to Sections 1.3
(b) (iii) , (b) (iv) or (b) (v) above shall be applied to the Obligations owing
by that Borrower as follows: first , to Fees and reimbursable expenses of
Administrative Agent, European Loan Agent and/or Fronting Lender then due and
payable pursuant to any of the Loan Documents owed to such parties by the
applicable Borrower; second , in the case of U.S. Borrower, to interest then due
and payable on the Swing Line Loan; third , in the case of U.S. Borrower, to the
principal balance of the Swing Line Loan outstanding until the same has been
repaid in full; fourth , to interest then due and payable on European Revolving
Credit Advances (and, in that case, first to interest on the European Revolving
Credit Advances excluding the Participation Fee and second to the Participation
Fee) or U.S. Revolving Credit Advances, as applicable, to such Borrower; fifth ,
to the principal balance of European Revolving Credit Advances or U.S. Revolving
Credit Advances, as applicable, to such Borrower outstanding until the same has
been paid in full; sixth , to any European Letter of Credit Obligations or U.S.
Letter of Credit Obligations, as applicable, of Borrowers to provide cash
collateral therefor in the manner set forth in Annex B , until all such Letter
of Credit Obligations have been fully cash collateralized in the manner set
forth in Annex B provided , that no such cash-collateralization shall be
required to the extent the applicable Borrower(s) have Borrowing Availability
(before giving effect to such Letter of Credit Obligations) in excess of the
amount of such Letter of Credit Obligations and no Event of Default has occurred
and is continuing; and last , in the case of U.S. Borrower, to European
Obligations in such order as Administrative Agent elects. Any proceeds which
remain following application of such proceeds shall be returned to the
applicable Borrower. Neither any Revolving Loan Commitment nor the Swing Line
Commitment shall be permanently reduced by the amount of any such prepayments.


(d)    Application of Prepayments from Insurance and Condemnation Proceeds .
Subject to the provisions of Section 1.18 , prepayments from cash insurance or
condemnation proceeds in connection with an event of loss in accordance with
Section 5.4 (c) and the Mortgages, respectively, shall be applied as follows:
(i) insurance proceeds from casualties or losses to cash or Inventory of U.S.
Borrower or any Domestic Guarantor shall be applied, first , to the Swing Line
Loans, second , to the U.S. Revolving Loan and third , to such other Obligation
as the Administrative Agent determines; and (ii) insurance or condemnation
proceeds from casualties or losses to Equipment, Fixtures and Real Estate shall
be applied to such Obligations as Administrative Agent elects; provided , that
the Administrative Agent shall not use any such proceeds to cash-collateralize
Letter of Credit Obligations to the extent the applicable Borrower(s) have
Borrowing Availability (before giving effect to such Letter of Credit
Obligations) in excess of the amount of such Letter of Credit Obligations and no
Event of Default has occurred and is continuing. All cash insurance or
condemnation proceeds of assets of European Borrowers or any other Foreign
Credit Party shall, subject to Section 5.4 (c) , be applied to the European
Revolving Loan and other Obligations of European Borrowers as Administrative
Agent elects; provided , that the Administrative Agent shall not use any such
proceeds to cash-collateralize Letter of Credit Obligations to the extent the
applicable Borrower(s) have Borrowing Availability (before giving effect to such
Letter of Credit Obligations) in excess of the amount of such Letter of Credit
Obligations and no Event of Default has occurred and is continuing. Neither the
U.S. Revolving Loan Commitment, the European Revolving Loan Commitment nor the
Swing Line Loan Commitment shall be permanently reduced by the amount of any
such prepayments. If cash insurance or condemnation proceeds received by a
particular Borrower exceed the outstanding principal balances of the Loans to
that Borrower or if the precise amount of cash insurance or condemnation
proceeds allocable to Inventory as compared to Equipment, Fixtures and Real
Estate are not otherwise determined, the allocation and application of those
proceeds shall be determined by Administrative Agent, subject to the approval of
Requisite Lenders.


(e)    No Implied Consent . Nothing in this Section 1.3 shall be construed to
constitute any Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.


(f)    Application Generally . All mandatory prepayments shall (i) to the extent
practicable, be applied to Index Rate Loans prior to being applied to LIBOR
Loans or Euribor Loans and (ii) to the extent no Default or Event of Default has
occurred and is continuing and to the extent that any such prepayment is
otherwise to be applied to a LIBOR Loan or a Eurib o Index Rate Loans prior to
being applied to LIBOR Loans or Euribor Loans and (ii) to the extent no Default
or Event of Default has occurred and is continuing and to the extent that any
such prepayment is otherwise to be applied to a LIBOR Loan or a Euribo or Loan
prior to the end of the applicable Interest Period with respect thereto (and
such prepayment would require payment of breakage costs in accordance with r
Loan prior to the end of the applicable Interest Period with respect thereto
(and such prepayment would require payment of breakage costs in accordance with
Section 1.13 (b) ), at the request of the applicable Borrower Representative, be
held by the Administrative Agent or Fronting Lender, as applicable, in an
interest bearing account at a bank or financial institution acceptable to
Administrative Agent pursuant to documentation satisfactory to the
Administrative Agent (the " on satisfactory to the Administrative Agent (the "
Prepayment Account ") until the end of the applicable Interest Period and, on
the last day of the applicable Interest Period, be applied to prepay Loans and
cash-collateralize Letters of Credit as otherwise ) until the end of the
applicable Interest Period and, on the last day of the applicable Interest
Period, be applied to prepay Loans and cash-collateralize Letters of Credit as
otherwise required hereunder. required hereunder. Any interest earned on
deposits in the Prepayment Account shall be for the account of Administrative
Agent or Fronting Lender, as applicable. Subject to Section  1.18 , after the
occurrence of and during the continuance of an Event of Default, Administrative
Agent may apply funds then held in the Prepayment Account to the payment, in
such order as Administrative Agent may elect, of any Obligations then due and
payable. Neither any of the Borrowers nor any Person claiming on behalf of or
through any Borrower shall have any right to withdraw any of the funds held in
the Prepayment Account, except as provided above in this Section 1.3 (f) .


1.4 .   Use of Proceeds .   
Borrowers shall utilize the proceeds of the Loans solely for the Refinancing
(and to pay any related transaction expenses), and for the financing of
Borrowers’ ordinary working capital and general corporate needs. Disclosure
Schedule (1.4) contains a description of Borrowers’ sources and uses of funds as
of the Closing Date, including Loans and Letter of Credit Obligations to be made
or incurred on that date, and a funds flow memorandum detailing how funds from
each source are to be transferred to particular uses.


1.5 .   Interest and Applicable Margins .   


(a)    U.S. Borrower shall pay interest to Administrative Agent, for the ratable
benefit of Lenders with respect to the various Loans being made by each Lender
to U.S. Borrower, in arrears on each applicable Interest Payment Date, at the
following rates: (i) with respect to the U.S. Revolving Credit Advances, the
Dollar Index Rate plus the Applicable Dollar Index Margin per annum or, at the
election of U.S. Borrower, the applicable LIBOR Rate plus the Applicable LIBOR
Margin per annum; and (ii) with respect to the Swing Line Loan, the Dollar Index
Rate plus the Applicable Dollar Index Margin per annum.


(b)    European Borrowers shall pay interest to Fronting Lender with respect to
the Loans being made by Fronting Lender to European Borrowers, in Euros in
arrears on each applicable Interest Payment Date, at the Euro Index Rate plus
the Applicable Euro Index Margin per annum or at the election of European
Borrowers, the applicable Euribor Rate plus the Applicable Euribor Margin per
annum.


The Applicable Margins are as follows:
Applicable Dollar Index Margin
1.50%
Applicable LIBOR Margin
3.00%
Applicable Euro Index Margin
4.00%
Applicable Euribor Margin
2.50%
Applicable Unused Line Fee Margin
0.50%

(c)    If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period and Euribor
Period) and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.


(d)    All computations of Fees calculated on a per annum basis and interest
shall be made by the Administrative Agent on the basis of a 360-day year, in
each case for the actual number of days occurring in the period for which such
interest and Fees are payable. The Index Rate is a floating rate determined for
each day. Each determination by the Administrative Agent of an interest rate and
Fees hereunder shall be presumed to be correct, absent manifest error.


(e)    So long as an Event of Default has occurred and is continuing under
Section 8.1 (a) , (h) or (i) or so long as any other Event of Default has
occurred and is continuing and at the election of Administrative Agent (or upon
the written request of Requisite Lenders) confirmed by written notice from
Administrative Agent to each Borrower Representative, the interest rates
applicable to the Loans and the Letter of Credit Fees shall be increased by two
percentage points (2%) per annum above the rates of interest or the rate of such
Fees otherwise applicable hereunder (" Default Rate "), and all outstanding
Obligations shall bear interest at the Default Rate applicable to such
Obligations. Interest and Letter of Credit Fees at the Default Rate shall accrue
from the initial date of such Event of Default until that Event of Default is
cured or waived and shall be payable upon demand.


(f)    U.S. Borrower shall have the option to (i) request that any U.S.
Revolving Credit Advance be made as a LIBOR Loan, (ii) convert at any time all
or any part of outstanding U.S. Revolving Loans (other than the Swing Line Loan)
from Dollar Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to a
Dollar Index Rate Loan, subject to payment of LIBOR breakage costs in accordance
with Section 1.13 (b) if such conversion is made prior to the expiration of the
LIBOR Period applicable thereto, or (iv) continue all or any portion of any U.S.
Revolving Loan (other than the Swing Line Loan) as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Loan shall commence on the first (1 st ) day after the last day
of the LIBOR Period of the Loan to be continued provided that, in the case of
clauses (i), (ii) and (iv) any such request or conversion shall be subject to
the conditions precedent set forth in Section 2.2 . Any Loan or group of U.S.
Revolving Loans having the same proposed LIBOR Period to be made or continued
as, or converted into, a LIBOR Loan must be in a minimum amount of $3,000,000
and integral multiples of $500,000 in excess of such amount. Any such election
must be made by 11:00 a.m. (New York time) on the third (3 rd ) Business Day
prior to (1) the date of any proposed U.S. Revolving Credit Advance which is to
bear interest at the LIBOR Rate, (2) the end of each LIBOR Period with respect
to any LIBOR Loans to be continued as such, or (3) the date on which U.S.
Borrower wishes to convert any Dollar Index Rate Loan to a LIBOR Loan for a
LIBOR Period designated by U.S. Borrower in such election. If no election is
received with respect to a LIBOR Loan by 11:00 a.m. (New York time) on the third
(3 rd ) Business Day prior to the end of the LIBOR Period with respect thereto
(or if a Default or an Event of Default has occurred and is continuing or if the
additional conditions precedent set forth in Section 2.2 shall not have been
satisfied), that LIBOR Loan shall be converted to a Dollar Index Rate Loan at
the end of its LIBOR Period. U.S. Borrower must make such election by notice to
Administrative Agent in writing, by telecopy or overnight courier. In the case
of any conversion or continuation, such election must be made pursuant to a
written notice (a " Notice of U.S. Conversion/Continuation ") in the form of
Exhibit 1.5(f) .


(g)    European Borrower Representative shall have the option to (i) request
that any European Revolving Credit Advance be made as a Euribor Loan, (ii)
convert at any time all or any part of outstanding European Revolving Loans from
Euro Index Rate Loans to Euribor Loans, (iii) convert any Euribor Loan to Euro
Index Rate Loan, subject to payment of Euribor breakage costs in accordance with
Section 1.13 (b) if such conversion is made prior to the expiration of the
Euribor Period applicable thereto, or (iv) continue all or any portion of any
European Revolving Loan as a Euribor Loan upon the expiration of the applicable
Euribor Period and the succeeding Euribor Period of that continued Loan shall
commence on the first (1 st ) day after the last day of the Euribor Period of
the Loan to be continued provided that, in the case of clauses (i), (ii) and
(iv) any such request or conversion shall be subject to the conditions precedent
set forth in Section 2.2 . Any Loan or group of Loans having the same proposed
Euribor Period to be made or continued as, or converted into, a Euribor Loan
must be in a minimum amount of EUR 3,000,000 and integral multiples of EUR
500,000 in excess of such amount. Any such election must be made by 11:00 a.m.
(Munich time) on the third (3 rd ) Business Day prior to (1) the date of any
proposed European Revolving Credit Advance which is to bear interest at the
Euribor Rate, (2) the end of each Euribor Period with respect to any Euribor
Loans to be continued as such, or (3) the date on which European Borrower
Representative wishes to convert any Euro Index Rate Loan to a Euribor Loan for
a Euribor Period designated by European Borrower Representative in such
election. If no election is received with respect to a Euribor Loan by 11:00
a.m. (Munich time) on the third (3 rd ) Business Day prior to the end of the
Euribor Period with respect thereto (or if a Default or an Event of Default has
occurred and is continuing or if the additional conditions precedent set forth
in Section 2.2 shall not have been satisfied), that Euribor Loan shall be
converted to a Euro Index Rate Loan at the end of its Euribor Period. European
Borrower Representative must make such election by notice to Fronting Lender in
writing, by telecopy or overnight courier. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a "
Notice of European Conversion/Continuation ") in the form of Exhibit 1.5(g) .


(h)    Notwithstanding anything to the contrary set forth in this Section  1.5 ,
if a court of competent jurisdiction determines in a final order that the rate
of interest payable hereunder exceeds the highest rate of interest permissible
under law (the "Maximum Lawful Rate "), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided , however , that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Administrative Agent, on
behalf of Lenders and the Fronting Lender, is equal to the total interest that
would have been received had the interest rate payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement. Thereafter, interest hereunder
shall be paid at the rate(s) of interest and in the manner provided in Sections
1.5(a) through (g) , unless and until the rate of interest again exceeds the
Maximum Lawful Rate, and at that time this paragraph shall again apply. In no
event shall the total interest received by any Lender pursuant to the terms
hereof exceed the amount that such Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate. If the Maximum Lawful Rate is calculated pursuant to this
paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made. If, notwithstanding the provisions of this Section 1.5 (h),
a court of competent jurisdiction shall finally determine that a Lender has
received interest hereunder in excess of the Maximum Lawful Rate, Administrative
Agent or Fronting Lender, as applicable shall, to the extent permitted by
applicable law, promptly apply such excess in the order specified in Section 
1.11 and thereafter shall refund any excess to Borrowers or as a court of
competent jurisdiction may otherwise order.


1.6 .   Eligible Accounts .   
All of the Accounts owned by U.S. Borrower and reflected in the most recent U.S.
Borrowing Base Certificate delivered by U.S. Borrower to Administrative Agent
shall be " Eligible Accounts " for purposes of this Agreement, except any
Account to which any of the exclusionary criteria set forth below applies.
Administrative Agent shall have the right to establish or modify or eliminate
Reserves against Eligible Accounts from time to time in its reasonable credit
judgment. In addition, Administrative Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the criteria set
forth below, to establish new criteria and to adjust advance rates with respect
to Eligible Accounts, in its reasonable credit judgment, subject to the approval
of Supermajority U.S. Revolving Lenders in the case of adjustments or new
criteria or changes in advance rates or the elimination of Reserves which have
the effect of making more credit available. Eligible Accounts shall not include
any Account of U.S. Borrower:


(a)    that does not arise from the sale of goods or the performance of services
by U.S. Borrower in the ordinary course of its business;


(b)    (i) upon which U.S. Borrower’s right to receive payment is not absolute
or is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which U.S. Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to U.S. Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;


(c)    to the extent of any defense, counterclaim, setoff or dispute against
such Account;


(d)    that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;


(e)    with respect to which an invoice, reasonably acceptable to Administrative
Agent in form and substance, has not been sent to the applicable Account Debtor;


(f)    that (i) is not owned by U.S. Borrower or (ii) is subject to any right,
claim, security interest or other interest of any other Person, other than Liens
in favor of Administrative Agent, on behalf of itself and Lenders;


(g)    that arises from a sale to (i) any director, officer, other employee or
joint venturer of any Credit Party or (ii) any Person that directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, fifteen percent (15%) or more of the Stock of any Credit Party,
or (iii) any other Credit Party;


(h)    that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless
Administrative Agent, in its sole discretion, has agreed to the contrary in
writing and U.S. Borrower, if necessary or desirable, has complied with respect
to such obligation with the Federal Assignment of Claims Act of 1940, or any
applicable state, county or municipal law restricting assignment thereof;
provided , that, notwithstanding the foregoing, Accounts which would otherwise
be deemed ineligible as a result of this clause (h) and which in the aggregate
do not exceed $250,000, shall not be deemed ineligible as a result only of this
clause (h);


(i)    that is the obligation of an Account Debtor located in a foreign country
other than Canada (excluding the province of Newfoundland, the Northwest
Territories and the Territory of Nunavit) unless payment thereof is assured by a
letter of credit assigned and delivered to Administrative Agent, reasonably
satisfactory to Administrative Agent as to form, amount and issuer;


(j)    to the extent U.S. Borrower or any of its Subsidiaries are liable for
goods sold or services rendered by the applicable Account Debtor to U.S.
Borrower or any such Subsidiary thereof but only to the extent of the potential
offset;


(k)    except with respect to the customers listed on Disclosure Schedule (1.6)
hereto, or hereafter agreed to from time to time with Administrative Agent, that
arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;


(l)    that is in default; provided , that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:


(i)    the Account is not paid within the earlier of: sixty (60) days following
its due date or ninety (90) days following its original invoice date;


(ii)    the Account Debtor obligated upon such Account suspends business, makes
a general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or


(iii)    a petition is filed by or against any Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;


(m)    that is the obligation of an Account Debtor if 50% or more of the Dollar
amount of all Accounts owing by that Account Debtor are ineligible under the
other criteria set forth in this Section 1.6 ;


(n)    as to which Administrative Agent’s Lien thereon, on behalf of itself and
Lenders, is not a first priority perfected Lien;


(o)    as to which any of the representations or warranties in the Loan
Documents are untrue;


(p)    to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;


(q)    to the extent such Account exceeds any credit limit established by
Administrative Agent, in its reasonable credit judgment, which shall be
effective ten (10) days after written prior notice of such limit by
Administrative Agent to U.S. Borrower;


(r)    to the extent that such Account, together with all other Accounts owing
by such Account Debtor, its Subsidiaries and the Parent of such Account Debtor
as of any date of determination exceed 15% of all Eligible Accounts;


(s)    that is payable in any currency other than Dollars; or


(t)    that is otherwise unacceptable to Administrative Agent in its reasonable
credit judgment.


1.7 .   Eligible Inventory .   
All of the Inventory owned by the U.S. Borrower and reflected in the most recent
U.S. Borrowing Base Certificate delivered by U.S. Borrower to Administrative
Agent shall be " Eligible Inventory " for purposes of this Agreement, except any
Inventory to which any of the exclusionary criteria set forth below applies.
Administrative Agent shall have the right to establish or modify or eliminate
Reserves against Eligible Inventory from time to time in its reasonable credit
judgment. In addition, Administrative Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust the criteria set forth
below, to establish new criteria and to adjust advance rates with respect to
Eligible Inventory, in its reasonable credit judgment, subject to the approval
of Supermajority U.S. Revolving Lenders in the case of adjustments or new
criteria or changes in advance rates or the elimination of Reserves which have
the effect of making more credit available. Eligible Inventory shall not include
any Inventory of U.S. Borrower that:


(a)    is not owned by U.S. Borrower free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure U.S.
Borrower’s performance with respect to that Inventory), except the Liens in
favor of Administrative Agent, on behalf of itself and Lenders, and Permitted
Encumbrances in favor of landlords and bailees (to the extent Administrative
Agent agrees that such Permitted Encumbrance shall not cause such Inventory to
be ineligible, as set forth in Section 5.9 hereof (subject to Reserves
established by Administrative Agent in accordance with Section 5.9 hereof));


(b)    (i) is not located on premises owned, leased or rented by U.S. Borrower
and set forth in Disclosure Schedule (3.2) (as such Disclosure Schedule may be
modified from time to time in accordance with the terms of this Agreement), or
(ii) is stored at a leased location, unless either (x) a reasonably satisfactory
landlord waiver has been delivered to Administrative Agent, and/or (y) Reserves
reasonably satisfactory to Administrative Agent have been established with
respect thereto or (iii) is stored with a bailee or warehouseman unless a
reasonably satisfactory, acknowledged bailee letter has been received by
Administrative Agent and Reserves reasonably satisfactory to Administrative
Agent have been established with respect thereto, or (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Administrative
Agent unless a reasonably satisfactory mortgagee waiver has been delivered to
Administrative Agent, or (v) is located at any site if the aggregate book value
of Inventory at any such location is less than $100,000;


(c)    is placed on consignment or is in transit , except for Inventory in
transit between domestic locations of Credit Parties as to which Administrative
Agent’s Liens have been perfected at origin and destination ;


(d)    is covered by a negotiable document of title, unless such document has
been delivered to Administrative Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Administrative Agent and Lenders;


(e)    is, unsalable, shopworn, seconds, damaged or unfit for sale;


(f)    consists of display items or packing or shipping materials, chemicals,
stores inventory, manufacturing supplies, work-in-process Inventory (other than
work-in-process Inventory held for sale by U.S. Borrower) or replacement parts;


(g)    consists of goods which have been returned by the buyer unless such goods
are in saleable condition;


(h)    is not of a type held for sale in the ordinary course of U.S. Borrower’s
business;


(i)    is not subject to a first priority Lien in favor of Administrative Agent,
subject to Permitted Encumbrances as set forth in clause(e) of the definition
thereof (subject to Reserves satisfactory to the Administrative Agent);


(j)    breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;


(k)    consists of any costs associated with "freight-in" charges;


(l)    consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;


(m)    is not covered by casualty insurance reasonably acceptable to
Administrative Agent;


(n)    that is slow moving (the value of which, at any date of determination,
shall be equal to the value of U.S. Borrower’s inventory obsolescence reserve at
such time); or


(o)    is otherwise unacceptable to Administrative Agent in its reasonable
credit judgment.


1.8 .   Cash Management Systems   
On or prior to the Closing Date, Borrowers will establish and will maintain
until the Termination Date, the cash management systems described in Annex C
(the " Cash Management Systems ").


1.9 .   Fees .


(a)    Borrowers shall pay to GE Capital, individually, the Fees specified in
the GE Capital Fee Letter, at the times specified for payment therein .


(b)  (i)    As additional compensation for the U.S. Revolving Lenders, U.S.
Borrower shall pay to Administrative Agent, for the ratable benefit of such
Lenders, in arrears, on the first Business Day of each month prior to the
Commitment Termination Date, commencing on the first such day following the date
hereof, and on the Commitment Termination Date, a Fee for U.S. Borrower’s
non-use of available funds in an amount equal to the Applicable Unused Line Fee
Margin per annum (calculated on the basis of a 360 day year for actual days
elapsed) multiplied by the difference between (x) the U.S. Maximum Amount (as it
may be reduced from time to time) and (y) the average for the period of the
daily closing balances of the aggregate U.S. Revolving Loan and the Swing Line
Loan outstanding during the period for which such Fee is due.


(ii)    As additional compensation for the European Revolving Loan Participants,
European Borrowers shall pay to Fronting Lender, for the ratable benefit of such
European Revolving Loan Participants, quarterly in arrears, on the first
Business Day of each Fiscal Quarter prior to the Commitment Termination Date,
commencing on the first such day following the date hereof, and on the
Commitment Termination Date, a Fee for European Borrowers’ non-use of available
funds in an amount equal to the Applicable Unused Line Fee Margin per annum
(calculated on the basis of a 360 day year for actual days elapsed) multiplied
by the difference between (x) the European Maximum Amount (as it may be reduced
from time to time) and (y) the Dollar Equivalent of the average for the period
of the daily closing balances of the aggregate European Revolving Loan
outstanding during the period for which such Fee is due. Upon Fronting Lender’s
receipt of such Fee, the Fronting Lender shall promptly distribute such Fee to
the European Loan Agent, and European Loan Agent shall, upon receipt thereof,
distribute to each European Revolving Loan Participant their Pro Rata Share of
such Fee.


(c)  (i)    If U.S. Borrower reduces or terminates the U.S. Revolving Loan
Commitment before the second anniversary of the Closing Date, whether
voluntarily or involuntarily and whether before or after acceleration of the
Obligations, or if any of the Commitments are otherwise terminated in accordance
herewith before the second anniversary of the Closing Date, U.S. Borrower shall
pay to Administrative Agent, for the benefit of U.S. Revolving Lenders as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to the Applicable Percentage (as
defined below) multiplied by the sum of the amount of the reduction of the U.S.
Revolving Loan Commitment.


(ii)    If European Borrowers reduce or terminate the European Revolving Loan
Commitment, before the second anniversary of the Closing Date, whether
voluntarily or involuntarily and whether before or after acceleration of the
Obligations, or if any of the Commitments are otherwise terminated in accordance
herewith before the second anniversary of the Closing Date, European Borrowers
shall pay to Fronting Lender, for the benefit of European Revolving Loan
Participants as liquidated damages and compensation for the costs of being
prepared to make funds available hereunder an amount equal to the Applicable
Percentage (as defined below) multiplied by the sum of the amount of the
reduction of the European Revolving Loan Commitment.


As used herein, the term " Applicable Percentage " shall mean (x) two percent
(2%), in the case of a reduction or termination on or prior to the first
anniversary of the Closing Date and (y) one percent (1%), in the case of a
reduction or termination after the first anniversary of the Closing Date but on
or prior to the second anniversary thereof. The Credit Parties agree that the
Applicable Percentages are a reasonable calculation of Lenders’ lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from an early termination of the Commitments. Notwithstanding the
foregoing, no prepayment fee shall be payable by Borrowers (A) upon a mandatory
prepayment made pursuant to Sections 1.3 (b) and (d) or 1.16 (c) ; provided ,
that Borrowers do not permanently reduce or terminate the U.S. Revolving Loan
Commitment or the European Revolving Loan Commitment, as the case may be upon
any such prepayment and, in the case of prepayments made pursuant to Sections 
1.3 (b) (ii) or (b) (iii) , the transaction giving rise to the applicable
prepayment is expressly permitted under Section 6 ; and (B) in the event the
Administrative Agent hereafter provides any Indebtedness to one or more of the
Borrowers and the proceeds are used to pay in full the Obligations and terminate
the Commitments.


(d)    European Borrowers shall pay to HVB, in its capacity as Fronting Lender,
the Fees specified in the HVB Fee Letter, at the times specified for payment
therein.


(e)    U.S. Borrower shall pay to Administrative Agent, for the ratable benefit
of U.S. Revolving Lenders, the Letter of Credit Fee as provided in Annex B .
European Borrowers shall pay Fronting Lender, for the ratable benefit of
European Revolving Loan Participants, the European Letter of Credit Fee as
provided in Annex B .


(f)    When and as Fronting Lender collects interest on the European Revolving
Loans prior to the Put Date, Fronting Lender shall retain for its account
interest at the Euribor Rate or the Euro Index Rate, as applicable, and shall
promptly distribute to the European Loan Agent, and European Loan Agent shall,
upon receipt thereof, promptly distribute to each European Revolving Loan
Participant its Pro Rata Share of the Applicable Margins, as a participation fee
(the " Participation Fee "). If European Borrowers pay less than all of the
interest then due and owing by them for any period, that portion of the interest
equal to the Participation Fee shall be deemed to be the last portion of
interest paid or to be paid.


1.10 .   Receipt of Payments.  U.S. Borrower and European Borrowers shall make
each payment under this Agreement not later than 2:00 p.m. (New York time) and
2:00 p.m. (Munich time), respectively, on the day when due in immediately
available funds in Dollars or Euros, as applicable, to the applicable Collection
Account. For purposes of computing interest and Fees with respect to US
Revolving Loans, Swing Line Loans and U.S. Letter of Credit Obligations, and
determining U.S. Borrowing Availability as of any date, all payments shall be
deemed received on the first (1st ) Business Day following the Business Day on
which immediately available funds therefor are received in the applicable
Collection Account prior to 2:00 p.m. (New York time). For purposes of computing
interest and Fees with respect to European Revolving Loans and European Letter
of Credit Obligations and determining European Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the applicable Collection
Account prior to 2:00 p.m. (Munich time). Payments received after 2:00 p.m. (New
York time) and 2:00 p.m. (Munich time), as applicable, on any Business Day or on
a day that is not a Business Day shall be deemed to have been received on the
following Business Day.


1.11 .   Application and Allocation of Payments .


(a)    So long as no Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts of U.S. Borrower and Domestic
Credit Parties received in the ordinary course of business shall be applied,
first , to the Swing Line Loan and, second , the U.S. Revolving Loan (without
reducing the U.S. Revolving Loan Commitment); (ii) payments matching specific
scheduled payments then due shall be applied to those scheduled payments; (iii)
voluntary prepayments shall be applied in accordance with the provisions of
Section 1.3 (a) ; and (iv) mandatory prepayments shall be applied as set forth
in Sections 1.3 (b) and 1.3 (c) . All payments and prepayments applied to a
particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share. Subject to Section 1.18 , as to any
other payment, and as to all payments made when an Event of Default has occurred
and is continuing or following the Commitment Termination Date, each Borrower
hereby irrevocably waives the right to direct the application of any and all
payments received from or on behalf of such Borrower, and each Borrower hereby
irrevocably agrees that Administrative Agent shall have the continuing exclusive
right to apply any and all such payments against the Obligations of Borrowers as
Administrative Agent may deem advisable notwithstanding any previous entry by
Administrative Agent in the Loan Account or any other books and records. In the
absence of a specific determination by Administrative Agent with respect
thereto, (A) payments by U.S. Borrower and Domestic Subsidiaries shall be
applied to amounts then due and payable in the following order: (1) to Fees and
Fronting Lender’s and any Agent’s expenses reimbursable hereunder; (2) to
interest on the Swing Line Loan; (3) to principal payments on the Swing Line
Loan; (4) to interest on the U.S. Revolving Loans, ratably in proportion to the
interest accrued as to each U.S. Revolving Loan; (5); to principal payments on
the U.S. Revolving Loans and to provide cash collateral for U.S. Letter of
Credit Obligations in the manner described in Annex B , ratably to the
aggregate, combined principal balance of such Loans and outstanding U.S. Letter
of Credit Obligations; (6) to expenses of Lenders with respect to the U.S.
Revolving Loans to the extent reimbursable under Section 11.3; and (7) such
Obligations of European Borrowers or other Foreign Credit Parties as
Administrative Agent shall elect and (B) payments received from European
Borrowers and Foreign Credit Parties shall be applied to amounts then due and
payable in the following order: (1) to reimbursable expenses then due to
Fronting Lender or any Agent; (2) to interest on the European Revolving Loans
excluding Participation Fee; (3) to the Participation Fee; (4) to the principal
balance of the European Revolving Loans; and (5) to expenses of Lenders with
respect to the European Revolving Loans to the extent reimbursable under Section
11.3 . Notwithstanding the foregoing no cash-collateralization of Letter of
Credit Obligations of a Borrower shall be required under this Section 1.11(a) to
the extent the applicable Borrowers have Borrowing Availability (before giving
effect to such Letter of Credit Obligations)in excess of the amount of such
Letter of Credit Obligations and no Event of Default has occurred and is
continuing. To the extent that any payment of interest on the European Revolving
Loan constitutes payment of less than the total amount of interest then due, the
amount received shall be applied first to the Euribor Rate or Index Rate portion
of such interest payment, and second to the Participation Fee portion of such
interest payment.


(b)    Administrative Agent is authorized to, and at its sole election may,
charge to the U.S. Revolving Loan balance or European Revolving Loan balance on
behalf of the applicable Borrower and cause to be paid all Fees, expenses,
Charges, costs (including insurance premiums in accordance with Section 5.4 (a)
) and interest and principal, other than principal of the U.S. Revolving Loan or
the European Revolving Loan, as applicable, owing by the applicable Borrower
under this Agreement or any of the other Loan Documents if and to the extent
such Borrower fails to pay promptly any such amounts as and when due, even if
(i) the amount of such charges would exceed U.S. Borrowing Availability at such
time or would cause the outstanding balance of the U.S. Revolving Loan and the
Swing Line Loan to exceed the U.S. Borrowing Base after giving effect to such
charges or (ii) the amount in Dollar Equivalents of such charges would exceed
European Borrowing Availability at such time or would cause the outstanding
Dollar Equivalent balance of the European Revolving Loan to exceed the European
Borrowing Base after giving effect to such charges. At Administrative Agent’s
option and to the extent permitted by law, any charges so made shall constitute
part of the U.S. Revolving Loan or European Revolving Loan, as applicable,
hereunder.


1.12 .   Loan Account and Accounting.  Administrative Agent shall maintain a
loan account (each a " Loan Account ") on its books to record: all Advances, all
payments made by Borrowers, and all other debits and credits as provided in this
Agreement with respect to the Loans or any other Obligations. All entries in the
Loan Account shall be made in accordance with Administrative Agent’s customary
accounting practices as in effect from time to time. The balance in the Loan
Account, as recorded on Administrative Agent’s most recent printout or other
written statement, shall, absent manifest error, be presumptive evidence of the
amounts due and owing to Administrative Agent and Lenders by each Borrower;
provided , that any failure to so record or any error in so recording shall not
limit or otherwise affect any Borrower’s duty to pay the Obligations.
Administrative Agent shall render to the appropriate Borrower Representative a
monthly accounting of transactions with respect to the Loans setting forth the
balance of the Loan Account as to each Borrower for the immediately preceding
month. Unless the appropriate Borrower Representative notifies Administrative
Agent in writing of any objection to any such accounting (specifically
describing the basis for such objection), within sixty (60) days after the date
thereof, each and every such accounting shall (absent manifest error) be deemed
final, binding and conclusive on Borrowers in all respects as to all matters
reflected therein. Only those items expressly objected to in such notice shall
be deemed to be disputed by Borrowers. Notwithstanding any provision herein
contained to the contrary, any Lender may elect (which election may be revoked)
to dispense with the issuance of Notes to that Lender and may rely on the
applicable Loan Account as evidence of the amount of Obligations from time to
time owing to it.


1.13 .   Indemnity .


(a)    Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each Agent, Fronting Lender and each other Lender,
each L/C Issuer and their respective Affiliates, and each such Person’s
respective officers, directors, employees, attorneys, agents and representatives
(each, an " Indemnified Person "), from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and expenses (including
reasonable attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) that may be instituted or
asserted against or incurred by any such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents and the administration of such credit, and in
connection with or arising out of the transactions contemplated hereunder and
thereunder and any actions or failures to act in connection therewith, including
any and all Environmental Liabilities and reasonable legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents (collectively, " Indemnified Liabilities
"); provided , that no such Credit Party shall be liable for any indemnification
to an Indemnified Person to the extent that any such suit, action, proceeding,
claim, damage, loss, liability or expense results from that Indemnified Person’s
gross negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER. It is understood and
agreed that, notwithstanding anything to the contrary set forth in this Section
1.13 (a) , no Foreign Subsidiary (including European Borrowers) shall have any
obligation to any Indemnified Person with respect to Indemnified Liabilities
relating to the Obligations of the U.S. Borrower or a Domestic Subsidiary.


(b)    To induce Lenders to provide the LIBOR Rate or Euribor Rate option on the
terms provided herein, if (i) any LIBOR Loans or Euribor Loans are repaid in
whole or in part prior to the last day of any applicable LIBOR Period or Euribor
Period, as the case may be (whether that repayment is made pursuant to any
provision of this Agreement or any other Loan Document or occurs as a result of
acceleration, by operation of law or otherwise); (ii) any Borrower shall default
in payment when due of the principal amount of or interest on any LIBOR Loan or
Euribor Loan; (iii) any Borrower shall refuse to accept any borrowing of, or
shall request a termination of, any borrowing of, conversion into or
continuation of, LIBOR Loans or Euribor Loans, as the case may be, after the
applicable Borrower Representative has given notice requesting the same in
accordance herewith; or (iv) any Borrower shall fail to make any prepayment of a
LIBOR Loan or Euribor Loan after the applicable Borrower Representative has
given a notice thereof in accordance herewith, then such Borrower Representative
shall indemnify and hold harmless each Lender from and against all losses, costs
and expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any loss (including loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this subsection, each Lender shall
be deemed to have actually funded its relevant LIBOR Loan or Euribor Loan, as
the case may be, through the purchase of a deposit bearing interest at the LIBOR
Rate or Euribor Rate, as applicable, in an amount equal to the amount of that
LIBOR Loan or Euribor Loan and having a maturity comparable to the relevant
LIBOR Period or Euribor Period, as applicable; provided , that each Lender may
fund each of its LIBOR Loans or Euribor Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. This covenant shall survive the termination of
this Agreement and the payment of the Notes and all other amounts payable
hereunder. As promptly as practicable under the circumstances, each Lender shall
provide the applicable Borrower’s Representative with its written calculation
(in reasonable detail) of all amounts payable pursuant to this Section  1.13 (b)
, and such calculation shall be binding on the parties hereto unless the
applicable Borrower’s Representative shall object in writing within thirty (30)
Business Days of receipt thereof, specifying the basis for such objection in
detail.


1.14 .   Access.  Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon one (1) Business Day’s prior notice as
frequently as Administrative Agent determines to be appropriate: (a) provide
each Agent and any of its respective officers, employees and agents access to
its properties, facilities, advisors and employees (including officers) of each
Credit Party and to the Collateral, (b) permit each Agent, and any of its
respective officers, employees and agents, to inspect, audit and make extracts
from any Credit Party’s books and records, and (c) permit each Agent, and its
respective officers, employees and agents, to inspect, review, evaluate and make
test verifications and counts of the Accounts, Inventory and other Collateral of
any Credit Party. If an Event of Default has occurred and is continuing or if
access is necessary to preserve or protect the Collateral as determined by any
Agent, each such Credit Party shall provide such access to each Agent and to
each Lender at all times and without advance notice. Furthermore, so long as any
Event of Default has occurred and is continuing, Borrowers shall provide each
Agent and each Lender with access to their suppliers and customers. Each Credit
Party shall make available to any Agent and its counsel, as quickly as is
possible under the circumstances, originals or copies of all books and records
that such Agent may reasonably request. Each Credit Party shall deliver any
document or instrument necessary for any Agent, as such Agent may from time to
time reasonably request, to obtain records from any service bureau or other
Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by such Credit Party. Administrative Agent will give Lenders at
least ten (10) Business Days’ prior written notice of regularly scheduled
audits. The Borrowers’ responsibility for the payment of field examinations are
as set forth in the GE Capital Fee Letter. Representatives of other Lenders may
accompany an Agent’s representatives on regularly scheduled audits at no charge
to Borrowers.


1.15 .   Taxes .


(a)    Any and all payments by any Credit Party hereunder or under the Notes
shall be made, in accordance with this Section 1.15 , free and clear of and
without deduction for any and all present or future Taxes. If any Credit Party
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Agent or any Lender or under the Notes, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 1.15 ) such Agent or such Lender, as applicable,
receive an amount equal to the sum they would have received had no such
deductions been made, (ii) such Credit Party shall make such deductions, and
(iii) such Credit Party shall pay the full amount deducted to the relevant
taxing or other authority in accordance with applicable law. Within thirty (30)
days after the date of any payment of Taxes, the applicable Credit Party shall
furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof. Agents and Lenders shall not be obligated to
return or refund any amounts received pursuant to this Section 1.15 . In
addition to the Taxes described in this Section, each Credit Party agrees to pay
any Taxes that arise from any payment made under this Agreement or under any
other Loan Document or from the execution, sale, transfer, delivery or
registration of, or otherwise with respect to, this Agreement, the other Loan
Documents and any other agreements and instruments contemplated hereby or
thereby.


(b)    Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten (10) days of demand therefor, pay each Agent and each
Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section  1.15 ) paid by each Agent or
such Lender, as appropriate, and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes were correctly or legally asserted.


(c)    Each U.S. Revolving Lender organized under the laws of a jurisdiction
outside the United States and each European Revolving Loan Participant or
Fronting Lender organized under the laws of a jurisdiction outside of Germany,
shall, on or prior to the date of its execution and delivery of this Agreement
in the case of each initial Lender hereunder, and on the date of the Assignment
Agreement pursuant to which it became a Lender in the case of each other Lender,
and from time to time thereafter if requested in writing by a European Borrower
or the Administrative Agent (but only so long thereafter as such Lender remains
lawfully able to do so), provide the Administrative Agent and/or Fronting Lender
appropriate Borrower Representative with: (i) in the case of such a U.S.
Revolving Lender, a properly completed and executed IRS Form W-8BEN or Form
W-8ECI or other applicable form, certificate or document prescribed by the IRS
of the United States certifying as to such U.S. Revolving Lender’s entitlement
an exemption from United States withholding tax with respect to payments to be
made under this Agreement and under any Note, and (ii) in the case of any such
European Revolving Loan Participant or Fronting Lender organized under the laws
of a jurisdiction outside of Germany, such valid and fully completed forms, as
are required by the applicable tax authority of Germany, indicating that such
European Revolving Loan Participant or Fronting Lender is entitled to benefits
under an income tax treaty to which the country within which such European
Borrower is resident is a party that reduces the rate of interest-withholding
tax on payments under this Agreement or the Notes (each a " Certificate of
Exemption"). No such Person may become a Lender hereunder if such Person fails
to deliver a Certificate of Exemption in advance of becoming a Lender as
provided above. In addition, each of the foregoing Lenders agrees that from time
to time after the Closing Date, when a lapse in time or change in circumstances
renders the previous Certificate of Exemption obsolete or inaccurate in any
material respect, it will deliver to the Administrative Agent and/or the
Fronting Lender and the appropriate Borrower Representative a new, accurate,
complete and executed Certificate of Exemption and such other forms as may be
required in order to confirm the entitlement of such Lender to a continued
exemption from United States withholding tax or other interest-withholding tax,
as applicable, with respect to payments under this Agreement or any Note, or it
shall promptly upon actual knowledge thereof notify the Administrative Agent
and/or Fronting Lender and the appropriate Borrower Representative of its
inability to deliver any such Certificate of Exemption. No Borrower shall be
required to indemnify any Lender, or pay any additional amounts to any Lender,
in respect of United States withholding tax or European withholding tax, as
applicable, pursuant to Section  1.15 to the extent that (y) the obligation to
withhold such amounts existed on the date such Lender became a party to this
Agreement; provided, however, that this clause (y) shall not apply to the extent
that (I) the indemnity payments or additional amounts any Lender would be
entitled to receive (without regard to this clause (y) ) do not exceed the
indemnity payments or additional amounts that the Person making the assignment
or transfer to such Lender would have been entitled to receive in the absence of
such assignment or transfer, or (II) such assignment or transfer had been
requested by any Borrower, or (z) the obligation to pay such additional amounts
would not have arisen but for a failure by such Lender to comply with the
provisions of this Section  1.15 (c) . Notwithstanding anything in this Section
1.15(c) to the contrary, in the event that GE Capital or any of its Affiliates
is required to assume the duties of the Fronting Lender after the date hereof,
the Borrowers shall be required to indemnify GE Capital or such Affiliate, or
pay any additional amounts in respect of any applicable withholding tax pursuant
to this Section 1.15 , notwithstanding GE Capital or such Affiliates failure to
comply with the provisions of this Section 1.15(c) acting in their capacity as a
Fronting Lender.


(d)    Each Lender shall notify the applicable Borrower Representative in
writing of any event that will entitle such Lender to compensation under Lender
shall notify the applicable Borrower Representative in writing of any event that
will entitle such Lender to compensation under Section 1.15 (a) as promptly as
practicable, but in any event within one hundred and twenty (120) days after
such Lender obtains actual knowledge thereof; provided, however, that (i) if any
Lender fails to give such notice within one hundred and twenty (120) days after
it obtains actual knowledge of such an event, such Lender shall, with respect to
compensation payable pursuant to Section 1.15 (a) in respect of any costs
resulting from such event, only be entitled to payment under this Section 1.15
(a) for amounts or losses incurred from and after the date one hundred and
twenty (120) days prior to the date that such Lender does give such notice.


1.16 .   Capital Adequacy; Increased Costs; Illegality .


(a)    If any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Closing Date, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender’s capital as a consequence of its obligations
hereunder, then Borrowers shall from time to time upon demand by such Lender
(with a copy of such demand to Administrative Agent) pay to Administrative
Agent, for the account of such Lender, additional amounts sufficient to
compensate such Lender for such reduction. A certificate as to the amount of
that reduction and showing the basis of the computation thereof submitted by
such Lender to the appropriate Borrower Representative and to Administrative
Agent shall, absent manifest error, be final, conclusive and binding for all
purposes.


(b)    If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrowers
shall from time to time, upon demand by such Lender (with a copy of such demand
to Administrative Agent), pay to Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the appropriate Borrower Representative and to Administrative Agent by such
Lender, shall be presumptive evidence, absent manifest error. Each Lender agrees
that, as promptly as practicable after it becomes aware of any circumstances
referred to above which would result in any such increased cost, the affected
Lender shall, to the extent not inconsistent with such Lender’s internal
policies of general application, use reasonable commercial efforts to minimize
costs and expenses incurred by it and payable to it by Borrowers pursuant to
this Section 1.16 (b) .


(c)    Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan or Euribor
Loan, then, unless that Lender is able to make or to continue to fund or to
maintain such LIBOR Loan or Euribor Loan at another branch or office of that
Lender without, in that Lender’s opinion, adversely affecting it or its Loans or
the income obtained therefrom, on notice thereof and demand therefor by such
Lender to the appropriate Borrower Representative through Administrative Agent,
(i) the obligation of such Lender to agree to make or to make or to continue to
fund or maintain LIBOR Loans or Euribor Loans shall terminate and (ii) each
Borrower shall forthwith prepay in full all outstanding LIBOR Loans and/or
Euribor Loans owing by such Borrower to such Lender, together with interest
accrued thereon, unless the appropriate Borrower Representative on behalf of
such Borrower, within five (5) Business Days after the delivery of such notice
and demand, converts all LIBOR Loans or Euribor Loans into Index Rate Loans,
provided that no such prepayment of any LIBOR Loans or Euribor Loans shall be
subject to any breakage costs which would otherwise be required to be paid under
Section 1.13 .


(d)    Each Lender shall notify the applicable Borrower Representative in
writing of any event that will entitle such Lender to compensation under Section
1.16 (a) or (b) as promptly as practicable, but in any event within one hundred
and twenty (120) days after such Lender obtains actual knowledge thereof;
provided , however, that (i) if any Lender fails to give such notice within one
hundred and twenty (120) days after it obtains actual knowledge of such an
event, such Lender shall, with respect to compensation payable pursuant to
Section 1.16 (a) or (b) in respect of any costs resulting from such event, only
be entitled to payment under Section 1.16 (a) or (b) for amounts or losses
incurred from and after the date one hundred and twenty (120) days prior to the
date that such Lender does give such notice.


(e)    Within fifteen (15) days after receipt by the appropriate Borrower
Representative of written notice and demand from any Lender (an " Affected
Lender ") for payment of additional amounts or increased costs as provided in
Sections 1.15 (a) , 1.16 (a) or 1.16 (b) , the appropriate Borrower
Representative may, at its option, notify Administrative Agent and such Affected
Lender of its intention to replace the Affected Lender. So long as no Default or
Event of Default has occurred and is continuing, the appropriate Borrower
Representative, with the consent of Administrative Agent, may obtain, at
Borrowers’ expense, a replacement Lender (" Replacement Lender ") for the
Affected Lender, which Replacement Lender must be reasonably satisfactory to
Administrative Agent. If Borrowers obtain a Replacement Lender within one
hundred and twenty (120) days following notice of their intention to do so, the
Affected Lender must sell and assign its Loans and Commitments to such
Replacement Lender for an amount equal to the principal balance of all Loans
held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale; provided , that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrowers shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within fifteen (15) days following its
receipt of Borrowers’ notice of intention to replace such Affected Lender.
Furthermore, if Borrowers give a notice of intention to replace and do not so
replace such Affected Lender within one hundred and twenty (120) days
thereafter, Borrowers’ rights under this Section 1.16 (e) shall terminate and
Borrowers shall promptly pay all increased costs or additional amounts demanded
by such Affected Lender pursuant to Sections  1.15 (a) ,  1.16 (a) and 1.16 (b)
.


(f)  (i)    If (A) by reason of circumstances affecting the relevant interbank
market, adequate and fair means do not exist for determining the interest rate
as contemplated herein or funding deposits are not readily available to the
Lenders in the applicable market, or (B) the offered rate determined in
accordance with the interest fixing clauses does not represent the cost to a
Lender of funding its Loans or participations, then each affected Lender or the
Administrative Agent on behalf of the Lenders shall forthwith give notice
thereof to the applicable Borrower, whereupon the Lenders shall cease to have
any further obligation to make the applicable requested Loan to the applicable
Borrower (it being agreed that the Borrower may thereafter request a Loan in
another applicable currency or based upon the applicable Index Rate or another
applicable interest rate and this Section 1.16 (f) shall not relieve the Lender
of their obligations relating in such subsequent request unless this Section
1.16 (f) also applies to such subsequent request).


(ii)    If a notice of the kind referred to in clause (i) is given after the
disbursement of the applicable Loan, the applicable Borrower and the
Administrative Agent and the affected Lenders shall enter into negotiations in
good faith with a view to establishing a satisfactory alternative basis for
computing interest on the applicable Loan for the interest period to which the
notice relates. If the Administrative Agent and the Lenders and the applicable
Borrower agree in writing upon such an alternative basis on or before the
sixtieth (60th ) day after that notice is given to the applicable Borrower,
interest shall accrue on the applicable Loan during that interest period in
accordance with that alternative basis.


(iii)    If the Administrative Agent and the Lenders fail to agree on such an
alternative basis on or before such sixtieth (60 th ) day, as soon as
practicable thereafter the applicable Borrower shall prepay to the Lenders the
applicable Loan within ten (10) Business Days after the end of the sixty-day
period, provided , that the accrued interest shall be payable to each Lender at
a rate equal to the Applicable Margin plus the aggregate of the actual cost to
that Lender of continuing its interest in the applicable Loan during the two
periods referred to above.


(iv)    While any agreed alternative basis is in force, the Administrative Agent
in consultation with the Lenders shall periodically (but at least monthly)
determine whether circumstances are such that the basis is no longer necessary
and if such determination is made, the Administrative Agent shall forthwith
notify the applicable Borrower and each Lender and that alternative basis shall
cease to be effective on a date specified by the Administrative Agent in
consultation with the Lenders.


1.17 .   Credit Support. All Loans and all of the other Obligations arising
under this Agreement and the other Loan Documents shall constitute one general
obligation of U.S. Borrower and Domestic Guarantors secured, until the
Termination Date, by all of the U.S. Collateral. All Loans to European Borrowers
and all of the other Obligations of European Borrowers and the Obligations of
Foreign Guarantors arising under this Agreement, and the other Loan Documents
shall constitute one general obligation of European Borrowers and Foreign
Guarantors secured, pari passu , until the Termination Date, by all of the
European Collateral.


1.18 .   Limitations on Obligations of Foreign Credit Parties.  Notwithstanding
anything set forth in this Agreement or any other Loan Document to the contrary
(other than the last sentence of set forth in this Agreement or any other Loan
Document to the contrary (other than the last sentence of Section 6.8 hereof),
no European Borrower, Foreign Guarantor or other Foreign Subsidiary shall at any
time be liable for any Obligations of any U.S. Credit Party including, without
limitation, any portion of the U.S. Revolving Loans, Swing Line Loan or Letter
of Credit Obligations or any interest thereon or Fees payable in connection
therewith, or any other Obligation (other than any European Obligations dit
Party including, without limitation, any portion of the U.S. Revolving Loans,
Swing Line Loan or Letter of Credit Obligations or any interest thereon or Fees
payable in connection therewith, or any other Obligation (other than any
European Obligations) ) of any U.S. Credit Party in connection with this
Agreement or any other Loan Document, whether in connection with any
representation, warranty, covenant, indemnity or otherwise and whether several
or joint and several, and no assets of any European Borro of any U.S. Credit
Party in connection with this Agreement or any other Loan Document, whether in
connection with any representation, warranty, covenant, indemnity or otherwise
and whether several or joint and several, and no assets of any European Borrow
wer, Foreign Guarantor or other Foreign Subsidiary nor more than 65% of the
Stock of any first tier Foreign Subsidiary shall at any time serve, directly or
indirectly, as security for any portion of such Obligations (other than any
European Obligations) of er, Foreign Guarantor or other Foreign Subsidiary nor
more than 65% of the Stock of any first tier Foreign Subsidiary shall at any
time serve, directly or indirectly, as security for any portion of such
Obligations (other than any European Obligations) of the U.S. Credit Parties.
Irrespective of the pending registration of FiberMark International Holdings LLC
as limited partner of FiberMark Services GmbH & Co. KG, the liability of
FiberMark International Holdings LLC for purposes of this Agreement or any the
U.S. Credit Parties. Irrespective of the pending registration of FiberMark
International Holdings LLC as limited partner of FiberMark Services GmbH & Co.
KG, the liability of FiberMark International Holdings LLC for purposes of this
Agreement or any o other document referred to herein shall be limited to its
liability capital (" ther document referred to herein shall be limited to its
liability capital ("Hafteinlage" Hafteinlage") provided for in Section 3 (3) of
the limited partnership agreement of FiberMark Services GmbH & Co. KG dated
October 31, 2003 as if the limitation of liability had ) provided for in Section
3 (3) of the limited partnership agreement of FiberMark Services GmbH & Co. KG
dated October 31, 2003 as if the limitation of liability had a already been
registered in the commercial register on the date hereof. lready been registered
in the commercial register on the date hereof. Furthermore, the enforcement of
this Agreement or any other document referred to herein shall be limited in
relation to FG KG and FL KG which are German limited partnerships ( Furthermore,
the enforcement of this Agreement or any other document referred to herein shall
be limited in relation to FG KG and FL KG which are German limited partnerships
( Kommanditgesellschaften ) with a German limited liability company ( man
limited liability company ( Gesellschaft mit beschränkter Haftung – GmbH ) as
their sole general partner ( GmbH & Co. KG ), to the extent that the application
of en nforcement proceeds would cause such general partner's net assets (
forcement proceeds would cause such general partner's net assets ( Reinver
rmögen mögen ) to be reduced below the amount of its registered share capital
which is protected by sec ctions 30 and 31 of the German Limited Liabilities
Companies Act ( tions 30 and 31 of the German Limited Liabilities Companies Act
( GmbHG ), provided that: (i) for the purposes of the calculation of the amounts
to be released the following ba vided that: (i) for the purposes of the
calculation of the amounts to be released the following bal lance sheet items
shall be adjusted as fo ance sheet items shall be adjusted as fol llows: (a)
loans provided to FG KG or FL KG or their general partner by any Related Party
of FG KG or FL KG, as the case may be, or their general partner shall be
disregarded if and to the extent that such loans have been made from funds made
available to such Related Party under the terms of the Loan Documents, or are
subordinated, or are considered subordinated under se lows: (a) loans provided
to FG KG or FL KG or their general partner by any Related Party of FG KG or FL
KG, as the case may be, or their general partner shall be disregarded if and to
the extent that such loans have been made from funds made available to such
Related Party under the terms of the Loan Documents, or are subordinated, or are
considered subordinated under section 32 (a) of the German Limited Liabilities
Companies Act ( GmbHG ) or section 172 a of the German Commercial Code ( HGB );
and (b) loans and other liabilities incurred in violation of any of the
provisions of the Loan Documents shall be disregarded, and (ii) for the purposes
of the determination of the available net assets ( Reinvermögen ) FG KG or FL
KG, as the case may be, and their general partner shall dispose on market terms
of all assets which are shown in their balance sheets with a book value (
Buchwert ) which is significantly lower than the market value of such assets if
such assets are not necessary for FG KG's or FL KG's, as the case may be, and
its general partner's business ( betriebsnot twendig wendig ). The above
limitations shall not apply if following the commencement of any enforcement,
the general partner of the FG KG or FL KG, as the case may be, does not provide
conclusive evidence, including in particular interim financial statements up to
the end of the last completed calendar month, within fourteen (14) days after
the commencement of the enforcement, or if after receipt of such unaudited
statements notification is given to FG KG's or FL KG's general partner to
provide audited financial statements up to the end of that same calendar month
and such audited financial statements are not provided within thirty (30) days
after the date of such notification. The foregoing limitation of liability in
relation to FG KG and FL KG shall apply accordingly in relation to GmbH 1 and
GmbH 2, provided that such limitation shall not apply to the extent GmbH 1
and/or GmbH 2 become a European Borrower or a direct or indirect
shareholder/interest holder, as the case may be, of any of the European
Borrowers.


1.19    Conversion to Dollars.  All valuations or computations of monetary
amounts set forth in this Agreement shall include the Dollar Equivalent of
amounts of currencies other than Dollars. In connection with all Dollar amounts
and Euro amounts set forth in this Agreement and the U.S. Borrowing Base and
European Borrowing Base, as the case may be, calculations and valuations,
currencies other than Dollars, as the context may require, shall be converted to
Dollars in accordance with the following procedure:


(a)    Conversions to Dollars, shall occur in accordance with prevailing
exchange rates, as determined by Administrative Agent in its reasonable
discretion, on the applicable date.


(b)    Unless otherwise specifically set forth in this Agreement, all monetary
amounts shall be in Dollars with respect to the Loan facilities.


1.20 .   Judgment Currency ; Contractual Currency .


(a)    If, for the purpose of obtaining or enforcing judgment against any Credit
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section  1.20
referred to as the " Judgment Currency ") an amount due under any Loan Document
in any currency (the " Obligation Currency ") other than the Judgment Currency,
the conversion shall be made at the rate of exchange prevailing on the Business
Day immediately preceding (i) the date of actual payment of the amount due, in
the case of any proceeding in the courts of any jurisdiction that will give
effect to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section  1.20 being hereinafter referred to as the " Judgment Conversion
Date ").


(b)    If, in the case of any proceeding in the court of any jurisdiction
referred to in Section  1.20 (a) , there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Credit Party shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from a Credit Party under this Section  1.20 (b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.


(c)    The term "rate of exchange" in this Section  1.20 means the rate of
exchange at which Administrative Agent would, on the relevant date at or about
twelve (12) noon (New York time), be able to sell the Obligation Currency
against the Judgment Currency to prime banks.


(d)    Any amount received or recovered by any Agent or Fronting Lender in
respect of any sum expressed to be due to them (whether for itself or as trustee
for any other person) from any Credit Party under this Agreement or under any of
the other Loan Documents in a currency other than the currency (the "
Contractual Currency ") in which such sum is so expressed to be due (whether as
a result of, or from the enforcement of, any judgment or order of a court or
tribunal of any jurisdiction, the winding-up of a Borrower or otherwise) shall
only constitute a discharge of such Borrower to the extent of the amount of the
contractual currency that such Agent or Fronting Lender is able, in accordance
with its usual practice, to purchase with the amount of the currency so received
or recovered on the date of receipt or recovery (or, if later, the first date on
which such purchase is practicable). If the amount of the contractual currency
so purchased is less than the amount of the contractual currency so expressed to
be due, such Borrower shall indemnify such Agent and Fronting Lender against any
loss sustained by it as a result, including the cost of making any such purchase
other than losses resulting from the gross negligence or willful misconduct of
the Person seeking such indemnification.


1.21 .   Allocation of Fees and Expenses and Computations .


(a)    Unless expressly allocated to a specific Borrower, all fees and expenses
paid pursuant to this Agreement shall be allocated to the Borrower which pays
such fees and expenses.


(b)    Dollars are the currency of account and payment for each and every sum at
any time due from the Borrowers hereunder; provided , that:


(i)    unless expressly provided elsewhere in this Agreement, each repayment of
a Loan or a part thereof shall be made in the currency in which such Loan is
denominated;


(ii)    each payment of interest shall be made in the currency in which such
principal, or other sum, in respect of which such interest is payable, is
denominated;


(iii)    each payment in respect of costs and expenses shall be made in the
currency in which the same were incurred; and any amount expressed to be payable
in a currency other than Dollars shall be paid in that other currency.


1.22 .   Fronting Lender’s Put Rights .   


(a)    (I)    So long as any Event of Default or any GECC Event of Default has
occurred and is continuing, the Fronting Lender shall have the right, upon
written notice (a " Put Notice "), to GE Capital or (II) upon the date which is
four (4) Business Days prior to the HVB Release Date, HVB, as Fronting Lender
will be automatically deemed to have delivered, and GE Capital will be
automatically deemed to have received (without any action needed on the part of
HVB), a Put Notice, to require GE Capital to, within three (3) Business Days
following receipt of such Put Notice, purchase the aggregate outstanding amount
of (1) the European Revolving Loan (including any amount in excess of the
aggregate European Revolving Loan Commitment which has arisen as a result of
fluctuations in currency rates) (2) all accrued and unpaid Participation Fees
due thereon and (3) any other accrued and unpaid Fees owing to such Fronting
Lender in connection thereto (collectively, the " Put Amount "), from such
Fronting Lender by payment of such amount in immediately available funds in
Euros. GE Capital’s duty to purchase the Put Amount (subject to Section 1.22 (d)
shall be absolute and unconditional and shall not be affected by any
circumstance, including: (i) any setoff, counterclaim, recoupment, defense or
other right that GE Capital or any European Revolving Loan Participant may have
against such Fronting Lender, any Borrower or any other Person for any reason
whatsoever; (ii) the occurrence of any Default or Event of Default or any GECC
Event of Default; (iii) any inability of any Borrower to satisfy the conditions
precedent to borrowing set forth in this Agreement at any time; or (iv) any
other circumstance, happening or event whatsoever, whether or not similar to the
foregoing. If GE Capital does not pay to such Fronting Lender the Put Amount
within three (3) Business Days after receipt of the Put Notice (the " Put Date
"), (A) such amount shall be due and payable by GE Capital on demand and shall
bear interest at the higher of (x) the Euro Index Rate plus the Applicable Euro
Index Rate Margin or (y) the Euribor Rate plus the Applicable Euribor Margin per
annum until paid and (B) such Fronting Lender shall also have the right, upon
delivery of a Put Notice to each European Revolving Loan Participant to require
such European Revolving Loan Participant to purchase its Pro Rata Share of the
Put Amount from the Fronting Lender by payment of such amount in immediately
available funds in Euros in the same manner, and on the same terms as if GE
Capital delivered a GE Put Notice pursuant to Section 1.22 (b) below.


(b)    Upon GE Capital’s receipt of a Put Notice pursuant to Section 1.22(a) ,
GE Capital shall have the right, upon written notice (a " GE Put Notice "), to
each European Revolving Loan Participant to require such European Revolving Loan
Participant to, within three (3) Business Days following receipt of a GE Put
Notice, purchase its Pro Rata Share of the Put Amount (and including its Pro
Rata Share of any amount in excess of its European Revolving Loan Commitment
which has arisen as a result of fluctuations in currency rates) by payment to GE
Capital of such amount in immediately available funds in Euros. Each European
Revolving Loan Participant’s duty to purchase its Pro Rata Share of the Put
Amount (including its Pro Rata Share of any amount in excess of the European
Revolving Loan Commitment which has arisen as a result of fluctuations in
currency rates) shall be absolute and unconditional and shall not be affected by
any circumstance, including: (i) any setoff, counterclaim, recoupment, defense
or other right that such European Revolving Loan Participant may have against
the Fronting Lender delivering the applicable Put Notice, GE Capital, any
Borrower or any other Person for any reason whatsoever; (ii) the occurrence of
any Default or Event of Default; (iii) any inability of any Borrower to satisfy
the conditions precedent to borrowing set forth in this Agreement at any time;
or (iv) any other circumstance, happening or event whatsoever, whether or not
similar to the foregoing. If any European Revolving Loan Participant does not
pay to GE Capital its Pro Rata Share of the Put Amount within three (3) Business
Days after receipt of the GE Put Notice (the " GE Put Date "), such amount shall
be due and payable by such European Revolving Loan Participant on demand and
shall bear interest at the higher of (i) the Euro Index Rate plus the Applicable
Euro Index Rate Margin or (ii) the Euribor Rate plus the Applicable Euribor
Margin per annum until paid.


(c)    All interest on the European Revolving Loans accruing prior to the Put
Date shall be applied and distributed in accordance with Section  1.9 (f) . From
and after the Put Date, European Borrowers shall pay interest and principal on
the European Revolving Loans to Administrative Agent for distribution to GE
Capital and then, following the purchase by the European Revolving Loan
Participants of their portion of the aggregate outstanding amount of the
European Revolving Loans, to the European Revolving Loan Participants, and
European Borrowers shall, absent applicable exemptions (and "applicable
exemptions" shall for purposes of this Section 1.22 include exemptions which
would have been applicable had GE Capital and/or European Revolving Loan
Participant complied with Section 1.15 (c) ) gross up the entire interest
payable on the European Revolving Loan in accordance with Section 1.15 .


(d)    In the event that on the date of any Put Notice any European Letter of
Credit Obligations, whether or not then due and payable, shall for any reason be
outstanding, GE Capital shall either (i) provide cash collateral therefor in a
manner satisfactory to the Fronting Lender delivering (or deemed to be
delivering) such Put Notice, or (ii) cause all such European Letters of Credit
and guaranties thereof, if any, to be canceled and returned, or (iii) deliver a
stand-by letter (or letters) of credit in guaranty of such European Letter of
Credit Obligations, which stand-by letter (or letters) of credit shall be of
like tenor and duration (plus thirty (30) additional days) as, and in an amount
equal to 105% of, the aggregate maximum amount then available to be drawn under,
the European Letters of Credit to which such outstanding European Letter of
Credit Obligations relate and shall be issued by a Person, and shall be subject
to such terms and conditions, as are satisfactory to such Fronting Lender in its
sole discretion. Each European Revolving Loan Participant shall be deemed to
purchase a participation in any such cash collateralization or back-up letter of
credit and shall make payment to GE Capital in respect thereof, from time to
time, on demand by GE Capital. With respect to any such actions which must be
taken as a result of a Put Notice arising as a result of the HVB Release Date,
all such actions contemplated by this Section 1.22(d) shall have been completed
on or prior to the HVB Release Date.


(e)    Notwithstanding anything contained in Section 9.7(b) to the contrary,
from and after the Put Date, any Fronting Lender delivering a Put Notice shall
be deemed to have resigned effective as of such Put Date. Until a replacement
Fronting Lender reasonably acceptable to the Administrative Agent has been
selected and has assumed the rights of a Fronting Lender hereunder, GE Capital
or one of its Affiliates shall act as Fronting Lender. Upon the acceptance of
any appointment as Fronting Lender hereunder by a successor Fronting Lender,
such successor Fronting Lender shall thereupon succeed to and become vested with
all the rights, powers, privileges, duties and obligations of the resigning
Fronting Lender (other than any rights under the HVB Fee Letter), and the
resigning Fronting Lender shall be discharged from its duties and obligations
hereunder. After any resigning Fronting Lender’s resignation, the provisions of
this Agreement and the other Loan Documents shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Fronting Lender; provided , that nothing contained in this Section
1.22(e) shall be deemed to release GE Capital or any European Revolving Loan
Participant from their duties and obligations under Section 1.22(a) and (b) with
respect to a Fronting Lender delivering a Put Notice.


2 .  CONDITIONS PRECEDENT


2.1 .   Conditions to the Initial Loans.  No Lender shall be obligated to make
any Loan or incur any Letter of Credit Obligations on the Closing Date, or to
take, fulfill, or perform any other action hereunder, until the following
conditions have been satisfied or provided for in a manner satisfactory to
Administrative Agent, or waived in writing by Administrative Agent:


(a)    Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrowers, each other Credit
Party, Agents and Lenders; and Administrative Agent shall have received such
documents, instruments, agreements and legal opinions as Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including all those listed in the
Closing Checklist attached hereto as Annex D , each in form and substance
reasonably satisfactory to Administrative Agent.


(b)    Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs .
(i) Administrative Agent shall have received a copy of a fully executed pay-off
letter reasonably satisfactory to Agent confirming that all of the Prior Lender
Obligations will be repaid in full (other than with respect to outstanding
letter of credit obligations to remain in effect in accordance with the terms
set forth in such payoff letter) from the proceeds of the initial Revolving
Credit Advances and all Liens upon any of the property of Borrowers or any of
their Subsidiaries in favor of Prior Lender shall be terminated by Prior Lender
immediately upon such payment; and (ii) all letters of credit issued or
guaranteed by Prior Lender shall have been supported by a Letter of Credit
issued pursuant to Annex B .


(c)    Approvals . Administrative Agent shall have received (i) satisfactory
evidence that the Credit Parties have obtained all required consents and
approvals of all Persons including all requisite Governmental Authorities, to
the execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the Related Transactions or (ii) an officer’s
certificate in form and substance reasonably satisfactory to Administrative
Agent affirming that no such consents or approvals are required.


(d)    Opening Availability . After giving effect to the initial Revolving
Credit Advances made to each Borrower, the incurrence of any initial Letter of
Credit Obligations and the consummation of the Related Transactions (on a pro
forma basis, with trade payables being paid currently, and expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales and without deterioration of working capital) Borrowers
shall have a combined U.S. Borrowing Availability and European Borrowing
Availability of at least the Dollar Equivalent of $30,000,000.


(e)    Payment of Fees . Borrowers shall have paid the Fees required to be paid
on the Closing Date in the respective amounts specified in Section  1.9
(including the Fees specified in the GE Capital Fee Letter), and shall have
reimbursed Agents and Fronting Lender for all reasonable fees, costs and
expenses of closing presented as of the Closing Date.


(f)    Capital Structure: Other Indebtedness . The capital structure of each
Credit Party and the terms and conditions of all Indebtedness of each Credit
Party shall be acceptable to Administrative Agent in its sole discretion.


(g)    Due Diligence . Administrative Agent shall have completed its legal due
diligence, including a roll forward of its previous Collateral audit, with
results reasonably satisfactory to Administrative Agent.


(h)    Consummation of Related Transactions . Administrative Agent shall have
received fully executed copies of each of the Related Transactions Documents,
each of which shall be in form and substance reasonably satisfactory to
Administrative Agent and its counsel. The Related Transactions shall have been
consummated in accordance with the terms of the Related Transactions Documents.


(i)    Permitted Indebtedness and Permitted Liens . The Borrowers shall have
demonstrated to the reasonable satisfaction of the Administrative Agent pursuant
to the applicable worksheet accompanying each Notice of U.S. Revolving Credit
Advance and/or Notice of European Revolving Credit Advance, that (A) the
incurrence of all Obligations on the Closing Date (after giving effect to the
requested Loans and/or Letters of Credit on the Closing Date) constitute
"Permitted Indebtedness" under each of the Senior Note Documents and (B) all
Liens granted to the Agents under the Collateral Documents shall constitute
permitted Liens under each of the Senior Note Documents. The foregoing
demonstration shall include (if requested by the Administrative Agent)
certificates of the chief financial officer of the U.S. Borrower setting forth
in reasonable detail the basis therefor, and the calculations (if any) required
to evidence compliance with the terms of the Senior Note Documents.


(j)    German Restructuring . Borrowers shall have completed the Initial
Restructuring all of which shall otherwise be in form and substance, including,
without limitations, the tax and legal effects, satisfactory to Administrative
Agent (except for those items of the Initial Restructuring noted in Section B.1
of the Post-Closing Restructuring).


(k)    Indebtedness at Closing . Immediately following funding of the Loans and
the Letters of Credit on the Closing Date, the outstanding consolidated
Indebtedness of the Credit Parties (including all loans and Letters of Credit to
the extent drawn upon and including any off-balance sheet financings) shall be
equal to or less than the Dollar Equivalent of $365,000,000.


(l)    Minimum EBITDA . The EBITDA of Parent and its Subsidiaries, on a
consolidated basis determined in accordance with GAAP, for the twelve month
period ending on September 30, 2003 is at least $32,000,000. (For purposes of
such determination, EBITDA shall, (y) include (i) up to $3,000,000 of gains on
sale of certain assets in the fourth quarter of Fiscal Year 2002 and (ii) the
benefit from the reversal of up to $1,000,000 of restructuring expenses during
the fourth quarter of Fiscal Year 2002 and (z) shall otherwise be satisfactory
to Administrative Agent.)


2.2 .   Further Conditions to Each Loan.  Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance, convert to, or
continue any Loan as, a LIBOR Loan or Euribor Loan or incur any Letter of Credit
Obligation, if, as of the date thereof:


(a)    any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date, except to the
extent that such representation or warranty expressly relates to an earlier date
and except for changes therein expressly permitted or expressly contemplated by
this Agreement and Administrative Agent or Requisite Lenders have determined not
to make such Advance, convert to, or continue any Loan as, a LIBOR Loan or
Euribor Loan or incur such Letter of Credit Obligation as a result of the fact
that such warranty or representation is untrue or incorrect;


(b)    any event or circumstance having a Material Adverse Effect has occurred
since the date hereof as determined by the Requisite Lenders and Administrative
Agent in the exercise of their reasonable business judgment, or Requisite
Lenders have determined not to make such Advance, convert to, or continue any
Loan as, a LIBOR Loan or Euribor Loan or incur such Letter of Credit Obligation
as a result of the fact that such event or circumstance has occurred;


(c)    any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and Administrative Agent or Requisite Lenders shall have
determined not to make any Advance, convert to, or continue any Loan as, a LIBOR
Loan or Euribor Loan or incur any Letter of Credit Obligation as a result of
that Default or Event of Default; or


(d)    after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the aggregate U.S.
Revolving Loan would exceed the lesser of the U.S. Borrowing Base and the U.S.
Maximum Amount, in each case, less the then outstanding principal amount of the
Swing Line Loan.


(e)    after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the aggregate European
Revolving Loan would exceed the lesser of the European Borrowing Base and the
European Maximum Amount.


(f)    the incurrence of the Indebtedness in respect of such requested Advance
(or the incurrence of any Letter of Credit Obligation) shall not constitute
"Permitted Indebtedness" under each of the Senior Note Documents (it being
understood that the Administrative Agent may, at the time of any such Advance or
request for a Letter of Credit, require that the Borrowers demonstrate (by way
of documentation which includes (if requested by the Administrative Agent)
certificates of the Chief Financial Officer of the applicable Borrower
Representative) in reasonable detail the basis therefor, and the calculations
(if any) required to evidence compliance with the applicable terms set forth in
the Senior Note Documents.


(g)    after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the Borrowers shall not be permitted to incur not less than
an additional $5,000,000 of Indebtedness under this Agreement pursuant to the
definition of "Permitted Indebtedness" under each of the Senior Note Documents.


The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion to, or
continuation of any Loan as, a LIBOR Loan or Euribor Loan shall be deemed to
constitute, as of the date thereof, a representation and warranty by Borrowers
that the conditions in this Section 2.2 have been satisfied.


3 .  REPRESENTATIONS AND WARRANTIES


To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Borrowers and the other Credit Parties executing this Agreement, jointly and
severally, make the following representations and warranties to each Agent and
each Lender with respect to all Credit Parties, each and all of which shall
survive the execution and delivery of this Agreement.


3.1 .   Existence; Compliance with Law .   
Each Credit Party (a) is, subject to changes resulting from the Post-Closing
Restructuring, duly organized, validly existing and in good standing (or the
equivalent in non-U.S. jurisdictions) under the laws of its respective
jurisdiction of incorporation or organization set forth in Disclosure Schedule
(3.1) ; (b) is duly qualified to conduct business and is in good standing (or
the equivalent in non-U.S. jurisdictions) in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not result in
exposure to losses, damages or liabilities in excess of the Dollar Equivalent of
$250,000; (c) has the requisite organizational power and authority and the legal
right to own, pledge, mortgage or otherwise encumber and operate its properties,
to lease the property it operates under lease and to conduct its business as
now, heretofore and proposed to be conducted; (d) subject to specific
representations regarding Environmental Laws, has all material licenses,
permits, consents or approvals from or by, and has made all material filings
with, and has given all material notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct;
(e) is in compliance with its charter and bylaws or partnership or operating
agreement or other applicable organizational documents, as applicable; and (f)
subject to specific representations set forth herein regarding ERISA,
Environmental Laws, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


3.2 .   Executive Offices, Collateral Locations, FEIN .   
As of the Closing Date, each Credit Party’s name as it appears in official
filings in its jurisdiction of incorporation or organization, organization type,
organization number, if any, issued by its jurisdiction of incorporation or
organization, and the then current location of each Credit Party’s chief
executive office, principal place of business and the warehouses and premises at
which any U.S. Collateral is located are set forth in Disclosure Schedule (3.2)
, none of such locations has changed within the four (4) months preceding the
Closing Date and each Credit Party has only one state of incorporation or
organization. In addition, Disclosure Schedule (3.2) lists the federal employer
identification number of each Domestic Credit Party.


3.3 .   Power, Authorization, Enforceable Obligations .   
The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Person’s power; (b) have been duly authorized by
all necessary corporate, partnership, limited liability company or limited
partnership action; (c) do not contravene any provision of such Person’s
charter, bylaws, partnership or operating agreement, or other organizational
documents, as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any material
indenture, mortgage, deed of trust, lease, agreement or other material
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) do not result in the creation or imposition of any Lien
upon any material portion of the property of such Person other than those in
favor of any Administrative Agent and European Loan Agent, pursuant to the Loan
Documents; and (g) do not require the consent or approval of any Governmental
Authority or any other Person, except those referred to in Section 2.1 (c) , all
of which will have been duly obtained, made or complied with prior to the
Closing Date. Each of the Loan Documents shall be duly executed and delivered by
each Credit Party that is a party thereto and each such Loan Document shall
constitute a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms.


3.4 .   Financial Statements and Projections .   
Except for the Projections, all Financial Statements concerning Parent and its
respective Subsidiaries that are referred to below have been prepared in
accordance with GAAP consistently applied throughout the periods covered (except
as disclosed therein and except, with respect to unaudited Financial Statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons covered
thereby as at the dates thereof and the results of their operations and cash
flows for the periods then ended.


(a)    Financial Statements . The following Financial Statements attached hereto
as Disclosure Schedule (3.4(a)) have been delivered on the date hereof:


(i)    The audited consolidated and consolidating balance sheets at December 31,
2001 and 2002 and the related statements of income and cash flows of Parent and
its Subsidiaries for the Fiscal Years then ended, certified by KPMG LLP.


(ii)    The unaudited balance sheet(s) at September 30, 2003 and the related
statement(s) of income and cash flows of Parent and its Subsidiaries for the
three (3) Fiscal Quarters then ended.


(b)    Pro Forma . The Pro Forma delivered on the date hereof and attached
hereto as Disclosure Schedule (3.4(b)) was prepared by Parent giving pro forma
effect to the Related Transactions, was based on the unaudited consolidated and
consolidating balance sheets of Parent and its Subsidiaries dated September 30,
2003, and was prepared in accordance with GAAP, with only such adjustments
thereto as would be required in accordance with GAAP.


(c)    Projections . The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule (3.4(c)) have been prepared by Parent and
Borrowers in light of the past operations of their businesses, and reflect
projections for the five (5) year period beginning September, 2003 on a
month-by-month basis for the first sixteen (16) months and on a year-by-year
basis thereafter. The Projections are based upon estimates and assumptions
stated therein, all of which Parent and Borrowers believe to be reasonable and
fair in light of current conditions and current facts known to Parent and
Borrowers and, as of the Closing Date, reflect Parent and Borrowers’ good faith
and reasonable estimates of the future financial performance of Parent and
Borrowers and of the other information projected therein for the period set
forth therein.


3.5 .   Material Adverse Effect.  Between December 31, 2002 and the Closing
Date: (a) no Credit Party has incurred any obligations, contingent or
noncontingent liabilities, liabilities for Charges, long-term leases (other than
in connection with the Restructuring) or unusual forward or long-term
commitments that are not reflected in the Pro Forma (as required by GAAP) and
that, alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, (b) no contract, lease or other agreement or instrument has been
entered into by any Credit Party or has become binding upon any Credit Party’s
assets and no law or regulation applicable to any Credit Party has been adopted
that has had or could reasonably be expected to have a Material Adverse Effect,
and (c) no Credit Party is in default and to the best of Borrowers’ knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Since December 31, 2002, no event has occurred,
that alone or together with other events, could reasonably be expected to have a
Material Adverse Effect and that have not been disclosed herein or in the
Disclosure Schedules.


3.6 .   Ownership of Property; Liens.  As of the Closing Date, the real estate
(" Real Estate ") listed in Disclosure Schedule (3.6) constitutes all of the
real property owned, leased, subleased, or used by any Credit Party (exclusive
of any customer locations). Each Credit Party owns good and marketable fee
simple title (subject only to Permitted Encumbrances or matters of record) to
all of its owned Real Estate (except as may be noted on Disclosure Schedule
(3.6) or as a result of the Post-Closing Restructuring), and valid leasehold
interests in all of its leased Real Estate, all as described on Disclosure
Schedule (3.6) , and copies of all such material leases or a summary of terms
thereof reasonably satisfactory to Administrative Agent have been delivered to
Administrative Agent. Disclosure Schedule (3.6) further describes any Real
Estate with respect to which any Credit Party is a lessor, sublessor or assignor
as of the Closing Date. Except to the extent as set forth in Disclosure Schedule
(3.6) , each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its personal property and assets. As of the
Closing Date, none of the properties and assets of any Credit Party are subject
to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that may reasonably be
expected to result in any Liens (including Liens arising under Environmental
Laws) other than Permitted Encumbrances. Except to the extent as set forth in
Disclosure Schedule (3.6) , each Credit Party has received all deeds,
assignments, waivers, consents, nondisturbance and attornment or similar
agreements, bills of sale and other documents, and has duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect such Credit Party’s right, title and interest in and to all such Real
Estate and other properties and assets in each case except where such
non-receipt or such failure to effect such recordings, filings or other actions
as could not reasonably be expected to cause a Material Adverse Effect.
Disclosure Schedule (3.6) also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Estate. As of
the Closing Date, no portion of any Credit Party’s Real Estate has suffered any
material damage by fire or other casualty loss that has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied. As of the Closing Date, all material permits required to
have been issued or appropriate to enable the Real Estate to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect.


3.7 .   Labor Matters.  As of the Closing Date (a) no strikes or other material
labor disputes against any Credit Party are pending or, to any Credit Party’s
knowledge, threatened; (b) hours worked by and payment made to employees of each
Credit Party comply with the Fair Labor Standards Act and each other federal,
state, local or foreign law applicable to such matters; (c) all payments due
from any Credit Party for employee health and welfare insurance have been paid
or accrued as a liability on the books of such Credit Party to the extent
required by GAAP (or German or other local generally accepted accounting
principles applicable to a Foreign Credit Party); (d) except as set forth in
Disclosure Schedule (3.7) , no Credit Party is a party to or bound by any
material collective bargaining agreement, management agreement, consulting
agreement, employment agreement (other than for employees (other than Officers)
of Foreign Credit Parties), bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any such material agreements described in
Disclosure Schedule (3.7) have been delivered to Administrative Agent, to the
extent requested by the Administrative Agent); (e) there is no organizing
activity involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) subject to involvement
of the work councils ( Betriebsräte ) in connection with the Post-Closing
Restructuring, there are no representation proceedings pending or, to any Credit
Party’s knowledge, threatened with the National Labor Relations Board or any
other applicable labor board, and no labor organization or group of employees of
any Credit Party has made a pending demand for recognition; and (g) except as
set forth in Disclosure Schedule (3.7) , there are no material complaints or
charges against any Credit Party pending or, to the knowledge of any Credit
Party, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment by any Credit Party of any individual.


3.8 .   Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.  Except as set forth in Disclosure Schedule (3.8) , as of the
Closing Date, no Credit Party has any Subsidiaries, or is engaged in any joint
venture or partnership (other than a Credit Party) with any other Person. Except
for changes arising as a result of the Post-Closing Restructuring, all of the
issued and outstanding Stock of (i) each Credit Party (other than the Parent) is
owned by each of the Stockholders and in the amounts and percentages set forth
in Disclosure Schedule (3.8) , (ii) each Credit Party and each of their
Subsidiaries is duly authorized and validly issued, fully paid, and
nonassessable except as otherwise set forth on Disclosure Schedule (3.8) , (iii)
each Credit Party (other than Parent) and each of their Subsidiaries is free and
clear of all Liens other than those in favor of Agents, and (iv) each Credit
Party and each of their Subsidiaries was issued in compliance with all
applicable state, federal and foreign laws concerning the issuance of
securities. Except as set forth in Disclosure Schedule (3.8) , or as
contemplated by the Post-Closing Restructuring, there are no outstanding rights
to purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party (other than Parent) may be required to issue, sell, repurchase
or redeem any of its Stock or other equity securities or any Stock or other
equity securities of its Subsidiaries. All outstanding Indebtedness and
Guaranteed Indebtedness, in excess of $250,000 in each instance, of each Credit
Party as of the Closing Date (except for the Obligations) is described in
Section 6.3 (including Disclosure Schedule (6.3) ).


3.9 .   Government Regulation.  No Credit Party is an "investment company" or an
"affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company," as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal, or state or
applicable foreign statute that restricts or limits its ability to incur
Indebtedness or to perform its obligations hereunder. The making of the Loans by
Lenders to Borrowers, the incurrence of any Letter of Credit Obligation on
behalf of Borrowers, the application of the proceeds thereof and repayment
thereof and the consummation of the Related Transactions will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission or any other applicable securities regulation
authority or securities exchange.


3.10 .   Margin Regulations.  No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as "
Margin Stock "). No Credit Party owns any Margin Stock, and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a "purpose credit" within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.


3.11 .   Taxes.  All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by any Credit Party
have been filed with the appropriate Governmental Authority and all Charges have
been paid prior to the date on which any fine, penalty, interest or late charge
may be added thereto for nonpayment thereof (or any such fine, penalty,
interest, late charge or loss has been paid), excluding Charges or other amounts
being contested in accordance with Section 5.2 (b) . Proper and accurate amounts
have been withheld by each Credit Party from its respective employees for all
periods in material compliance with all applicable federal, state, local and
foreign laws and such withholdings have been timely paid to the respective
Governmental Authorities. Disclosure Schedule (3.11) sets forth as of the
Closing Date those taxable years for which any Credit Party’s tax returns are
currently being audited by the IRS or any other applicable Governmental
Authority, and any assessments or threatened assessments in connection with such
audit, or otherwise currently outstanding. Except as set forth in Disclosure
Schedule (3.11) , no Credit Party has executed or filed with the IRS or any
other Governmental Authority any agreement or other document extending, or
having the effect of extending, the period for assessment or collection of any
Charges. Except as set forth on Disclosure Schedule (3.11) , none of the Credit
Parties and their respective predecessors are liable for any Charges: (a) under
any agreement (including any tax sharing agreements) or (b) to each Credit
Party’s knowledge, as a transferee. As of the Closing Date, no Credit Party has
agreed or been requested to make any adjustment under IRC Section 481(a), by
reason of a change in accounting method or otherwise, which would have a
Material Adverse Effect.


3.12 .   ERISA .   


(a)    Disclosure Schedule (3.12) lists (i) all ERISA Affiliates and (ii) all
Plans and separately identifies all Pension Plans, including Title IV Plans,
Multiemployer Plans, ESOPs and Welfare Plans, including all Retiree Welfare
Plans. Copies of all such listed Plans, together with a copy of the latest
IRS/DOL 5500-series form for each such Plan, have been delivered to Agent.
Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would
reasonably be expected to cause the loss of such qualification or tax-exempt
status. Each Plan is in compliance with the applicable provisions of ERISA and
the IRC, including the timely filing of all reports required under the IRC or
ERISA, including the statement required by 29 CFR Section 2520.104-23. Neither
any Credit Party nor ERISA Affiliate has failed to make any contribution or pay
any amount due as required by either Section 412 of the IRC or Section 302 of
ERISA or the terms of any such Plan. Neither any Credit Party nor ERISA
Affiliate has engaged in a "prohibited transaction," as defined in Section 406
of ERISA and Section 4975 of the IRC, in connection with any Plan, that would
subject any Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.


(b)    Except as set forth in Disclosure Schedule (3.12) : (i) no Title IV Plan
has any Unfunded Pension Liability; (ii) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened claims (other than claims for benefits in the
normal course), sanctions, actions or lawsuits, asserted or instituted against
any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no Credit Party
or ERISA Affiliate has incurred or reasonably expects to incur any liability as
a result of a complete or partial withdrawal from a Multiemployer Plan; (v)
within the last five years no Title IV Plan of any Credit Party or ERISA
Affiliate has been terminated, whether or not in a "standard termination" as
that term is used in Section 4041(b)(1) of ERISA, nor has any Title IV Plan of
any Credit Party or any ERISA Affiliate (determined at any time within the last
five years) with Unfunded Pension Liabilities been transferred outside of the
"controlled group" (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate (determined at such time); (vi) except in the
case of any ESOP, Stock of all Credit Parties and their ERISA Affiliates makes
up, in the aggregate, no more than 10% of fair market value of the assets of any
Plan measured on the basis of fair market value as of the latest valuation date
of any Plan; and (vii) no liability under any Title IV Plan has been satisfied
with the purchase of a contract from an insurance company that is not rated AAA
by the Standard & Poor’s Corporation or an equivalent rating by another
nationally recognized rating agency.


(c)    With respect to each scheme or arrangement mandated by a government other
than the United States providing for post-employment benefits (a " Foreign
Government Scheme or Arrangement ") and with respect to each employee benefit
plan maintained or contributed to by any Credit Party or any Subsidiary of any
Credit Party that is not subject to United States law providing for
post-employment benefits (a " Foreign Plan "): (i) all material employer and
employee contributions required by law or by the terms of any Foreign Government
Scheme or Arrangement or any Foreign Plan have been made, or, if applicable,
accrued, in accordance with normal accounting practices; (ii) the liability of
each Credit Party and each Subsidiary of a Credit Party with respect to a
Foreign Plan is reflected in accordance with normal accounting practices on the
financial statements of such Credit Party or such Subsidiary, as the case may
be; and (iii) each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities
unless, in each case, the failure to do so would not be reasonably likely to
have a Material Adverse Effect.


3.13 .   No Litigation.  No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, " Litigation "), (a) that
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and that
, if so determined, could be reasonably be expected to have a Material Adverse
Effect. Except as set forth in Disclosure Schedule (3.13) , as of the Closing
Date there is no Litigation pending or, to any Credit Party’s knowledge,
threatened, that seeks damages in excess of the Dollar Equivalent of $1,000,000
or injunctive relief against, or alleges criminal misconduct of, any Credit
Party.


3.14 .   Brokers.  Except as set forth in Disclosure Schedule (3.14) , no broker
or finder brought about the obtaining, making or closing of the Loans or the
Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.


3.15 .   Intellectual Property.  As of the Closing Date, each Credit Party owns
or has rights to use all Intellectual Property necessary to continue to conduct
its business as now or heretofore conducted by it or proposed to be conducted by
it, and each material Patent, Trademark, Copyright and material License is
listed, together with application or registration numbers, as applicable, in
Disclosure Schedule (3.15 ). Each Credit Party conducts its business and affairs
without infringement of or interference with any Intellectual Property of any
other Person in any material respect except for any such infringement or
interference which could not reasonably be expected to have a Material Adverse
Effect. Except as set forth in Disclosure Schedule (3.15 ), no Credit Party is
aware of any infringement claim by any other Person with respect to any
Intellectual Property which could reasonably be expected to have a Material
Adverse Effect.


3.16 .   Full Disclosure.  No information contained in this Agreement, any of
the other Loan Documents, any Projections, Financial Statements or Collateral
Reports or other written reports from time to time delivered hereunder or any
written statement furnished by or on behalf of any Credit Party to any Agent or
any Lender pursuant to the terms of this Agreement contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which and at the time they were made. The
Liens granted to the Agents, on behalf of themselves and Lenders, pursuant to
the Collateral Documents will at all times be fully perfected first priority
Liens in and to the Collateral described therein, subject, as to priority, only
to Permitted Encumbrances.


3.17 .   Environmental Matters.


(a)    Except as set forth in Disclosure Schedule (3.17) , as of the Closing
Date: (i) the Real Estate is free of contamination from any Hazardous Material
except for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed the Dollar Equivalent of
$500,000; (ii) no Credit Party has caused or suffered to occur any Release of
Hazardous Materials on, at, in, under, above, to, or from any of its Real
Estate; (iii) the Credit Parties are and have been in compliance with all
Environmental Laws, except for such noncompliance that would not result in
Environmental Liabilities which could reasonably be expected to exceed the
Dollar Equivalent of $500,000; (iv) the Credit Parties have obtained, and are in
compliance with, all Environmental Permits required by Environmental Laws for
the operations of their respective businesses as presently conducted or as
proposed to be conducted, except where the failure to so obtain or comply with
such Environmental Permits would not result in Environmental Liabilities that
could reasonably be expected to exceed the Dollar Equivalent of $500,000, and
all such Environmental Permits are valid, uncontested and in good standing; (v)
no Credit Party is involved in operations or knows of any facts, circumstances
or conditions, including any Releases of Hazardous Materials, that are likely to
result in any Environmental Liabilities of such Credit Party which could
reasonably be expected to exceed the Dollar Equivalent of $500,000, and no
Credit Party has permitted any current or former tenant or occupant of the Real
Estate to engage in any such operations; (vi) there is no Litigation arising
under or related to any Environmental Laws, Environmental Permits or Hazardous
Material that seeks damages, penalties, fines, costs or expenses in excess of
the Dollar Equivalent of $500,000 or injunctive relief against, or that alleges
criminal misconduct by, any Credit Party; (vii) no written notice has been
received by any Credit Party identifying it as a "potentially responsible party"
under CERCLA or analogous state or foreign statutes or requesting information
under CERCLA or analogous state or foreign statutes, and to the knowledge of the
Credit Parties, there are no facts, circumstances or conditions that may result
in any Credit Party being identified as a "potentially responsible party" under
CERCLA or analogous state or foreign statutes; and (viii)  the Credit Parties
have provided to Agent copies of the environmental reports, reviews and audits
and all written information pertaining to actual or potential Environmental
Liabilities, in each case relating to any Credit Party identified in Disclosure
Schedule (3.17(a)(i)) .


(b)    Each Credit Party hereby acknowledges and agrees that no Agent (i) has
now, nor has it ever been, in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) has the capacity through the provisions of the Loan
Documents or otherwise to influence any Credit Party’s conduct with respect to
the ownership, operation or management of any of its Real Estate or compliance
with Environmental Laws or Environmental Permits.


3.18 .   Insurance.   
Disclosure Schedule (3.18) lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, as well as a summary of the terms of each such policy.


3.19 .   Deposit and Disbursement Accounts.   
Disclosure Schedule (3.19) lists all banks and other financial institutions at
which any Credit Party maintains deposit or other accounts as of the Closing
Date, including any Disbursement Accounts, and such Schedule correctly
identifies the name and address of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.


3.20 .   Government Contracts.  Except as set forth in Disclosure Schedule
(3.20) , as of the Closing Date, no Credit Party is a party to any contract or
agreement with any Governmental Authority and no Credit Party’s Accounts are
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state, local or foreign law which involves amounts in excess of $500,000
in the aggregate in any year.


3.21 .   Customer and Trade Relations.  As of the Closing Date, except as set
forth in Disclosure Schedule (3.21) , there exists no actual or, to the
knowledge of any Credit Party, threatened termination or cancellation of, or any
material adverse modification or change in: the business relationship of any
Credit Party with any customer or group of customers whose purchases during the
preceding twelve (12) months caused them to be ranked among the ten (10) largest
customers of such Credit Party; or the business relationship of any Credit Party
with any supplier material to its operations.


3.22 .   Agreements and Other Documents.  As of the Closing Date, each Credit
Party has provided to Administrative Agent or its counsel, on behalf of Lenders,
accurate and complete copies (or summaries) of all of the following agreements
or documents to which it is subject and each of which is listed in Disclosure
Schedule (3.22) : supply agreements and purchase agreements not terminable by
such Credit Party within sixty (60) days following written notice issued by such
Credit Party and involving transactions in excess of the Dollar Equivalent of
$5,000,000 per annum; leases of Equipment having a remaining term of one year or
longer and requiring aggregate rental and other payments in excess of the Dollar
Equivalent of $500,000 per annum; licenses and permits held by the Credit
Parties, the absence of which could be reasonably likely to have a Material
Adverse Effect; instruments and documents evidencing any Indebtedness or
Guaranteed Indebtedness of such Credit Party and any Lien granted by such Credit
Party in excess of $500,000 (on each individual case) with respect thereto; and
instruments and agreements evidencing the issuance of any equity securities,
warrants, rights or options to purchase equity securities of such Credit Party;
any material distribution agreements or other agreements providing for the
distribution of the Credit Parties’ products.


3.23 .   Solvency.  Both before and after giving effect to (a) the Loans and
Letter of Credit Obligations to be made or incurred on the Closing Date or such
other date as Loans and Letter of Credit Obligations requested hereunder are
made or incurred, (b) the disbursement of the proceeds of such Loans pursuant to
the instructions of Borrower Representatives; (c) the Refinancing and the
consummation of the other Related Transactions; and (d) the payment and accrual
of all transaction costs in connection with the foregoing, each Borrower is and
will be Solvent.


3.24 .   Senior Notes.  As of the Closing Date, Borrowers have delivered to
Administrative Agent a complete and correct copy of each of the Senior Note
Documents (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith). All outstanding Obligations, including the Letter of
Credit Obligations, constitute "Permitted Indebtedness" under each of the Senior
Note Documents. All Liens granted to the Agents under the Collateral Documents
constitute permitted Liens under each of the Senior Note Documents. Borrowers
acknowledge that Administrative Agent and each Lender are entering into this
Agreement and are extending the Commitments in reliance upon this Section  3.24
.


3.25 .   Status as of Certain Companies.  None of FiberMark HK or FiberMark
France (i) is engaged in any business other than processing customer orders, and
(ii) has assets (other than equity interests which are pledged to an Agent on
the Closing Date) with a fair market value in excess of the Dollar Equivalent of
$100,000 or (iii) has any liabilities (other than the Obligations) which in the
aggregate are greater than the Dollar Equivalent of $50,000. FGUG is not engaged
in any business (other than being used for certain social benefits and for
payments to "widows and orphans" and for deferred compensation items) and has no
assets in excess of EUR 150,000 at any time. Leiss GmbH & Co. is not engaged in
any business, other than owning real estate in Weidbach and leasing the same to
FMGG on the basis of a hereditary building right (for which the annual lease
payments are approximately EUR 50,000).


3.26 .   Completion of Initial Restructuring.  As of the Closing Date, the
Credit Parties have completed the Initial Restructuring (except for those items
of the Initial Restructuring noted in Section B.1 of the Post Closing
Restructuring).


4 .  FINANCIAL STATEMENTS AND INFORMATION


4.1 .   Reports and Notices .


(a)    Each applicable Credit Party executing this Agreement hereby agrees that
from and after the Closing Date and until the Termination Date, it shall deliver
to Administrative Agent and Fronting Lender, as required, the Financial
Statements, notices, Projections and other information at the times, in the
manner set forth in Annex E .


(b)    Each applicable Credit Party executing this Agreement hereby agrees that,
from and after the Closing Date and until the Termination Date, it shall deliver
to Administrative Agent, the various Collateral Reports (including (i) U.S.
Borrowing Base Certificates in the form of Exhibit 4.1(b)(i) and (ii) European
Borrowing Base Certificates in the form of Exhibit 4.1(b)(ii) ) at the times, to
the Persons and in the manner set forth in Annex F .


4.2 .   Communication with Accountants .   
Each Credit Party executing this Agreement authorizes (a) each Agent and (b) so
long as an Event of Default has occurred and is continuing, each Lender, to
communicate directly with its independent certified public accountants,
including KPMG LLP, and authorizes and, at each Agent’s request, shall request
those accountants and advisors to disclose and make available to each Agent and
each Lender any and all Financial Statements and other supporting financial
documents, schedules and information relating to any Credit Party (including
copies of any issued management letters) with respect to the business, financial
condition and other affairs of any Credit Party.


5 .  AFFIRMATIVE COVENANTS


Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the date hereof and until the
Termination Date:


5.1 .   Maintenance of Existence and Conduct of Business.  Each Credit Party
shall: (a) except (i) to the extent permitted by Section 6.8 , and/or (ii) as
contemplated by the Post-Closing Restructuring do or cause to be done all things
necessary to preserve and keep in full force and effect its organizational
existence and its rights and franchises; (b) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; (c) at all
times maintain, preserve and protect all of its assets and properties necessary
in the conduct of its business, and keep the same in good repair, working order
and condition in all material respects (taking into consideration ordinary wear
and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; and (d) and transact business only in such corporate and
trade names as are set forth in Disclosure Schedule (5.1) .


5.2 .   Payment of Charges .


(a)    Subject to Section 5.2 (b) , each Credit Party shall pay and discharge or
cause to be paid and discharged promptly (subject to the reasonable business
judgment of the Credit Parties in accordance with past practices) all Charges
payable by it, including (i) Charges imposed upon it, its income and profits, or
any of its property (real, personal or mixed) and all Charges with respect to
tax, social security and unemployment withholding with respect to its employees,
(ii) lawful claims for labor, materials, supplies and services or otherwise, and
(iii) all storage or rental charges payable to warehousemen or bailees, in each
case, before any thereof shall become past due.


(b)    Each Credit Party may in good faith contest, by appropriate proceedings,
the validity or amount of any Charges, Taxes or claims described in Section 5.2
(a) ; provided , that (i) adequate reserves with respect to such contest are
maintained on the books of such Credit Party, in accordance with GAAP (or, with
respect to each Foreign Credit Party, generally accepted accounting principles
as in effect in each applicable jurisdiction); (ii) no Lien shall be imposed to
secure payment of such Charges (other than payments to warehousemen and/or
bailees) that is superior to any of the Liens securing the Obligations and such
contest is maintained and prosecuted continuously and with diligence and no
collection or enforcement of such Charges has been commenced; (iii) none of the
Collateral becomes subject to forfeiture or loss as a result of such contest;
(iv) such Credit Party shall promptly pay or discharge such contested Charges,
Taxes or claims and all additional charges, interest, penalties and expenses, if
any, and shall deliver to Administrative Agent evidence reasonably acceptable to
Administrative Agent of such compliance, payment or discharge, if such contest
is terminated or discontinued adversely to such Credit Party or the conditions
set forth in this Section 5.2 (b) are no longer met; and (v) Administrative
Agent has not advised Borrowers in writing that Administrative Agent reasonably
believes that nonpayment or nondischarge thereof could have or result in a
Material Adverse Effect.


5.3.    Books and Records .   
Each Credit Party shall keep adequate books and records with respect to its
business activities in which proper entries, reflecting all financial
transactions, are made in accordance with GAAP (or, with respect to each Foreign
Credit Party, generally accepted accounting principles as in effect in each
applicable jurisdiction) and on a basis consistent with the Financial Statements
attached as Disclosure Schedule (3.4(a) ).


5.4 .   Insurance; Damage to or Destruction of Collateral .


(a)    The Credit Parties shall, at their sole respective cost and expense,
maintain the policies of insurance described in Disclosure Schedule (3.18)  as
in effect on the date hereof or otherwise in form and amounts and with insurers
reasonably acceptable to Administrative Agent. Such policies of insurance (or
the loss payable and additional insured endorsements delivered to Administrative
Agent or in the case of any Foreign Credit Party, the European Loan Agent) shall
contain provisions pursuant to which the insurer agrees to provide thirty (30)
days’ prior written notice to Administrative Agent or European Loan Agent, as
applicable, in the event of any non-renewal, cancellation or amendment of any
such insurance policy. If any Credit Party at any time or times hereafter shall
fail to obtain or maintain any of the policies of insurance required above, or
to pay all premiums relating thereto, Administrative Agent or European Loan
Agent, as applicable, may at any time or times thereafter obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto that such Agent deems advisable. No Agent shall have any
obligation to obtain insurance for any Credit Party or pay any premiums
therefor. By doing so, an Agent shall not be deemed to have waived any Default
or Event of Default arising from any Credit Party’s failure to maintain such
insurance or pay any premiums therefor. All reasonable sums so disbursed,
including reasonable attorneys’ fees, court costs and other charges related
thereto, shall be payable on demand by such Credit Party to the applicable Agent
and shall be additional Obligations hereunder secured by the Collateral.


(b)    Administrative Agent reserves the right at any time upon any change in
any Credit Party’s risk profile (including any change in the product mix
maintained by any Credit Party or any laws affecting the potential liability of
such Credit Party) to require additional forms and limits of insurance to, in
Administrative Agent’s (or in the case of any Foreign Credit Party, the
Administrative Agent and/or European Loan Agent’s) reasonable opinion,
adequately protect such Agent’s and the Lenders’ interests in all or any portion
of the Collateral and to ensure that each Credit Party is protected by insurance
in amounts and with coverage customary for its industry.


(c)    Each Credit Party shall deliver to Administrative Agent (or in the case
of any Foreign Credit Party, the European Loan Agent), in form and substance
reasonably satisfactory to such Agent, endorsements to (i) all "All Risk" and
business interruption insurance naming Administrative Agent or European Loan
Agent, as applicable, as loss payee, and (ii) all general liability and other
liability policies naming Administrative Agent or European Loan Agent, as
applicable, as additional insured. Each Credit Party irrevocably makes,
constitutes and appoints Administrative Agent (or in the case of any Foreign
Credit Party, the European Loan Agent) (and all officers, employees or agents
designated by such Agent), so long as any Event of Default has occurred and is
continuing or the anticipated insurance proceeds exceed the Dollar Equivalent of
$10,000,000, as such Credit Party’s true and lawful agent and attorney-in-fact
for the purpose of making, settling and adjusting claims under such "All Risk"
policies of insurance, endorsing the name of such Credit Party on any check or
other item of payment for the proceeds of such "All Risk" policies of insurance
and for making all determinations and decisions with respect to such "All Risk"
policies of insurance. No Agent shall have any duty to exercise any rights or
powers granted to it pursuant to the foregoing power-of-attorney. Borrower
Representative shall promptly notify Administrative Agent (or in the case of any
Foreign Credit Party, the European Loan Agent) of any loss, damage, or
destruction to the Collateral in the amount of the Dollar Equivalent of $500,000
or more, whether or not covered by insurance. After deducting from such proceeds
the expenses, if any, incurred by Administrative Agent or European Loan Agent,
as applicable, in the collection or handling thereof, such Agent may, at its
option, apply such proceeds to the reduction of the Obligations in accordance
with Section  1.3 (d) , or permit the applicable Credit Party to use such money,
or any part thereof, to replace, repair, restore or rebuild the Collateral in a
diligent and expeditious manner with materials and workmanship of substantially
the same quality as existed before the loss, damage or destruction.
Notwithstanding the foregoing, if the casualty giving rise to such insurance
proceeds could not reasonably be expected to have a Material Adverse Effect and
such insurance proceeds do not exceed the Dollar Equivalent of $4,000,000 in the
aggregate, Administrative Agent or European Loan Agent, as applicable, shall
permit the applicable Credit Party to replace, restore, repair or rebuild the
property; provided , that if such Credit Party shall not have completed or
entered into binding agreements to complete such replacement, restoration,
repair or rebuilding within one hundred and eighty (180) days of such casualty,
such Agent may apply such insurance proceeds to the Obligations of U.S.
Borrower, if the cash proceeds are received by U.S. Borrower or any Domestic
Subsidiary, or European Borrowers, if the cash proceeds are received by a
European Borrower or any Foreign Guarantor, in accordance with Section 1.3 (d) .
All insurance proceeds that are to be made available to any Borrower to replace,
repair, restore or rebuild the Collateral shall be applied by Administrative
Agent to reduce the outstanding principal balance of the Loan of such Borrower
(which application shall not result in a permanent reduction of the Revolving
Loan Commitment) and upon such application, Agent shall establish a Reserve
against the U.S. Borrowing Base and/or the European Borrowing Base, as
applicable, in an amount equal to the amount of such proceeds so applied. All
insurance proceeds made available to any Credit Party that is not a Borrower to
replace, repair, restore or rebuild Collateral shall be deposited in a cash
collateral account. Thereafter, such funds shall be made available to that
Borrower or Credit Party to provide funds to replace, repair, restore or rebuild
the Collateral as follows: (i) Borrower Representative shall request a Revolving
Credit Advance or a release from the cash collateral account be made to such
Borrower or Credit Party in the amount requested to be released; (ii) so long as
the conditions set forth in Section 2.2 have been met, Revolving Lenders shall
make such Revolving Credit Advance or Administrative Agent or European Loan
Agent shall release funds from the cash collateral account; and (iii) in the
case of insurance proceeds applied against the Revolving Loan, the Reserve
established with respect to such insurance proceeds shall be reduced by the
amount of such Revolving Credit Advance. To the extent not used to replace,
repair, restore or rebuild the Collateral, such insurance proceeds shall be
applied to the Obligations of U.S. Borrower, if the cash proceeds are received
by U.S. Borrower or any Domestic Subsidiary, or the European Borrowers, if the
cash proceeds are received by a European Borrower or any Foreign Guarantor, in
accordance with Section 1.3 (d) .


5.5 .   Compliance with Laws.  Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including those
relating to ERISA and labor matters and Environmental Laws and Environmental
Permits, except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


5.6 .   Supplemental Disclosure.  From time to time as may be reasonably
requested by Administrative Agent (which request will not be made more
frequently than once each year absent the occurrence and continuance of an Event
of Default), the Credit Parties shall supplement each Disclosure Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter hereafter arising that, if existing or occurring at the date of
this Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided , that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Administrative Agent and
Requisite Lenders in writing, and (b) no supplement shall be required or
permitted as to representations and warranties that relate solely to the Closing
Date.


5.7 .   Intellectual Property.  Each Credit Party will (i) conduct its business
and affairs without infringement of or interference with any Intellectual
Property of any other Person in any material respect, and (ii) shall comply in
all material respects with the terms of its Licenses.


5.8 .   Environmental Matters.  Each Credit Party shall and shall cause each
Person within its control to: (a) conduct its operations and keep and maintain
its Real Estate in compliance with all Environmental Laws and Environmental
Permits other than noncompliance that could not reasonably be expected to have a
Material Adverse Effect; (b) implement any and all investigation, remediation,
removal and response actions that are appropriate or necessary to maintain the
value and marketability of the Real Estate (as currently or foreseeably used)or
to otherwise comply with Environmental Laws and Environmental Permits pertaining
to the presence, generation, treatment, storage, use, disposal, transportation
or Release of any Hazardous Material on, at, in, under, above, to, or from any
of its Real Estate; (c) notify Administrative Agent promptly after such Credit
Party becomes aware of any violation of Environmental Laws or Environmental
Permits or any Release on, at, in, under, above, to, or from any Real Estate
that is reasonably likely to result in Environmental Liabilities in excess of
the Dollar Equivalent of $100,000; and (d) promptly forward to Administrative
Agent a copy of any written order, notice, request for information or any
communication or report received by such Credit Party in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of the Dollar Equivalent of $100,000, in
each case whether or not any Governmental Authority has taken or threatened any
action in connection with any such violation, Release or other matter. If
Administrative Agent at any time has a reasonable basis to believe that there
may be a violation of any Environmental Laws or Environmental Permits by any
Credit Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, or from any of its Real
Estate, that, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Credit Party shall, upon Administrative Agent’s
written request (i) cause the performance of such reasonable and appropriate
environmental audits including subsurface sampling of soil and groundwater, and
preparation of such environmental reports, at Borrowers’ expense, as
Administrative Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Administrative Agent and shall be in form and substance reasonably acceptable to
Administrative Agent, and (ii) permit Administrative Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Administrative Agent deems reasonable
and appropriate, including subsurface sampling of soil and groundwater.
Borrowers shall reimburse Administrative Agent for the reasonable costs of such
audits and tests and the same will constitute a part of the Obligations secured
hereunder.


5.9 .   Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases.  Each U.S. Credit Party and each European Borrower and its
Subsidiaries shall use its reasonable commercial efforts to obtain a landlord’s
agreement, mortgagee agreement or bailee letter, as applicable, from the lessor
of each leased property (other than leased property where the landlord is a
Credit Party), mortgagee of owned property or bailee with respect to any
warehouse, processor or converter facility or other location where Collateral
(in each case, having an aggregate value in excess of $100,000) is stored or
located, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord, mortgagee or bailee may assert against
the Collateral at that location, and shall otherwise be reasonably satisfactory
in form and substance to Administrative Agent. With respect to such locations or
warehouse space leased or owned as of the Closing Date and thereafter, if
Administrative Agent has not received a landlord or mortgagee agreement or
bailee letter (other than any such agreement from a landlord which is a Credit
Party) as of the Closing Date (or, if later, as of the date such location is
acquired or leased), any Eligible Inventory at that location shall, in
Administrative Agent’s discretion, be excluded from the U.S. Borrowing Base or
be subject to such Reserves as may be established by Administrative Agent in its
reasonable credit judgment provided , that, in such case, the failure to so
obtain such agreement or letter shall not cause a Default or Event of Default
hereunder. After the Closing Date, no new real property or warehouse space, with
inventory located therein with an aggregate value in excess of $100,000, shall
be leased by any U.S. Credit Party or any European Borrower or any of its
respective Subsidiaries and no Inventory shall be shipped to a processor or
converter under arrangements established after the Closing Date without the
prior written consent of Administrative Agent (which consent, in Administrative
Agent’s discretion, may be conditioned upon the exclusion from the U.S.
Borrowing Base of Eligible Inventory at that location or the establishment of
Reserves acceptable to Administrative Agent) or, unless and until a reasonably
satisfactory landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location. Each Credit Party shall timely
and fully pay and perform its obligations under all leases and other agreements
with respect to each leased location or public warehouse where any Collateral
with, in each case, an aggregate value in excess of $100,000 is or may be
located unless being contested in good faith by such Credit Party provided ,
that adequate reserves with respect to such contest are maintained on the books
of such Credit Party, in accordance with GAAP. To the extent otherwise permitted
hereunder, if any Credit Party proposes to acquire a fee ownership interest in
Real Estate after the Closing Date, it shall provide to Administrative Agent a
mortgage or deed of trust granting Administrative Agent (or European Loan Agent,
in the case of any Foreign Credit Party) a first priority Lien on such Real
Estate (subject to Liens permitted under clause (h) of the definition of
Permitted Encumbrances), together with environmental audits, mortgage title
insurance commitment, real property survey, local counsel opinion(s), and, if
required by Administrative Agent, supplemental casualty insurance and flood
insurance, and such other documents, instruments or agreements reasonably
requested by Administrative Agent, in each case, in form and substance
reasonably satisfactory to Administrative Agent and consistent with the types of
the foregoing provided by the Credit Parties for Real Estate owned or leased by
the Credit Parties as of the Closing Date.


5.10 .   Further Assurances.  Each Credit Party executing this Agreement agrees
that it shall and shall cause each other Credit Party or new Foreign Subsidiary
which is created as a result of the Post-Closing Restructuring to, at such
Credit Party’s or Foreign Subsidiary’s expense and upon request of
Administrative Agent, duly execute and deliver, or cause to be duly executed and
delivered, to Administrative Agent such further instruments and do and cause to
be done such further acts as may be necessary or proper in the reasonable
opinion of Administrative Agent to carry out more effectively the provisions and
purposes of this Agreement or any other Loan Document , including, without
limitation, to continue the perfection of any Liens in favor of an Agent, on
behalf of the Agents and the Lenders, in any Collateral.


(a)    Each U.S. Credit Party shall (i) cause each Person, upon its becoming a
Domestic Subsidiary of such U.S. Credit Party ( provided that this shall not be
construed to constitute consent by any of the Lenders to any transaction not
expressly permitted by the terms of this Agreement), promptly to guaranty the
Obligations and to grant to Administrative Agent, for the benefit of
Administrative Agent and Lenders, a security interest in the real, personal and
mixed property of such Person to secure the Obligations, (ii) pledge, or cause
to be pledged, to Administrative Agent, for the benefit of Administrative Agent
and Lenders, all of the Stock of such Subsidiary to secure the Obligations and
(iii) enter into blocked account agreements in form and substance approved by
the Administrative Agent. The documentation for such guaranty, security and
pledge shall be substantially similar to the Loan Documents executed
concurrently herewith with such modifications as are reasonably requested by
Administrative Agent.


(b)    Each Foreign Credit Party, at its cost and expense, shall promptly upon
the request of any Agent execute and deliver, or cause to be executed and
delivered, to the European Loan Agent (i) a Guaranty in form and substance
satisfactory to the Administrative Agent and the European Loan Agent,
guaranteeing the Obligations of the European Borrowers hereunder and under the
other Loan Documents, and (ii) Collateral Documents in form and substance
satisfactory to Administrative Agent, granting to the European Loan Agent a Lien
over such Foreign Credit Party’s properties and assets to secure the Obligations
of the European Borrowers as may be requested by the Administrative Agent, to
the extent such Guaranty or Collateral Document is not prohibited by the law of
the jurisdiction of formation of such Foreign Credit Party and consistent with
the types of such arrangements entered into with Foreign Credit Parties on the
Closing Date. The Administrative Agent may make any such request (i) after the
occurrence and during the continuance of an Event of Default, in its sole and
absolute discretion and (ii) so long as no Event of Default has occurred and is
continuing, (x) in the exercise of reasonable credit judgment and taking into
consideration the costs associated therewith in relation to the value or
importance of such Guaranty or Collateral or (y) with respect to any Foreign
Credit Party having assets with a fair market value greater than the Dollar
Equivalent of $5,000,000. The security interests required to be granted pursuant
to this Section 5.10 shall be valid and enforceable perfected security interests
prior to the rights of all third Persons and subject to no other Liens, except
Permitted Encumbrances. The Collateral Documents and other instruments related
thereto shall be duly recorded or filed in such manner and in such places and at
such times, and such other actions shall be taken, as are required by law to
establish, perfect, preserve and protect the Liens, in favor of the European
Loan Agent, required to be granted pursuant to such documents and all taxes,
fees and other charges payable in connection therewith shall be paid in full by
the European Credit Parties. At the time of the execution and delivery of the
additional documents, the European Credit Parties shall cause to be delivered to
the Agents such opinions of counsel, mortgage policies, title surveys, real
estate appraisals, certificates of title, stock certificates and other related
documents as may be reasonably requested by the Administrative Agent or the
European Loan Agent to assure themselves that this Section 5.10 has been
complied with Agent and consistent with the types of the foregoing provided by
the Credit Parties for Real Estate owned or leased by the Credit Parties as of
the Closing Date.


(c)    Parent and Borrowers shall, or shall cause the appropriate Credit
Parties, to comply with the requirements set forth on Disclosure Schedule 5.10(c
), in each case in the manner and within the time frames set forth therein.


(d)    Prior to or contemporaneously with any Credit Party becoming a European
Borrower hereunder as a result of a merger, amalgamation or consolidation with
an existing European Borrower permitted under Section 6.1 , such Credit Party
shall join this Agreement as a European Borrower and shall deliver to the
Administrative Agent such instruments or documents, including without
limitation, allonges to the European Revolving Note, in each case in form and
substance satisfactory to the Administrative Agent, as may be requested by the
Administrative Agent.


5.11 .   Intercompany Transactions.  The Credit Parties shall provide at least
ninety (90) days prior written notice (or such shorter time period as the
Administrative Agent may agree to in its discretion) to the Administrative Agent
of each of the following: (a) any proposed incurrence, creation or assumption of
Indebtedness permitted under Section 6.3(a)(v) ; (b) any proposed transaction
permitted under Section 6.2 (b) ; (c) any proposed sale, transfer, conveyance,
assignment or disposition of assets of a Credit Party to one or more other
Credit Parties; and (d) any proposed Restricted Payments by a Credit Party to
one or more other Credit Party; provided , that, so long as no Event of Default
shall have occurred and then be continuing, no such notice shall be required (A)
for any transaction constituting an asset sale transaction between Credit
Parties which would otherwise be permitted under Section 6.8(a) ; (B) for any
Restricted Payments constituting dividends which are sequentially up-streamed by
direct and indirect subsidiaries of Parent (commencing with dividends made by
one or more of the European Borrowers) for eventual receipt by Parent, which
dividends (1) shall not exceed the Dollar Equivalent of $15,000,000 per
occurrence; (2) are made not more frequently than twice per Fiscal Year, (3) are
used ultimately by Parent solely to make required interest payments on the
Senior Notes and (4) the Credit Parties shall have given thirty (30 days prior
written notice to the Administrative Agent of the transaction contemplated by
this clause (B); and (C) in the case of any transaction not otherwise covered by
the foregoing clauses (A) or (B), if each of the following conditions are
satisfied: (i) the applicable transaction does not involve an amount in excess
of $250,000 in each individual case and (ii) in the case of a transaction where
(x) a Domestic Credit Party is the Person incurring such Indebtedness,
undertaking the transaction permitted under Section 6.2 (b) , disposing of its
assets or making such Restricted Payment, the U.S. Borrower shall have Borrowing
Availability of not less than the Dollar Equivalent of $5,000,000 after
completing such transaction or (y) a Foreign Credit Party is the Person
incurring such Indebtedness, undertaking a transaction permitted under Section
6.2 (b) , disposing of its assets or making such Restricted Payment, the
European Borrowers shall have Borrowing Availability of not less than the Dollar
Equivalent of $5,000,000 after completing such transaction.


5.12 .   Notice of Post-Closing Restructuring Actions .   


(a)    The Credit Parties shall provide at least thirty (30) days prior written
notice (or such shorter time period as the Administrative Agent may agree to in
its discretion) to the Administrative Agent of any transaction to be taken in
connection with the Post-Closing Restructuring other than pursuant to Sections
B.1 through B.4 of the Post-Closing Restructuring.


(b)    Each Credit Party agrees that, prior to undertaking any transaction
contemplated by the Post-Closing Restructuring (including any transaction
pursuant to Sections B.1 through B.4 of the Post-Closing Restructuring), the
Credit Parties shall comply with the requirements of Section 5.10 , to the
extent requested by the Administrative Agent following its receipt of notice
thereof referred to in clause (a) above.


6 .  NEGATIVE COVENANTS


Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:


6.1 .   Mergers, Subsidiaries, Etc.  No Credit Party shall directly or
indirectly, by operation of law or otherwise, (a) form or acquire any
Subsidiary, or (b) merge or amalgamate with, consolidate with, acquire all or
substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person. Notwithstanding the foregoing, (i) one or more Subsidiaries
of FMKG may merge, amalgamate or consolidate with each other, as long as (A) if
one or more of such Persons is a Foreign Guarantor, the surviving entity is a
Foreign Guarantor or a European Borrower and (B) if one or more of such Persons
is a European Borrower, the surviving entity is a European Borrower, and
(ii) one or more Domestic Subsidiaries of the U.S. Borrower may merge,
amalgamate or consolidate with each other as long as if one or more of such
Persons is a Domestic Guarantor, the surviving entity is a Domestic Guarantor
and (iii) the European Borrowers may merge, amalgamate or consolidate with each
other, or with another Foreign Credit Party as contemplated by the Post-Closing
Restructuring ( provided that either the European Borrowers (as in existence on
the Closing Date) or GmbH1 or GmbH2 shall be the surviving entities thereof),
(iv) any Domestic Guarantor may merge, amalgamate or consolidate with U.S.
Borrower as long as the surviving entity is U.S. Borrower and (v) the Credit
Parties may undertake the other mergers, amalgamations and/or consolidation
contemplated by the Post-Closing Restructuring; provided that with respect to
any of the foregoing mergers, amalgamations or consolidations the surviving
entity of such merger, amalgamation or consolidation shall have, (A) by
operation of law and by the terms of the applicable documents governing such
merger, amalgamation or consolidation, assumed all liabilities of the other
party thereto, under this Credit Agreement and the other Loan Documents and (B)
complied with the requirements of Section  5.10 .


6.2 .   Investments; Loans and Advances.  Except as otherwise expressly
permitted by this Section  6.2 , no Credit Party shall make or permit to exist
any investment in, or make, accrue or permit to exist loans or advances of money
to, any Person, through the direct or indirect lending of money, holding of
securities or otherwise, except that:


(a)    Borrowers may hold investments comprised of notes payable, or stock or
other securities issued by Account Debtors to any Borrower pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, so long as the aggregate amount of
such Accounts so settled by Borrowers does not exceed (i) the Dollar Equivalent
of $500,000 for Account Debtors other than Bedford Materials and (ii) the Dollar
Equivalent of $1,300,000 for Bedford Materials;


(b)    each Credit Party may make or permit to exist investments in, or make,
accrue or permit to exist loans or advances of money to one or more Credit
Parties; and


(c)    so long as (A) with respect to European Borrowers, European Loan Agent
has not delivered an Activation Notice, no Event of Default has occurred and is
continuing and there is no outstanding European Revolving Loan balance and (B)
with respect to U.S. Borrower no Event of Default has occurred and is continuing
and there is no outstanding U.S. Revolving Loan balance, Borrowers may make
investments, in:


(i)    marketable direct obligations issued or unconditionally guaranteed by the
United States of America or, guaranteed by any other member country of O.E.C.D.
or any agency thereof maturing within one year from the date of acquisition
thereof;


(ii)    commercial paper maturing no more than one year from the date of
creation thereof and currently having the highest rating obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,


(iii)    certificates of deposit maturing no more than one year from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States of America or, under the laws of any other member country of
O.E.C.D., each having combined capital, surplus and undivided profits of not
less than $300,000,000 and having a senior unsecured rating of "A" or better by
a nationally recognized rating agency (an " A Rated Bank "),


(iv)    time deposits maturing no more than thirty (30) days from the date of
creation thereof with A Rated Banks and


(v)    mutual funds that invest solely in one or more of the investments
described in clauses (i) through (iv) above;


(e)    U.S. Borrower may provide common Stock of U.S. Borrower to officers,
directors and consultants of any Credit Party pursuant to compensation
arrangements with such officers and directors as approved by the board of
directors of U.S. Borrower;


(f)      transactions permitted under Section 6.3 (a) (v) or Section  6.4 ; and


(g)    Investments existing on the Closing Date, as set forth on Disclosure
Schedule (6.2) and any renewals, amendments and replacements there of that do
not increase the amount thereof .


6.3 .   Indebtedness.


(a)    No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):


(i)    Indebtedness secured by purchase money security interests and Capital
Leases permitted in Section 6.7


(ii)    the Loans and the other Obligations;


(iii)    unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;


(iv)    existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party, any Agent or any Lender, in
each case as reasonably determined by Administrative Agent, than the terms of
the Indebtedness being refinanced, amended or modified;


(v)    Indebtedness consisting of intercompany loans and advances made by any
Credit Party to one or more other Credit Parties;


(vi)    Indebtedness in respect of the Senior Notes, in an aggregate principal
amount not to exceed the Dollar Equivalent of $330,000,000; and


(vii)    Indebtedness permitted under Section 6.6 .


(b)    No Credit Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness, other than (i) the Obligations;
(ii) Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Sections
6.8 (b) or (c) ; (iii) Indebtedness permitted by Section 6.3 (a) (iv) upon any
refinancing thereof in accordance with Section 6.3 (a) (iv) ; (iv) Indebtedness
permitted by Section 6.3 (a) (v) (subject to the subordination provisions in
Section 11.18 ); and (v) as otherwise permitted in Section   6.14 .


6.4 .   Employee Loans and Affiliate Transactions.


(a)    Except as otherwise expressly permitted in this Section  6 with respect
to Affiliates or except as otherwise permitted herein with respect to the
Post-Closing Restructuring, no Credit Party shall enter into or be a party to
any transaction with any other Credit Party or any Affiliate thereof except (i)
in the ordinary course of and pursuant to the reasonable requirements of such
Credit Party’s business and upon fair and reasonable terms that are no less
favorable to such Credit Party than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of such Credit Party. In
addition, if any such transaction or series of related transactions involves
payments in excess of the Dollar Equivalent of $5,000,000 in the aggregate, the
terms of these transactions must be disclosed in advance to Administrative Agent
(all such transactions involving amounts in excess of $250,000 in each
individual case and existing as of the date hereof are described in Disclosure
Schedule (6.4(a) ) ; (ii) payment of reasonable compensation (including
reasonable bonus and other reasonable incentive arrangements) to officers and
employees for services actually rendered to any such Credit Party or any of its
Subsidiaries; (iii) payment of reasonable director’s fees as determined by the
Parent’s board of directors from time to time consistent with the exercise of
its fiduciary duties, but in no event to exceed the Dollar Equivalent of
$1,000,000 in the aggregate for any Fiscal Year; and (iv) Affiliate transactions
not prohibited under the terms of this Agreement.


(b)    No Credit Party shall enter into any lending or borrowing transaction
with any employees of any Credit Party, except loans to its respective employees
in the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes or other ordinary
and usual purposes (consistent with past practices of the Credit Parties) and
stock option financing up to a maximum of the Dollar Equivalent of $500,000 to
any employee and up to a maximum of the Dollar Equivalent of $1,000,000 in the
aggregate at any one time outstanding.


6.5 .   Capital Structure and Business.  No Credit Party shall (a) make any
changes in any of its business objectives, purposes or operations that could in
any way adversely affect the repayment of the Loans or any of the other
Obligations or could reasonably be expected to have or result in a Material
Adverse Effect, (b) (except to the extent contemplated by the Post-Closing
Restructuring) make any change in its capital structure as described in
Disclosure Schedule (3.8) , including the issuance or sale of any shares of
Stock, warrants or other securities convertible into Stock or any revision of
the terms of its outstanding Stock; provided , that Parent may issue or sell
shares of its Stock for cash so long as (i) the proceeds thereof are applied in
prepayment of the Obligations as required by Section 1.3 (b) (iii) , and (ii) no
Change of Control occurs after giving effect thereto, or (c) amend its charter
or bylaws or other applicable governing documents, in a manner that would
adversely affect any Agent or Lenders or such Credit Party’s duty or ability to
repay the Obligations. Except for Foreign Credit Parties which are holding
companies that become operating entities in connection with changes contemplated
by the Post-Closing Restructuring, no Credit Party shall engage in any business
other than the businesses currently engaged in by it or businesses reasonably
related thereto.


6.6 .   Guaranteed Indebtedness.  No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for deposit to the general account of any Credit
Party, and (b) for Guaranteed Indebtedness incurred for the benefit of any other
Credit Party if the primary obligation is not otherwise prohibited by this
Agreement.


6.7 .   Liens.  No Credit Party shall create, incur, assume or permit to exist
any Lien on or with respect to its Accounts or any of its other properties or
assets (whether now owned or hereafter acquired) except for (a) Permitted
Encumbrances; (b) Liens in existence on the date hereof and summarized on
Disclosure Schedule (6.7) securing the Indebtedness permitted under Section
6.3(a)(i) and permitted refinancings, extensions and renewals thereof, including
extensions or renewals of any such Liens; provided , that the principal amount
of the Indebtedness so secured is not increased and the Lien does not attach to
any other property; and (c) Liens created after the date hereof by conditional
sale or other title retention agreements (including Capital Leases) or in
connection with purchase money Indebtedness involving the incurrence of an
aggregate amount of purchase money Indebtedness and Capital Lease Obligations of
not more than the Dollar Equivalent of $2,000,000 outstanding at any one time
for all such Liens ( provided that such Liens attach only to the assets subject
to such purchase money debt or proceeds, accessions or replacements thereof and
such Indebtedness is incurred within twenty (20) days following such purchase
and does not exceed 100% of the purchase price of the subject assets). In
addition, no Credit Party shall become a party to any agreement, note, indenture
or instrument, or take any other action, that would prohibit the creation of a
Lien on any of its properties or other assets or interests therein in favor of
any Agent, on behalf of themselves and Lenders, as additional collateral for the
Obligations, except operating leases, Capital Leases or Licenses which prohibit
Liens upon the assets that are subject thereto or interest therein.


6.8 .   Sale of Stock and Assets.  No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than (a) the sale of Inventory in
the ordinary course of business; (b) the sale, transfer, conveyance or other
disposition by a Credit Party of assets that are obsolete or no longer used or
useful in such Credit Party’s business and having a book value, not exceeding
the Dollar Equivalent of $3,000,000 in any single transaction or the Dollar
Equivalent of $6,000,000 in the aggregate in any Fiscal Year; (c) other
Equipment and Fixtures having a value not exceeding the Dollar Equivalent of
$1,000,000 in any single transaction or the Dollar Equivalent of $2,000,000 in
the aggregate in any Fiscal Year; (d) dispositions set forth in Disclosure
Schedule (6.8); provided , that in the case of sales, transfer, conveyances, or
the disposition permitted by clauses (b) and (c), (i) the consideration received
is at least equal to the fair market value of such assets, (ii) not less than
80% of the consideration for such sale, transfer, conveyance or disposition is
in cash, and (iii) no Event of Default then exists or would result from such
sale, transfer, conveyance, or disposition; (e) such sales, transfers,
conveyances or dispositions contemplated by the Post-Closing Restructuring; and
(f) sales, transfers, conveyances, assignments and other dispositions of assets
by a Credit Party to one or more of the other Credit Parties. With respect to
any disposition of assets or other properties permitted pursuant to clauses (
(b) , (c) , (d) and (f) above, subject to Section  1.3 (b) , and so long as no
Event of Default shall have occurred and be continuing, the Administrative Agent
or, in the case of any Foreign Credit Party, the European Loan Agent agrees on
reasonable prior written notice to release its Lien on such assets or other
properties in order to permit the applicable Credit Party to effect such
disposition and shall execute and deliver to Borrowers, at Borrowers’ expense,
appropriate UCC-3 termination statements and other releases as reasonably
requested by Borrowers .


6.9 .   ERISA.  No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur an event that could result in the
imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA or cause or permit to occur an ERISA Event to the extent such ERISA Event
could reasonably be expected to have a Material Adverse Effect.


6.10 .   Financial Covenants.  Borrowers shall not breach or fail to comply with
any of the Financial Covenants .


6.11 .   Hazardous Materials. No Credit Party shall cause or permit a Release of
any Hazardous Material on, at, in, under, above, to, from or about any of the
Real Estate where such Release would (a) violate in any respect, or form the
basis for any Environmental Liabilities under, any Environmental Laws or
Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or impacts or Environmental Liabilities that could not
reasonably be expected to have a Material Adverse Effect.


6.12 .   Sale-Leasebacks.  Except for, and with respect to, real estate sales
and leases entered into in connection with the Restructuring, no Credit Party
shall engage in any sale-leaseback, synthetic lease or similar transaction
involving any of its assets except those transactions as set forth in Disclosure
Schedule (6.12) .


6.13 .   Cancellation of Indebtedness.  No Credit Party shall cancel any claim
or debt owing to it, except for reasonable consideration negotiated on an arm’s
length basis and in the ordinary course of its business consistent with past
practices.


6.14 .   Restricted Payments.   No Credit Party shall make any Restricted
Payment, except (a) intercompany loans and advances between Credit Parties to
the extent permitted by Section 6.3 , (b) dividends and distributions by
Subsidiaries of any Credit Party paid to such Credit Party, (c) employee loans
permitted under Section  6.4 (b) , and (d) payments of principal and interest of
Intercompany Notes issued in accordance with Section 6.3 .


6.15 .   Change of Corporate Name or Location; Change of Fiscal Year.  No Credit
Party shall (a) change its name as it appears in official filings in the state
or other jurisdiction of its incorporation or other organization (b) change its
chief executive office, principal place of business, corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization or organize or incorporate in any additional
jurisdictions, in each case (other than with respect to items B.1 through B.4 of
the Post-Closing Restructuring (but such items still subject to Section 5.12 ))
without at least thirty (30) days prior written notice to Administrative Agent
and after Administrative Agent’s written acknowledgment that any reasonable
action requested by Administrative Agent in connection therewith, including to
continue the perfection of any Liens in favor of Administrative Agent or
European Loan Agent, on behalf of Lenders, in any Collateral, has been completed
or taken, and provided , that any such new location with respect to any U.S.
Credit Party shall be in the continental United States. No Credit Party shall
change its Fiscal Year except that LLC, FMKG, GmbH 1 and GmbH 2 may have a
Fiscal Year ending November 30 or December 31.


6.16 .   No Impairment of Intercompany Transfers.  No Credit Party shall
directly or indirectly enter into or become bound by any agreement, instrument,
indenture or other obligation (other than this Agreement, the other Loan
Documents, the Senior Notes and any agreement evidencing purchase money
Indebtedness or Capital Leases) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of Parent to any Credit Party or between Credit Parties.


6.17 .   No Speculative Transactions.  No Credit Party shall engage in any
transaction involving commodity options, futures contracts or similar
transactions, except solely to hedge against fluctuations in the prices of
commodities owned or purchased by it and the values of foreign currencies
receivable or payable by it and interest swaps, caps or collars.


6.18 .   Changes Relating to Senior Notes ; Material Contracts.  No Credit Party
shall change or amend the terms of any Senior Note Documents if the effect of
such amendment is to: (a) increase the interest rate on such Senior Notes; (b)
change the dates upon which payments of principal or interest are due on such
Senior Notes other than to extend such dates; (c) change the redemption or
prepayment provisions of such Senior Notes other than to extend the dates
therefor or to reduce the premiums payable in connection therewith; (d) grant
any security or collateral to secure payment of such Senior Notes, provided that
the addition of Domestic Subsidiaries of the Parent as guarantors of the Senior
Notes pursuant to the terms of the applicable Indenture shall not constitute
such an amendment; or (e) change or amend any other term if such change or
amendment would materially increase the obligations of the Credit Party
thereunder or confer additional material rights on the holder of such Senior
Notes in a manner adverse to any Credit Party, Agent or any Lender.


6.19 .   Activities of Certain Foreign Subsidiaries.  From and after the Closing
Date, none of FiberMark HK, FiberMark France or FGUG shall engage in any
business (other than processing of customer orders in respect of FiberMark HK
and FiberMark France and other than being used for certain social benefits and
for payments to "widows and orphans" and for deferred compensation items in
respect of FGUG) or have any assets or incur any Indebtedness or Guaranteed
Indebtedness (other than the Obligations) other than the entering into, and the
performance of obligations under, this Agreement and the other Loan Documents
(if any) to which it is a party (other than liabilities (other than the
Obligations) which in the aggregate is not greater than the Dollar Equivalent of
$50,000). Notwithstanding the foregoing, each of FiberMark HK, FiberMark France
or FGUG may also engage in activities incidental to (a) the maintenance of its
corporate existence in compliance with applicable law, (b) legal, tax and
accounting matters in connection with any of the foregoing activities, and (c)
the winding-up and/or liquidation of its affairs and assets.


6.20 .   U.S. Borrowing Availability.  At no time shall U.S. Borrower have U.S.
Borrowing Availability of less than $4,750,000.


7 .  TERM


7.1 .   Termination.  The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.


7.2 .   Survival of Obligations Upon Termination of Financing Arrangements. 
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of any Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of each Agent and each Lender,
all as contained in the Loan Documents, shall not terminate or expire, but
rather shall survive any such termination or cancellation and shall continue in
full force and effect until the Termination Date; provided , that the provisions
of Section 11 , the payment obligations under Sections 1.15 and 1.16 , and the
indemnities contained in the Loan Documents shall survive the Termination Date.


8 .  EVENTS OF DEFAULT; RIGHTS AND REMEDIES


8.1 .   Events of Default.  The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an " Event of
Default " hereunder:


(a)    Any Borrower (i) fails to make any payment of principal of, or interest
on, or Fees owing in respect of, the Loans or any of the other Obligations when
due and payable, or (ii) fails to pay or reimburse any Agent or Lenders for any
expense reimbursable hereunder or under any other Loan Document within ten (10)
days following Administrative Agent’s demand for such reimbursement or payment
of expenses.


(b)    Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4 , 1.8 , 5.4 (a) or 6 , or any of the provisions set
forth in Annexes C or G , respectively.


(c)    Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4 or any provisions set forth in Annexes E or F ,
respectively, and the same shall remain unremedied for five (5) days or more.


(d)    Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1 )
and the same shall remain unremedied for thirty (30) days or more.


(e)    A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) of any Credit Party in
excess of the Dollar Equivalent of $1,000,000 in the aggregate (including (x)
undrawn committed or available amounts and (y) amounts owing to all creditors
under any combined or syndicated credit arrangements), or (ii) causes, or
permits any holder of such Indebtedness or Guaranteed Indebtedness or a trustee
to cause, Indebtedness or Guaranteed Indebtedness or a portion thereof in excess
of the Dollar Equivalent of $1,000,000 in the aggregate to become due prior to
its stated maturity or prior to its regularly scheduled dates of payment, or
cash collateral in respect thereof to be demanded, in each case, regardless of
whether such default is waived, or such right is exercised, by such holder or
trustee.


(f)    Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than inadvertent, immaterial errors not
exceeding the Dollar Equivalent of $250,000 in the aggregate in any Borrowing
Base Certificate), or any representation or warranty herein or in any Loan
Document or in any written statement, report, financial statement or certificate
(other than a Borrowing Base Certificate) made or delivered to any Agent or any
Lender by any Credit Party is untrue or incorrect in any material respect as of
the date when made or deemed made.


(g)    Assets of any Credit Party with a fair market value of the Dollar
Equivalent of $250,000 or more are attached, seized, levied upon or subjected to
a writ or distress warrant, or come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors of any Credit Party
and such condition continues for thirty (30) days or more.


(h)    A case or proceeding (including the filing of any notice of intention in
respect thereof) is commenced against any Credit Party other than FiberMark HK
or FiberMark France seeking a decree or order in respect of such Credit Party
(i) under the Bankruptcy Code, Insolvency Laws of Germany or any other
applicable federal, state or foreign bankruptcy or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Credit Party or for any substantial part of any
such Credit Party’s assets, or (iii) ordering the winding-up, dissolution,
suspension of general operations or liquidation of the affairs of such Credit
Party, and such case or proceeding shall remain undismissed or unstayed for
sixty (60) days or more or a decree or order granting the relief sought in such
case or proceeding shall be entered by a court of competent jurisdiction.


(i)    Any Credit Party other than FiberMark HK or FiberMark France (i) files a
petition seeking relief under the Bankruptcy Code, Insolvency Laws of Germany or
any other applicable federal, state or foreign bankruptcy or other similar law,
(ii) consents to or fails to contest in a timely and appropriate manner the
institution of proceedings thereunder or described under Section 8.1 (h) or the
filing of any such petition or the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or for any substantial part of any such Credit
Party’s assets, (iii) makes an assignment for the benefit of creditors, (iv)
takes any action in furtherance of any of the foregoing; or (v) admits in
writing its inability to, or is generally unable to, pay its debts as such debts
become due.


(j)    A final judgment or judgments for the payment of money in excess of the
Dollar Equivalent of $500,000 in the aggregate at any time are outstanding
against one or more of the Credit Parties (which judgments are not covered by
insurance policies) and the same are not, within thirty (30) days after the
entry thereof (unless a later date for payment is provided in which case thirty
(30) days thereafter), discharged or execution thereof stayed or bonded pending
appeal, or such judgments are not discharged prior to the expiration of any such
stay.


(k)    Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.


(l)    Any Change of Control occurs.


(m)    Any event occurs, whether or not insured or insurable, as a result of
which revenue-producing activities cease or are substantially curtailed at any
facility of any U.S. Credit Party generating more than 15% of U.S. Borrower’s
and its Subsidiaries consolidated revenues for the Fiscal Year preceding such
event and such cessation or curtailment continues for more than thirty (30)
consecutive days.


(n)    Any event occurs, whether or not insured or insurable, as a result of
which revenue-producing activities cease or are substantially curtailed at any
facility of any European Credit Party generating more than 15% of European
Borrowers’ and their Subsidiaries consolidated revenues for the Fiscal Year
preceding such event and such cessation or curtailment continues for more than
thirty (30) consecutive days.


8.2 .   Remedies .


(a)    If any Event of Default has occurred and is continuing, Administrative
Agent may (and at the written request of the Requisite Lenders shall), without
notice, suspend the U.S. Revolving Loan and/or European Revolving Loan
facilities with respect to additional Advances and/or the incurrence of
additional Letter of Credit Obligations, whereupon any additional Advances and
additional Letter of Credit Obligations shall be made or incurred in
Administrative Agent’s sole discretion (or in the sole discretion of the
Requisite Lenders, if such suspension occurred at their direction) so long as
such Event of Default is continuing. If any Event of Default has occurred and is
continuing, Administrative Agent may (and at the written request of Requisite
Lenders shall), without notice except as otherwise expressly provided herein,
increase the rate of interest applicable to the Loans and the Letter of Credit
Fees to the Default Rate.


(b)    If any Event of Default has occurred and is continuing, Administrative
Agent may (and at the written request of the Requisite Lenders shall), without
notice: (i) terminate the U.S. Revolving Loan and/or European Revolving Loan
facilities with respect to further Advances or the incurrence of further Letter
of Credit Obligations; (ii) reduce the Commitments from time to time, (iii)
declare all or any portion of the Obligations, including all or any portion of
any Loan to be forthwith due and payable, and require that the Letter of Credit
Obligations be cash collateralized as provided in Annex B , all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Borrowers and each other Credit Party; or (iv) exercise any
rights and remedies provided to Administrative Agent under the Loan Documents or
at law or equity, including all remedies provided under the Code; provided ,
that upon the occurrence of an Event of Default specified in Sections 8.1 (h) or
(i) , the Revolving Loan Commitments shall be immediately terminated and all of
the Obligations, including the aggregate Revolving Loans, (and including any
breakage costs arising under Section 1.13 as a result of any prepayment caused
by such acceleration of the Revolving Loans) shall become immediately due and
payable without declaration, notice or demand by any Person.


8.3 .   Waivers by Credit Parties.  Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Administrative Agent or European Loan Agent on
which any Credit Party may in any way be liable, and hereby ratifies and
confirms whatever Administrative Agent or European Loan Agent may do in this
regard, (b) all rights to notice and a hearing prior to Administrative Agent or
European Loan Agent’s taking possession or control of, or to Administrative
Agent or European Loan Agent replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing
Administrative Agent or European Loan Agent to exercise any of its remedies, and
(c) the benefit of all valuation, appraisal, marshaling and exemption laws.


9 .  ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT


9.1 .   Assignment and Participations .


(a)    Subject to the terms of this Section 9.1 , any Lender (and the Fronting
Lender pursuant to the exercise of the Put Right and GE Capital pursuant to the
exercise of the GE Put Right, each in accordance with Section 1.22 ) may make an
assignment to a Qualified Assignee who has complied with the requirements of
Section 1.15 (c) of, or in the case of the Fronting Lender, to the European
Revolving Loan Participants of, or sell participations in, at any time or times,
the Loan Documents, U.S. Revolving Loans, European Revolving Loans, U.S. Letter
of Credit Obligations, European Letters of Credit Obligations and any Commitment
or any portion thereof or interest therein, including any Lender’s or Fronting
Lenders rights, title, interests, remedies, powers or duties thereunder. Any
assignment by a Lender (other than the exercise of the Put Right or the GE Put
Right) shall: (i) require the consent of Administrative Agent (which consent
shall not be unreasonably withheld or delayed with respect to a Qualified
Assignee) and the execution of an assignment agreement (an " Assignment
Agreement ") substantially in the form attached hereto as Exhibit 9.1(a) and
otherwise in form and substance reasonably satisfactory to, and acknowledged by,
Administrative Agent; (ii) be conditioned on such assignee Lender representing
to the assigning Lender and Administrative Agent that it is purchasing the
applicable Loans to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (iii) after giving
effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to the Dollar Equivalent of $5,000,000
and the assigning Lender shall have retained Commitments in an amount at least
equal to the Dollar Equivalent of $5,000,000; (iv) include a payment to
Administrative Agent of an assignment fee of $3,500; and (v) so long as no Event
of Default has occurred and is continuing, require the consent of U.S. Borrower,
which shall not be unreasonably withheld or delayed;  provided , that no such
consent shall be required for an assignment to a Qualified Assignee. In the case
of an assignment by a Lender under this Section 9.1 , the assignee shall have,
to the extent of such assignment, the same rights, benefits and obligations as
all other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Each Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrowers to the assignee and that the assignee shall be
considered to be a "Lender". In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event
Administrative Agent, any Lender or Fronting Lender assigns or otherwise
transfers all or any part of the Obligations, Administrative Agent, any such
Lender or Fronting Lender shall so notify Borrowers and Borrowers shall, upon
the request of Administrative Agent, such Lender or Fronting Lender, execute new
Notes in exchange for the Notes, if any, being assigned. Notwithstanding the
foregoing provisions of this Section 9.1 (a) , any Lender may at any time pledge
the Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to a Federal Reserve Bank, and any Lender that is an
investment fund may assign the Obligations held by it and such Lender’s rights
under this Agreement and the other Loan Documents to another investment fund
managed by the same investment advisor; provided , that no such pledge to a
Federal Reserve Bank shall release such Lender from such Lender’s obligations
hereunder or under any other Loan Document.


(b)    Any participation by a Lender of all or any part of its Commitments shall
be made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents). Solely for purposes of Sections 1.13 , 1.15 , 1.16 and 9.8 , each
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a "Lender". Except as set forth in the preceding sentence no
Borrower or Credit Party shall have any obligation or duty to any participant.
Neither any Agent, if applicable, nor any Lender (other than the Lender selling
a participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.


(c)    Except as expressly provided in this Section 9.1 , no Lender shall, as
between Borrowers and that Lender, or any Agent, if applicable, and that Lender,
be relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or granting of participation in, all or
any part of the Loans, the Notes or other Obligations owed to such Lender.


(d)    Each Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section  9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and,
if requested by Administrative Agent, the preparation of informational materials
for, and the participation of management in meetings with, potential assignees
or participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by them
and all other information provided by them and included in such materials,
except that any Projections delivered by Borrowers shall only be certified by
Borrowers as having been prepared by Borrowers in compliance with the
representations contained in Section 3.4 (c) .


(e)    Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8 .


(f)    Notwithstanding anything to the contrary contained in the foregoing
clauses (a) through (e) of this Section 9.1 , the exercise of the Put Right by
the Fronting Lender and the GE Put Right by GE Capital shall not be subject to
any condition, or restriction imposed on any participations contained in this
Section 9.1 .


9.2 .   Appointment of Agents.  Each Lender hereby designates and appoints GE
Capital as Administrative Agent, GE Capital as European Loan Agent, HVB as
Fronting Lender under this Agreement and the other Loan Documents; and each
Lender hereby irrevocably authorizes each Agent to execute and deliver their
respective Collateral Documents and to take such action or to refrain from
taking such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers as are set forth herein or
therein, together with such other powers as are reasonably incidental thereto.
The provisions of this Section  9.2 are solely for the benefit of Agents and
Lenders and no Credit Party nor any other Person shall have any rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement and the other Loan Documents, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for any Credit Party or any other Person. No Agent shall have any
duties or responsibilities except for those expressly set forth in this
Agreement and the other Loan Documents. The duties of each Agent shall be
mechanical and administrative in nature and no Agent shall have, or be deemed to
have, by reason of this Agreement, any other Loan Document or otherwise a
fiduciary relationship in respect of any Lender. Except as expressly set forth
in this Agreement and the other Loan Documents, no Agent shall have any duty to
disclose, nor shall be liable for failure to disclose, any information relating
to any Credit Party or any of their respective Subsidiaries or any Account
Debtor that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity. No Agent nor any of its Affiliates nor any of their
respective officers, directors, employees, agents or representatives shall be
liable to any Lender for any action taken or omitted to be taken by it hereunder
or under any other Loan Document, or in connection herewith or therewith, except
for damages caused by its or their own gross negligence or willful misconduct .


Each of the Fronting Lender and the European Revolving Revolving Loan
Participants irrevocably appoints GE Capital as European Loan Agent Loan
Participants irrevocably appoints GE Capital as European Loan Agent to act as
its agent in connection with all the Obligations of European Borrowers and the
Obligations of Foreign Guarantors arising under this Agreement and the other
Loan Documents and secured by all of the European Collateral, and irrevocably
authorises the European Loan Agent on its behalf to perform the duties and to
exercise the rights, powers and discretions that are specifically delegated to
it under or in connection with the Loan Documents together with any other
incidental rights, powers and discretions. In particular, the Fronting Lender
and each European Revolving Revolving Loan Participant irrevocably appoints the
European Loan Agent to act as its agent and trustee in connection with the
European Collateral, including the granting of any share pledges, mortgages, and
any other kind of guarantees, either personal or Loan Participant irrevocably
appoints the European Loan Agent to act as its agent and trustee in connection
with the European Collateral, including the granting of any share pledges,
mortgages, and any other kind of guarantees, either personal or in rem.


The European Loan Agent shall hold, to the extent consistent with applicable
law, the European Collateral upon trust for itself, the Fronting Lender and the
European Revolving Loan Participants. The European Loan Agent may subscribe for,
hold, be beneficially entitled to or dispose of shares or securities, or options
or other rights to and interests in shares or securities in any Foreign
Guarantor or any Subsidiary of the European Borrowers or any associated company
(in each case, without liability to account).


If any Agent or the Fronting Lender shall request instructions from Requisite
Lenders, Requisite U.S. Revolving Lenders, Supermajority U.S. Revolving Lenders,
Supermajority European Revolving Loan Participants or all affected Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, then such Agent or the Fronting Lender
shall be entitled to refrain from such act or taking such action unless and
until such Agent or the Fronting Lender shall have received instructions from
Requisite Lenders, Requisite U.S. Revolving Lenders, Supermajority U.S.
Revolving Lenders, Supermajority European Revolving Loan Participants, or all
affected Lenders, as the case may be, and such Agent or the Fronting Lender
shall not incur liability to any Person by reason of so refraining. Each Agent
and the Fronting Lender shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of such Agent or the Fronting Lender, be contrary to law or the
terms of this Agreement or any other Loan Document, (b) if such action would, in
the opinion of such Agent or the Fronting Lender, expose such Agent or the
Fronting Lender to Environmental Liabilities or (c) if such Agent or the
Fronting Lender shall not first be indemnified to its satisfaction against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against any Agent or the Fronting
Lender as a result of such Agent or the Fronting Lender acting or refraining
from acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders, Requisite U.S. Revolving Lenders,
Supermajority U.S. Revolving Lenders, Supermajority European Revolving Loan
Participants or all affected Lenders, as applicable.


9.3 .   Agents’ Reliance, Etc.  No Agent, nor the Fronting Lender, nor any of
their respective Affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or the other Loan
Documents, except for damages caused by its or their own gross negligence or
willful misconduct. Without limiting the generality of the foregoing, each Agent
and the Fronting Lender: (a) may treat the payee of any Note as the holder
thereof until such Agent or the Fronting Lender, as applicable, receives written
notice of the assignment or transfer thereof signed by such payee and in form
reasonably satisfactory to such Agent or the Fronting Lender; (b) may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.


9.4 .   GE Capital and Affiliates.  With respect to its Revolving Loan
Commitments hereunder, GE Capital shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not Administrative Agent and/or European Loan Agent;
and the term "Lender" or "Lenders" shall, unless otherwise expressly indicated,
include GE Capital in its individual capacity. GE Capital and its Affiliates may
lend money to, invest in, and generally engage in any kind of business with, any
Credit Party, any of their Affiliates and any Person who may do business with or
own securities of any Credit Party or any such Affiliate, all as if GE Capital
were not Administrative Agent and/or European Loan Agent and without any duty to
account therefor to Lenders. GE Capital and its Affiliates may accept Fees and
other consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. Each
Lender acknowledges the potential conflict of interest between GE Capital as a
Lender holding disproportionate interests in the Loans, and GE Capital as
Administrative Agent and/or European Loan Agent.


9.5 .   Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent, the Fronting Lender or any
other Lender and based on the Financial Statements referred to in Section 3.4
(a) and such other documents and information as it has deemed appropriate, made
its own credit and financial analysis of the Credit Parties and its own decision
to enter into this Agreement. Each Lender also acknowledges that it will,
independently and without reliance upon any Agent, the Fronting Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans, and expressly consents to, and waives
any claim based upon, such conflict of interest.


9.6 .   Indemnification.  Lenders and Fronting Lender agree to indemnify each
Agent (to the extent not reimbursed by Credit Parties and without limiting the
obligations of Credit Parties hereunder), ratably according to their respective
Pro Rata Shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against Agent in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted to be taken by any
Agent in connection therewith; provided , that (a) no Lender nor the Fronting
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct and
(b) Fronting Lender shall only be liable for any such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursement resulting from the Fronting Lender’s actions, conduct or omissions
in connection with the Loan Documents. Without limiting the foregoing, each
Lender agrees to reimburse each Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that such Agent is not reimbursed for such expenses by Credit
Parties.


9.7 .   Successor Agent and Fronting Lender.

(a)    Any Agent may resign at any time by giving not less than thirty (30)
days’ prior written notice thereof to Lenders and Borrower Representatives. Upon
any such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of such Agent
hereunder until such time, if any, as the Requisite Lenders appoint a successor
Agent as provided above. Any successor Agent appointed by Requisite Lenders
hereunder shall be subject to the approval of Borrower Representatives, such
approval not to be unreasonably withheld or delayed; provided , that such
approval shall not be required if a Default or an Event of Default has occurred
and is continuing. Upon the acceptance of any appointment as an Agent hereunder
by a successor Agent, such successor Agent shall succeed to and become vested
with all the rights, powers, privileges and duties of the resigning Agent. Upon
the earlier of the acceptance of any appointment as Agent hereunder by a
successor Agent or the effective date of the resigning Agent’s resignation, the
resigning Agent shall be discharged from its duties and obligations under this
Agreement and the other Loan Documents, except that any indemnity rights or
other rights in favor of such resigning Agent shall continue. After any
resigning Agent’s resignation hereunder, the provisions of this Section  9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was acting as an Agent under this Agreement and the other Loan Documents.


(b)    The Fronting Lender may resign at any time by giving not more than one
hundred twenty (120) days and not less than ninety (90) days prior written
notice thereof to the European Loan Agent, the Lenders, the Administrative
Agent, and the Borrowers; provided such resignation shall not become effective
until the date upon which a replacement Fronting Lender reasonably acceptable to
the Administrative Agent, and so long as no Default or Event of Default has
occurred and is continuing, to the Borrowers, has been selected and has assumed
the rights and obligations of a Fronting Lender hereunder. If no successor
Fronting Lender shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within thirty (30) days prior to the resigning
Fronting Lender’s requested resignation date, then, until a replacement Fronting
Lender reasonably acceptable to the Administrative Agent, and so long as no
Default or Event of Default has occurred and is continuing, to the Borrowers, GE
Capital or one of its Affiliates shall act as Fronting Lender.


(c)    Notwithstanding anything herein to the contrary, upon the occurrence of
the HVB Release Date, HVB shall be deemed to have resigned on, and effective as
of, such HVB Release Date. Until a replacement Fronting Lender reasonably
acceptable to the Administrative Agent, and, so long as no Default or Event of
Default shall have occurred and is continuing, to the Borrowers, has been
selected and has assumed the rights of a Fronting Lender hereunder, GE Capital
or one of its Affiliates shall act as Fronting Lender.


(d)    Upon the acceptance of any appointment as Fronting Lender hereunder by a
successor Fronting Lender (whether pursuant to Section 9.7(b) or (c) , such
successor Fronting Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges, duties and obligations of the resigning Fronting
Lender (other than any rights under the HVB Fee Letter), and the resigning
Fronting Lender shall be discharged from its duties and obligations hereunder.
After any resigning Fronting Lender's resignation, the provisions of this
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as Fronting Lender.


(e)    In order to induce GE Capital, any of its Affiliates or any other Person
to act as Fronting Lender hereunder following the resignation of a Fronting
Lender (whether pursuant to this Section 9.7 or as a result of Section 1.22(e))
, the Borrowers agree that the Administrative Agent, in consultation with the
Borrowers, shall be entitled to offer reasonable fees to such new Fronting
Lender as compensation for its duties hereunder and the Borrowers shall agree to
pay such Fees.


9.8 .   Setoff and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.9 (f) , each Lender is hereby authorized at any time or
from time to time, without notice to any Credit Party or to any other Person
other than the Administrative Agent, any such notice being hereby expressly
waived, to offset and to appropriate and to apply any and all balances held by
it at any of its offices for the account of any Borrower or Guarantor
(regardless of whether such balances are then due to such Borrower or Guarantor)
and any other properties or assets at any time held or owing by that Lender or
that holder to or for the credit or for the account of any Borrower or Guarantor
against and on account of any of the Obligations that are not paid when due.
Notwithstanding the foregoing, no Lender shall be entitled to set off assets of
Foreign Credit Parties against obligations of U.S. Credit Parties. Any Lender
exercising a right of setoff or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share thereof shall purchase for cash
(and the other Lenders or holders shall sell) such participations in each such
other Lender’s or holder’s Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so offset or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares (other than offset rights exercised by any Lender with respect
to Sections 1.13 , 1.15 or 1.16 ). Each Lender’s obligation under this Section
9.8 shall be in addition to and not in limitation of its obligations to purchase
a participation in an amount equal to its Pro Rata Share of the Swing Line Loans
under Section 1.1 . Each Credit Party that is a Borrower or Guarantor agrees, to
the fullest extent permitted by law, that (a) any Lender may exercise its right
to offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.


9.9 .   Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
; Collateral Matters.


(a)    Advances; Payments .


(i)    U.S. Revolving Lenders shall refund or participate in the Swing Line Loan
in accordance with clauses (iii) and (iv) of Section  1.1 (c) . If the Swing
Line Lender declines to make a Swing Line Loan or if Swing Line Availability is
zero, Administrative Agent shall notify Revolving Lenders, promptly after
receipt of a U.S. Notice of Revolving Credit Advance and in any event prior to
1:00 p.m. (New York time) on the date such U.S. Notice of Revolving Advance is
received, by telecopy, telephone or other similar form of transmission. Each
U.S. Revolving Lender shall make the amount of such Lender’s Pro Rata Share of
such U.S. Revolving Credit Advance available to Agent in same day funds by wire
transfer to Administrative Agent’s account as set forth in Annex H not later
than 3:00 p.m. (New York time) on the requested funding date, in the case of a
Dollar Index Rate Loan, and not later than 11:00 a.m. (New York time) on the
requested funding date, in the case of a LIBOR Loan. After receipt of such wire
transfers (or, in the Administrative Agent’s sole discretion, before receipt of
such wire transfers), subject to the terms hereof, Administrative Agent shall
make the requested U.S. Revolving Credit Advance to U.S. Borrower. All payments
by each U.S. Revolving Lender shall be made without setoff, counterclaim or
deduction of any kind.


(ii)    On the second (2nd ) Business Day of each calendar week or more
frequently at Administrative Agent’s election (each, a " Settlement Date "),
Administrative Agent shall advise each Lender by telephone, or telecopy of the
amount of such Lender’s Pro Rata Share of principal, interest and Fees paid for
the benefit of Lenders with respect to each applicable Loan. Provided that each
Lender has funded all payments or Advances required to be made by it and has
purchased all participations required to be purchased by it under this Agreement
and the other Loan Documents as of such Settlement Date, Administrative Agent
shall pay to each Lender such Lender’s Pro Rata Share of principal, interest and
Fees paid by Borrowers since the previous Settlement Date for the benefit of
such Lender on the Loans held by it. To the extent that any Lender (a "
Non-Funding Lender ") has failed to fund all such payments and Advances or
failed to fund the purchase of all such participations, Administrative Agent
shall be entitled to set off the funding short-fall against that Non-Funding
Lender’s Pro Rata Share of all payments received from Borrowers. Such payments
shall be made by wire transfer to such Lender’s account (as specified by such
Lender in Annex H or the applicable Assignment Agreement) not later than 2:00
p.m. (New York time) on the next Business Day following each Settlement Date.


(b)    Availability of Lender’s Pro Rata Share . Administrative Agent may assume
that each U.S. Revolving Lender will make its Pro Rata Share of each U.S.
Revolving Credit Advance available to Administrative Agent on each funding date.
If such Pro Rata Share is not, in fact, paid to Administrative Agent by such
U.S. Revolving Lender when due, Administrative Agent will be entitled to recover
such amount on demand from such U.S. Revolving Lender without setoff,
counterclaim or deduction of any kind. If any U.S. Revolving Lender fails to pay
the amount of its Pro Rata Share forthwith upon Administrative Agent’s demand,
Administrative Agent shall promptly notify U.S. Borrower and U.S. Borrower shall
immediately repay such amount to Agent. Nothing in this Section 9.9 (b) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Administrative Agent to advance funds on behalf of any U.S. Revolving
Lender or to relieve any U.S. Revolving Lender from its obligation to fulfill
its Commitments hereunder or to prejudice any rights that U.S. Borrower may have
against any Revolving Lender as a result of any default by such Revolving Lender
hereunder. To the extent that Administrative Agent advances funds to U.S.
Borrower on behalf of any U.S. Revolving Lender and is not reimbursed therefor
on the same Business Day as such Advance is made, Administrative Agent shall be
entitled to retain for its account all interest accrued on such Advance until
reimbursed by the applicable U.S. Revolving Lender.


(c)    Return of Payments.


(i)    If any Agent or Fronting Lender pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by such Agent or Fronting Lender from Borrowers and such related
payment is not received by such Agent or Fronting Lender, then such Agent or
Fronting Lender will be entitled to recover such amount from such Lender on
demand without setoff, counterclaim or deduction of any kind.


(ii)    If any Agent or Fronting Lender determines at any time that any amount
received by such Agent or Fronting Lender under this Agreement must be returned
to any Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, such Agent or Fronting Lender will not be required
to distribute any portion thereof to any Lender. In addition, each Lender will
repay to each Agent or Fronting Lender on demand any portion of such amount that
such Agent or Fronting Lender has distributed to such Lender, together with
interest at such rate, if any, as such Agent or Fronting Lender is required to
pay to any Borrower or such other Person, without setoff, counterclaim or
deduction of any kind.


(d)    Non-Funding Lenders. The failure of any Non-Funding Lender to make any
U.S. Revolving Credit Advance or any payment required by it hereunder or to
purchase any participation in any Swing Line Loan to be made or purchased by it
on the date specified therefor shall not relieve any other Lender (each such
other Revolving Lender, an "Other Lender") of its obligations to make such
Advance or purchase such participation on such date, but neither any Other
Lender nor Administrative Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance, purchase a participation or make any
other payment required hereunder. Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a "Lender" or a
"Revolving Lender" (or be included in the calculation of "Requisite Lenders",
"Requisite U.S. Revolving Lenders," "Supermajority U.S. Revolving Lenders" or
"Supermajority European Revolving Loan Participants" hereunder) for any voting
or consent rights under or with respect to any Loan Document. At U.S. Borrower’s
request, Administrative Agent or a Person reasonably acceptable to
Administrative Agent shall have the right with Administrative Agent’s consent
and in Administrative Agent’s sole discretion (but shall have no obligation) to
purchase from any Non-Funding Lender, and each Non-Funding Lender agrees that it
shall, at Administrative Agent’s request, sell and assign to Administrative
Agent or such Person, all of the Revolving Loan Commitments of that Non-Funding
Lender for an amount equal to the principal balance of all Loans held by such
Non-Funding Lender and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.


(e)    Dissemination of Information . Administrative Agent and/or European Loan
Agent shall use reasonable efforts to provide Lenders with any notice of Default
or Event of Default received by Administrative Agent and European Loan Agent
from, or delivered by Administrative Agent and/or European Loan Agent to, any
Credit Party, with notice of any Event of Default of which Administrative Agent
and European Loan Agent has actually become aware and with notice of any action
taken by Administrative Agent and European Loan Agent following any Event of
Default; provided , that Administrative Agent and European Loan Agent shall not
be liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to Administrative Agent’s and European Loan Agent’s
gross negligence or willful misconduct. . Lenders acknowledge that Borrowers are
required to provide Financial Statements and Collateral Reports to Lenders in
accordance with Annexes E and F hereto and agree that Administrative Agent shall
have no duty to provide the same to Lenders.


(f)    Actions in Concert . Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Administrative Agent and Requisite
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Notes shall be taken in concert and
at the direction or with the consent of Administrative Agent or Requisite
Lenders.


(g)    Collateral Matters .


(i)    Each of the Administrative Agent and the European Loan Agent is
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from the Lenders from time to time to take any action with
respect to any Collateral or the Collateral Documents which may be necessary to
perfect or publish and maintain perfected or published the security interest in
and Liens upon the Collateral granted pursuant to such Collateral Documents.


(ii)    The Lenders irrevocably authorize each of the Administrative Agent and
the European Loan Agent, at its option and in its discretion, to release any
Lien granted to or held by such Agent upon any Collateral (1) upon the
Termination Date; (2) constituting property sold or to be sold or disposed of as
part of or in connection with any Asset Disposition permitted under this
Agreement; (3) constituting property leased to Borrowers or any Subsidiary of
Borrowers under a lease which has expired or been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by Borrowers or such Subsidiary to be, renewed or extended;
(4) consisting of an instrument evidencing Indebtedness if the Indebtedness
evidenced thereby has been paid in full; or (5) if approved, authorized or
ratified in writing by the Requisite Lenders, Supermajority U.S. Revolving
Lenders, Supermajority European Revolving Loan Participants or all the Lenders,
as the case may be, as provided in this Agreement. Upon request by the
Administrative Agent or the European Loan Agent (as the case may be) at any
time, the Lenders will confirm in writing Administrative Agent’s, and European
Loan Agent’s authority to release particular types or items of Collateral
pursuant to this Section 9.9 (g) (ii) , provided , that the absence of any such
confirmation for whatever reason shall not affect any Agent’s rights under this
Section 9.9 (g) .


9.10 .   German Power of Attorney.   
Each European Revolving Loan Participant hereby authorizes and empowers each of
the Administrative Agent and the European Loan Agent with the right of
delegation and substitution and under relief from any restrictions (including
but not limited to restrictions of Section 181 German Civil Code) to execute on
its sole signature on behalf of such European Revolving Loan Participant any and
all agreements, sub powers-of-attorney to third persons or other instruments and
take such actions, make all statements and accept all declarations deemed
necessary or useful in order to effect any Collateral on behalf of such European
Revolving Loan Participant.  


10 .  SUCCESSORS AND ASSIGNS


10.1 .   Successors and Assigns.  This Agreement and the other Loan Documents
shall be binding on and shall inure to the benefit of each Credit Party, each
Agent, Lenders and their respective successors and assigns (including, in the
case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Administrative Agent and Lenders. Any such
purported assignment, transfer, hypothecation or other conveyance by any Credit
Party without the prior express written consent of Administrative Agent and
Lenders shall be void. The terms and provisions of this Agreement are for the
purpose of defining the relative rights and obligations of each Credit Party,
each Agent and Lenders with respect to the transactions contemplated hereby and
no Person shall be a third party beneficiary of any of the terms and provisions
of this Agreement or any of the other Loan Documents.


11 .  MISCELLANEOUS


11.1 .   Complete Agreement; Modification of Agreement.  The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2 . Any letter of interest, commitment letter, or fee letter
(other than the GE Capital Fee Letter) or confidentiality agreement, if any,
between any Credit Party and Agent or any Lender or any of their respective
Affiliates, predating this Agreement and relating to a financing of
substantially similar form, purpose or effect shall be superseded by this
Agreement.


11.2 .   Amendments and Waivers.   


(a)    Except for actions expressly permitted to be taken by Administrative
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document, or any consent to any departure by
any Credit Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by Administrative Agent and Borrowers, and by
Requisite Lenders, Requisite U.S. Revolving Lenders, Supermajority U.S.
Revolving Lenders, Supermajority European Revolving Loan Participants, or all
affected Lenders with Commitments hereunder, as applicable. Except as set forth
in clauses (b) and (c) below, all such amendments, modifications, terminations
or waivers requiring the consent of any Lenders shall require the written
consent of Requisite Lenders.


(b)    No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that increases the percentage advance
rates set forth in the definition of the U.S. Borrowing Base or the European
Borrowing Base, or that makes less restrictive the nondiscretionary criteria for
exclusion from Eligible Accounts and Eligible Inventory set forth in Sections
1.6 and 1.7 , or from the European Borrowing Base, shall be effective unless the
same shall be in writing and signed by Administrative Agent, Supermajority U.S.
Revolving Lenders (in the case of the U.S. Borrowing Base, Eligible Accounts,
Eligible Inventory and Eligible Machinery and Equipment, and Eligible Real
Property) or Supermajority European Revolving Loan Participants (in the case of
the European Borrowing Base) and Borrowers. No amendment, modification,
termination or waiver of or consent with respect to any provision of this
Agreement that waives compliance with the conditions precedent set forth in
Section 2.2 to the making of any Loan or the incurrence of any Letter of Credit
Obligations shall be effective unless the same shall be in writing and signed by
Administrative Agent, Requisite Lenders and Borrowers. Notwithstanding anything
contained in this Agreement to the contrary, no waiver or consent with respect
to any Default or any Event of Default shall be effective for purposes of the
conditions precedent to the making of Loans or the incurrence of Letter of
Credit Obligations set forth in Section 2.2 unless the same shall be in writing
and signed by Administrative Agent, Requisite Lenders and Borrowers.


(c)    No amendment, modification, termination or waiver shall, unless in
writing and signed by Administrative Agent and each Revolving Lender directly
affected thereby: (i) increase the principal amount of any Lender’s U.S.
Revolving Loan Commitment or European Revolving Loan Commitment (which actions
shall be deemed to directly affect all Lenders; (ii) reduce the principal of,
rate of interest on or Fees payable with respect to U.S. Revolving Loan, U.S.
Letter of Credit Obligation, European Revolving Loan or European Letter of
Credit Obligation of any affected Lender; (iii) extend any scheduled payment
date (other than payment dates of mandatory prepayments under Section 1.3 (b)
(ii) - (iv) ) or final maturity date of the principal amount of any Loan of any
affected Lender; (iv) waive, forgive, defer, extend or postpone any payment of
interest or Fees as to any affected Lender; (v) release any Guaranty or, except
as otherwise permitted herein or in the other Loan Documents, release, or permit
any Credit Party to sell or otherwise dispose of, any Collateral with a value
exceeding the Dollar Equivalent of $5,000,000 in the aggregate (which action
shall be deemed to directly affect all Lenders); (vi) change the percentage of
the U.S. Revolving Loan Commitments, European Revolving Loan Commitment or of
the aggregate unpaid principal amount of the Loans that shall be required for
Lenders or any of them to take any action hereunder; and (vii) amend or waive
this Section 11.2 or the definitions of the terms "Requisite Lenders",
"Requisite U.S. Revolving Lenders", "Supermajority U.S. Revolving Lenders" or
"Supermajority European Revolving Loan Participant insofar as such definitions
affect the substance of this Section 11.2 . Furthermore, no amendment,
modification, termination or waiver affecting the rights or duties of any Agent,
Fronting Lender, U.S. L/C Issuer or European L/C Issuer under this Agreement or
any other Loan Document shall be effective unless in writing and signed by such
Agent, Fronting Lender, U.S. L/C Issuer or European L/C Issuer, as the case may
be, in addition to Lenders required hereinabove to take such action. Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for any Agent
to take additional Collateral pursuant to any Loan Document. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.
Notwithstanding anything to the contrary contained above in this Section 11.2 ,
Disclosure Schedules 3.1 , 3.6 , 3.8 and 3.12 (solely with respect to
disclosures related to Section 3.12(a)) may be supplemented or amended and
restated by the Borrowers in connection with any transaction consummated
pursuant to the Post-Closing Restructuring. Such supplement or amendment and
restatement shall become effective upon the Borrowers’ delivery of the same to
the Administrative Agent, together with a certificate of an authorized officer
of such Borrower that such supplement or amendment and restatement reflects
changes that are permitted by this Agreement and the other Loan Documents. The
Administrative Agent shall promptly distribute to each Lender a copy of such
supplement or amendment and restatement, together with the certificate of the
authorized officer of the Borrower referred to above.


(d)    If, in connection with any proposed amendment, modification, waiver or
termination (a " Proposed Change "):


(i)    requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clauses (ii) , (iii) , (iv) and (v) below being referred
to as a " Non-Consenting Lender ");


(ii)    requiring the consent of Requisite Lenders, the consent of Lenders
holding 51% or more of the aggregate Revolving Loan Commitments is obtained, but
the consent of Requisite Lenders is not obtained;


(iii)    requiring the consent of Supermajority U.S. Revolving Lenders, the
consent of Requisite U.S. Revolving Lenders is obtained, but the consent of
Supermajority U.S. Revolving Lenders is not obtained;


(iv)    requiring the consent of Supermajority European Revolving Loan
Participants, the consent of Requisite European Revolving Loan Participants is
obtained, but the consent of Supermajority European Revolving Loan Participants
is not obtained; or


(v)    requiring the consent of Requisite U.S. Revolving Lenders, the consent of
U.S. Revolving Lenders holding 51% or more of the aggregate Revolving Loan
Commitments is obtained, but the consent of Requisite U.S. Revolving Lenders is
not obtained;


then, so long as Administrative Agent is not a Non-Consenting Lender, at
Borrower Representative’s request, Agent or a Person reasonably acceptable to
Administrative Agent shall have the right with Administrative Agent’s consent
and in Administrative Agent’s sole discretion (but shall have no obligation) to
purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon Administrative Agent’s request, sell and assign to
Administrative Agent or such Person, all of the Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.


(e)    In addition to any Liens to be released in accordance with the provisions
of Section 6.8 , upon payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations), termination of the
Commitments and a release of all claims against all Agent and Lenders, and so
long as no suits, actions, proceedings or claims are pending or threatened
against any Indemnified Person asserting any damages, losses or liabilities that
are Indemnified Liabilities, the Agents, as applicable, shall deliver to
Borrowers termination statements, mortgage releases and other documents
necessary or appropriate to evidence the termination of the Liens securing
payment of the Obligations.


11.3 .   Fees and Expenses.  Borrowers shall reimburse (i) Agents and Fronting
Lender for all fees, costs and expenses (including the reasonable fees and
expenses of all of its counsel, advisors, consultants and auditors) and (ii)
each Agent and Fronting Lender (and, with respect to clauses (c) and (d) below,
all other Lenders) for all fees, costs and expenses, including the reasonable
fees, costs and expenses of counsel or other advisors (including environmental
and management consultants and appraisers), incurred in connection with the
negotiation and preparation of the Loan Documents and incurred in connection
with:


(a)    the forwarding to Borrowers or any other Person on behalf of Borrowers by
Administrative Agent or Fronting Lender of the proceeds of any Loan (including a
wire transfer fee of the Dollar Equivalent of $15 per wire transfer);


(b)    any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;


(c)    any litigation, contest, dispute, suit, proceeding or action (whether
instituted by any Agent, any Lender, any Borrower or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Borrowers or
any other Person that may be obligated to any Agent by virtue of the Loan
Documents; including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided , that in the
case of reimbursement of counsel for Lenders other than an Agent, such
reimbursement shall be limited to one counsel for all such Lenders; provided ,
further, that no Person shall be entitled to reimbursement under this clause (c)
in respect of any litigation, contest, dispute, suit, proceeding or action to
the extent any of the foregoing results from such Person’s gross negligence or
willful misconduct;


(d)    any attempt to enforce any remedies of any Agent against any or all of
the Credit Parties or any other Person that may be obligated to any Agent or any
Lender by virtue of any of the Loan Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
Loans during the pendency of one or more Events of Default; provided , that in
the case of reimbursement of counsel for Lenders other than an Agent, such
reimbursement shall be limited to one counsel for all such Lenders;


(e)    any workout or restructuring of the Loans during the pendency of one or
more Events of Default; and


(f)    efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;


including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3 , all of
which shall be payable, on demand, by Borrowers to the applicable Agent. Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
may include: fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; secretarial overtime charges; and expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.


11.4 .   No Waiver.  Any Agent’s or any Lender’s failure, at any time or times,
to require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of such Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section  11.2 , none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by any Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
the applicable Agent and the applicable required Lenders, and directed to
Borrowers specifying such suspension or waiver.


11.5 .   Remedies.  Agents’ and Lenders’ rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that any Agent or any Lender may have under any other agreement, including the
other Loan Documents, by operation of law or otherwise. Recourse to the
Collateral shall not be required.


11.6 .   Severability.  Wherever possible, each provision of this Agreement and
the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any other Loan Document shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.


11.7 .   Conflict of Terms.  Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents, the provision
contained in this Agreement shall govern and control.


11.8 .   Confidentiality.   Each Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts such Agent or such Lender applies
to maintaining the confidentiality of its own confidential information) to
maintain as confidential all confidential information provided to them by the
Credit Parties for a period of two (2) years following the Termination Date,
except that any Agent and any Lender may disclose such information (a) to
Persons employed or engaged by such Agent or such Lender; (b) to any bona fide
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 11.8 which shall be
enforceable by any or all of the Credit Parties (and any such bona fide assignee
or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any Governmental Authority or reasonably
believed by such Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process (and such Agent agrees to
use its reasonable efforts to give notice to Credit Parties to enable Credit
Parties to get a protective order or other legal protection to preserve the
confidentiality of the information); (d) as, on the advice of such Agent’s or
such Lender’s counsel, is required by law (and Agent agrees to use its
reasonable efforts to give prior notice to Credit Parties to enable Credit
Parties to get a protective order or other legal protection to preserve the
confidentiality of the information); (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which such Agent or such Lender is a party; or (f) that ceases to be
confidential through no fault of any Agent or any Lender. Notwithstanding
anything to the contrary set forth in this Agreement or in any other agreement
to which the parties hereto are parties or by which they are bound, the
obligations of confidentiality contained herein and therein, as they relate to
the transactions contemplated by this Agreement, shall not apply to the "tax
structure" or "tax treatment" (as such terms are defined in Section 1.6011 of
the Treasury Regulations promulgated under IRC Section 6011) of the transactions
contemplated by this Agreement, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
persons, without limitation of any kind, the tax structure and tax treatment of
the transactions contemplated by this Agreement. The preceding sentence is
intended to cause the transactions contemplated by this Agreement to be treated
as not having been offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of IRC, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the tax structure of the
transactions contemplated by this Agreement.


11.9 .   GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY,
CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENTS AND LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED , THAT AGENTS, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY; PROVIDED FURTHER , THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION
IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH
AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT
PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR
SEVEN (7) BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE
PREPAID.


11.10 .   Notices.  Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered: (a) upon the earlier of actual receipt and seven (7) Business Days
after deposit in the United States Mail (or the equivalent thereof in the
applicable jurisdiction) registered or certified mail, return receipt requested,
with proper postage prepaid; (b) upon transmission, when sent by telecopy or
other similar facsimile transmission (with such telecopy or facsimile promptly
confirmed by delivery of a copy by personal delivery or United States Mail as
otherwise provided in this Section 11.10 ); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
in Annex I or to such other address (or facsimile number) as may be substituted
by notice given as herein provided. The giving of any notice required hereunder
may be waived in writing by the party entitled to receive such notice. Failure
or delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than Borrower
Representative or Agent) designated in Annex I to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication.


11.11 .   Section Titles.  The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.


11.12 .   Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.


11.13 .   WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.


11.14 .   Press Releases and Related Matters.  Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
Affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two (2) Business Days’ prior
notice to GE Capital and without the prior written consent of GE Capital unless
(and only to the extent that) such Credit Party or Affiliate is required to do
so under law (including requirements for filing with the Securities and Exchange
Commission) and then, in any event, such Credit Party or Affiliate will consult
with GE Capital before issuing such press release or other public disclosure.
Each Credit Party consents to the publication by any Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using Borrowers’ name, product photographs, logo or trademark in
accordance with general trademark usage Administrative Agent reserves the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.


11.15 .   Reinstatement .   
This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Credit Party for
liquidation or reorganization, should any Credit Party become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a "voidable preference," "fraudulent conveyance," or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.


11.16 .   Advice of Counsel.  Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections  11.9 and 11.13 , with its counsel.


11.17 .   No Strict Construction.  The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.


11.18 .   Subordination.   
Each Credit Party executing this Agreement covenants and agrees that the payment
of all indebtedness, principal, interest (including interest which accrues after
the commencement of any case or proceeding in bankruptcy, or for the
reorganization of any Credit Party), fees, charges, expenses, attorneys’ fees
and any other sum, obligation or liability owing by any other Credit Party to
such Credit Party, including any intercompany trade payables or royalty or
licensing fees (collectively, the " Intercompany Obligations "), is
subordinated, to the extent and in the manner provided in this Section 11.18 ,
to the prior payment in full of all Obligations (herein, the " Senior
Obligations ") and that the subordination is for the benefit of the Agents and
Lenders, and Administrative Agent may enforce such provisions directly.


(a)    Each Credit Party executing this Agreement hereby (i) authorizes
Administrative Agent to demand specific performance of the terms of this Section
11.18 whether or not any other Credit Party shall have complied with any of the
provisions hereof applicable to it, at any time when such Credit Party shall
have failed to comply with any provisions of this Section 11.18 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.


(b)    Upon any distribution of assets of any Credit Party in any dissolution,
winding-up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise) and subject to the provisions of Section 1.18 hereof:


(i)    The Agents and Lenders shall first be entitled to receive payment in full
in cash of the Senior Obligations before any Credit Party is entitled to receive
any payment on account of the Intercompany Obligations.


(ii)    Any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, to which any other Credit
Party would be entitled except for the provisions of bution of assets of any
Credit Party of any kind or character, whether in cash, property or securities,
to which any other Credit Party would be entitled except for the provisions of
Section 11.18 , shall be paid by the liquidating trustee or agent or other
Person making such payment or distribution directly to the Administrative Agent,
to the extent necessary to make payment in full of all Senior Obligations
remaining unpaid after giving effect to any concurrent payment or distribution
or provisions therefor to the Agents and Lenders.


(iii)    In the event that notwithstanding the foregoing provisions of Section
11.18 , any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, shall be received by any
other Credit Party on account of the Intercompany Obligations before all Senior
Obligations are paid in full, such payment or distribution shall be received and
held in trust for and shall be paid over to the Administrative Agent for
application to the payment of the Senior Obligations until all of the Senior
Obligations shall have been paid in full, after giving effect to any concurrent
payment or distribution or provision therefor to the Agents and Lenders.


(c)    No right of the Agents and Lenders or any other present or future holders
of any Senior Obligations to enforce the subordination provisions herein shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Credit Party or by any act or failure to act, in good faith, by
any such holder, or by any noncompliance by any Credit Party with the terms
hereof, regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.






IN WITNESS WHEREOF , this Agreement has been duly executed as of the date first
written above.


BORROWERS


FIBERMARK NORTH AMERICA, INC.





 
   
  By:   /s/ Allan M. Kline  

--------------------------------------------------------------------------------

  Senior Vice President and Chief Financial Officer


FIBERMARK LAHNSTEIN GmbH & Co. OHG
 



 
   
  By:   /s/ Alex Kwader  

--------------------------------------------------------------------------------

  Chairman and Chief Executive Officer

    


FIBERMARK GESSNER GmbH & Co. OHG
 



 
   
  By:   /s/ Alex Kwader  

--------------------------------------------------------------------------------

  Chairman and Chief Executive Officer

    




 






     

--------------------------------------------------------------------------------



GENERAL ELECTRIC CAPITAL


CORPORATION, as Administrative Agent, European Loan Agent and Lender
 

 
   
  By:   /s/ Chris Cox  

--------------------------------------------------------------------------------

  Duly Authorized Signatory



 






     

--------------------------------------------------------------------------------



BAYERISCHE HYPO– UND VEREINSBANK AG, as Fronting Lender

 

 
   
  By:   /s/ Ricardo Soltanmoradi and Nicolas Nakajima  

--------------------------------------------------------------------------------

  Duly Authorized Signatory


 


 






     

--------------------------------------------------------------------------------



The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.


FIBERMARK, INC.


 

 
   
  By:   /s/ Allan M. Kline  

--------------------------------------------------------------------------------

  Senior Vice President and Chief Financial Officer

    
 
FIBERMARK INTERNATIONAL HOLDINGS LLC
 



 
   
  By:   /s/ Allan M. Kline  

--------------------------------------------------------------------------------

  Senior Vice President and Chief Financial Officer




 
 






     

--------------------------------------------------------------------------------



FIBERMARK BETEILIGUNGS GMBH
 

 
   
  By:   /s/ Alex Kwader  

--------------------------------------------------------------------------------

  Chairman and Chief Executive Officer





FIBERMARK SERVICES GMBH & CO. KG
 

 
   
  By:   /s/ Alex Kwader  

--------------------------------------------------------------------------------

  Chairman and Chief Executive Officer

 
 
FIBERMARK GMBH



 
   
  By:   /s/ Alex Kwader  

--------------------------------------------------------------------------------

  Chairman and Chief Executive Officer


 
FIBERMARK GESSNER GMBH



 
   
  By:   /s/ Alex Kwader  

--------------------------------------------------------------------------------

  Chairman and Chief Executive Officer



 
FIBERMARK LST GMBH



 
   
  By:   /s/ Alex Kwader  

--------------------------------------------------------------------------------

  Chairman and Chief Executive Officer





FIBERMARK GESSNER GRUNDSTÜCKSVERWALTUNGSGESELLSCHAFT MBH & CO KG





 
   
  By:   /s/ Alex Kwader  

--------------------------------------------------------------------------------

  Chairman and Chief Executive Officer












 






     

--------------------------------------------------------------------------------



FIBERMARK LST GRUNDSTÜCKSVERWALTUNGSGESELLSCHAFT MBH & CO KG





 
   
  By:   /s/ Alex Kwader  

--------------------------------------------------------------------------------

  Chairman and Chief Executive Officer





FIBERMARK RED BRIDGE INTERNATIONAL LTD.
 

 

 
   
  By:   /s/ Alex Kwader  

--------------------------------------------------------------------------------

  Chairman and Chief Executive Officer





 






     

--------------------------------------------------------------------------------



ANNEX A ( Recitals )


to


CREDIT AGREEMENT


DEFINITIONS


Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:


" 1996 Indenture " means the Indenture, dated as of October 15, 1996, by and
among Parent, the guarantors party thereto and Wilmington Trust Company, as
Trustee, pursuant to which the 1996 Senior Notes are issued, as amended,
modified or supplemented from time to time.


" 1996 Senior Notes " mean the "Securities" issued pursuant to the terms and
provisions of the 1996 Indenture, due October 15, 2006, in an aggregate original
principal amount not to exceed $100,000,000.


" 2001 Indenture " means the Indenture, dated as of April 18, 2001, by and among
Parent, the guarantors party thereto and Wilmington Trust Company, as Trustee,
pursuant to which the 2001 Senior Notes are issued, as amended, modified or
supplemented from time to time.


" 2001 Senior Notes " means the "Securities" issued pursuant to the terms and
provisions of the 2001 Indenture, due April 15, 2011, in an aggregate original
principal amount not to exceed $230,000,000.


" Account Agreements " means each of the account pledge agreements entered into
by a Foreign Guarantor or European Borrower and each of the tri-party blocked
account agreements entered into by a Credit Party, in each case pursuant to the
requirements of Annex C .


" Account Debtor " means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).


" Accounting Changes " has the meaning assigned thereto in Annex G .


" Accounts " means all "accounts," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.


" Activation Event" and "Activation Notice " have the meanings assigned thereto
in Annex C .


" Administrative Agent " means GE Capital in its capacity as Administrative
Agent for Lenders or its successor appointed pursuant to Section 9.7 (a) .


" Advance " means any Revolving Credit Advance or Swing Line Advance, as the
context may require.


" Affected Lender " has the meaning ascribed to in Section 1.16(d) .


" Affiliate " means, with respect to any Person, (a) each Person that, directly
or indirectly, owns or controls, whether beneficially, or as a trustee, guardian
or other fiduciary, five percent (5%) or more of the Stock (on a fully diluted
basis) having ordinary voting power in the election of directors of such Person,
(b) each Person that controls, is controlled by or is under common control with
such Person, (c) each of such Person’s officers, directors, joint venturers and
partners and (d) in the case of Borrowers, the immediate family members, spouses
and lineal descendants of individuals who are Affiliates of any Borrower. For
the purposes of this definition, " control " of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided , however , that the term "
Affiliate " shall specifically exclude each Agent and each Lender.


" Agents " means the Administrative Agent and the European Loan Agent.


" Agreement " means the Credit Agreement by and among Borrowers, the other
Credit Parties party thereto, GE Capital, as Administrative Agent and Lender and
the other Lenders from time to time party thereto, as the same may be amended,
supplemented, restated or otherwise modified from time to time.


" Appendices " has the meaning ascribed to it in the recitals to the Agreement.


" Applicable Dollar Index Margin " means the per annum interest rate margin from
time to time and payable in addition to the Dollar Index Rate applicable to the
U.S. Revolving Loan, as determined by reference to Section  1.5(a) .


" Applicable Euribor Margin " means the per annum interest rate margin from time
to time in effect and payable in addition to the Euribor Rate applicable to the
European Revolving Loan, as determined by reference to Section 1.5 (a) .


" Applicable Euro Index Margin " means the per annum interest rate margin from
time to time in effect and payable in addition to the Euro Index Rate applicable
to the European Revolving Loan, as determined by reference to Section 1.5 (a) .


" Applicable LIBOR Margin " means the per annum interest rate from time to time
in effect and payable in addition to the LIBOR Rate applicable to the U.S.
Revolving Loan, as determined by reference to Section 1.5 (a) .


" Applicable Margins " means collectively the Applicable Euribor Margin,
Applicable Euro Index Margin, Applicable Dollar Index Margin, Applicable LIBOR
Margin and Applicable Unused Line Fee Margin.


" Applicable Percentage " has the meaning ascribed to in Section 1.9 (c) .


" Applicable Unused Line Fee Margin " means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9 (b) , which fee is determined by reference to Section 1.5 (a) .


" Appropriate Agent " means at any time, (a) at any time, (a) with respect to
matters relating to advances and payments with respect to the U.S. Revolving
Loan facility, the Administrative Agent and (b) with respect to matters relating
to advances and payments with respect to the European Revolving Loan facility,
the Fronting Lender.


" Asset Disposition " means any one or series of related transactions in which
any Person conveys, sells, transfers, or otherwise disposes of, directly or
indirectly, any or all of its properties, businesses, or assets (including the
sale or issuance of Stock).


" Assignment Agreement " has the meaning ascribed to it in Section  9.1 (a) .


" Bankruptcy Code " means the provisions of Title 11 of the United States Code,
11 U.S.C. §§101 et. seq., as now and hereafter in effect, any successors to such
statutes and any other applicable insolvency or other similar law of any
jurisdiction including, without limitation, any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.


" BET GmbH " means FiberMark Beteiligungs GmbH, a limited liability company
organized under the laws of Germany.


" Blocked Accounts " has the meaning ascribed to it in Annex C .


" Borrower Representative " means either U.S. Borrower with respect to the U.S.
Revolving Loans or European Borrower Representative, as the context may require.


" Borrowers " and " Borrower " have the respective meanings ascribed thereto in
the preamble to the Agreement provided that, in the event of a merger by one or
more of the European Borrowers in connection with the Post-Closing
Restructuring, the surviving entity of such merger, to the extent such survivor
was not a European Borrower on the Closing Date, shall become a "European
Borrower" hereunder.


" Borrowing Availability " means collectively the U.S. Borrowing Availability
and the European Borrowing Availability.


" Borrowing Base " means as the context may require, the U.S. Borrowing Base and
the European Borrowing Base or any such Borrowing Base.


" Borrowing Base Certificate " means U.S. Borrowing Base Certificate and/or
European Borrowing Base Certificate, as the context may require.


" Business Day " means any day that is not a Saturday, a Sunday or (a) if a
European Revolving Loan is involved, a day on which banking institutions in
Frankfurt, Germany or Bavaria are required or permitted to be closed for the
transaction of corporate banking business or (b) in any other case, a day on
which banks are required or permitted to be closed in the State of New York and
in reference to LIBOR Loans or Euribor Loans, as the case may be, means any such
day that is also a LIBOR Business Day or Euribor Business Day.


" Capital Expenditures " means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than two (2)
years and that are required to be capitalized under GAAP .


" Capital Lease " means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.


" Capital Lease Obligation " means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.


" Cash Collateral Account " has the meaning ascribed to it Annex B .


" Cash Equivalents " has the meaning ascribed to it in Annex B .


" Cash Management Systems " has the meaning ascribed to it in Section  1.8 .


" Certificate of Exemption " has the meaning ascribed to in Section  1.15 (c) .


" Change of Control " means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934,) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934,) of 20% or more of the issued and outstanding shares of capital Stock of
Parent having the right to vote for the election of directors of Parent under
ordinary circumstances; (b) during any period of twelve (12) consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of Parent (together with any new directors whose election by
the board of directors of Parent or whose nomination for election by the
Stockholders of Parent was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; (c) Parent ceases to own and control
all of the economic and voting rights associated with all of the outstanding
capital Stock of U.S. Borrower, LLC and BET GmbH; (d) except as permitted by the
terms of this Agreement, BET GmbH and LLC, collectively, cease to own and
control directly or indirectly all of the economic and voting rights associated
with all of the outstanding capital Stock of FMKG; (e) except as permitted by
the terms of this Agreement, FMKG and Bet GmbH, collectively, cease to own and
control directly or indirectly all of the economic and voting rights associated
with all of the outstanding Stock of each of the other Foreign Subsidiaries
organized under the laws of Germany, (f) except to the extent permitted by the
terms of this Agreement, LLC ceases to own and control all of the economic and
voting rights associated with all of the outstanding Stock of each of FiberMark
France, FiberMark HK and/or FiberMark UK, and (g) any "change of control" as
such term is defined in the 1996 Indenture or the 2001 Indenture.


" Charges " means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.


" Chattel Paper " means any "chattel paper," as such term is defined in the
Code, including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.


" Closing Date " means November 12, 2003.


" Closing Checklist " means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D .


" Code " means the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided , that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, publication, or priority of, or
remedies with respect to, any Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, or other foreign personal
property security laws, the term " Code " means the Uniform Commercial Code or
such other foreign personal property security law as enacted and in effect in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions and; provided, further , that if such
foreign personal property security laws do not contain a definition that is used
in another Loan Document, the definition that is used in such other Loan
Document shall have the meaning given to it in the Code as though the references
to the words "or such other foreign personal property security laws" in the
second proviso of this definition do not exist.


" Collateral " means the U.S. Collateral and the European Collateral or any of
them.


" Collateral Documents " means the Security Agreements, the Pledge Agreements,
the Guaranties, the Mortgages, the Patent Security Agreement, the Trademark
Security Agreement, the Copyright Security Agreement, the Account Agreements and
all similar agreements entered into guaranteeing payment of, or granting a Lien
upon property as security for payment of any or all of the Obligations.


" Collateral Reports " means the reports with respect to the Collateral referred
to in Annex F .


" Collection Account " means (a) with respect to U.S. Revolving Loan that
certain account of Administrative Agent, account number 502-328-54 in the name
of Administrative Agent at DeutscheBank Trust Company Americas in New York, New
York ABA No. 021 001 033, or such other account as may be specified in writing
by Administrative Agent as the "Collection Account" for the applicable payments
and (b) with respect to European Revolving Loan, (i) in connection with any
applicable payments made in Dollars, that certain account of the Fronting
Lender, account number 0011299468, in the name of Fronting Lender at JP Morgan
Chase New York, ABA No. 021000021; Chips 0002 (Ref A/C 0000/871729778,
FiberMark/Gessner) or (ii) in connection with any applicable payments made in
Euros, that certain account of the Fronting Lender, account number 0448/3829227,
in the name of the Fronting Lender at Bayerische Hypo- und Vereinsbank,
Frankfurt Branch, (Swift NYVEDEMM430) (Ref No. Credit Agreement dated Nov. 2003)
or such other account as may be specified in writing by Fronting Lender as the
"Collection Account" for the applicable payments.


" Commitment Termination Date " means the earliest of (a) May 12, 2006, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2 (b) , (c) the date of indefeasible prepayment in full by Borrowers
of the Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B , and (d) the permanent reduction of all
Commitments to zero dollars ($0).


" Commitments " means the U.S. Revolving Loan Commitment and the European
Revolving Loan Commitment, or either of them.


" Compliance Certificate " has the meaning ascribed to it in Annex E .


" Concentration Accounts " has the meaning ascribed to it in Annex C .


" Contracts " means all "contracts," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.


" Contractual Currency " has the meaning ascribed to in Section  1.20 (d) .


" Control Letter " means a letter agreement between Administrative Agent or
European Loan Agent, (as applicable) and (i) the issuer of uncertificated
securities with respect to uncertificated securities in the name of any Credit
Party, (ii) a securities intermediary with respect to securities, whether
certificated or uncertificated, securities entitlements and other financial
assets held in a securities account in the name of any Credit Party, (iii) a
futures commission merchant or clearing house, as applicable, with respect to
commodity accounts and commodity contracts held by any Credit Party, whereby,
among other things, the issuer, securities intermediary or futures commission
merchant disclaims any security interest in the applicable financial assets,
acknowledges the Lien of Administrative Agent or European Loan Agent, (as
applicable), on such financial assets, and agrees to follow the instructions or
entitlement orders of Administrative Agent or European Loan Agent, (as
applicable) without further consent by the affected Credit Party.


" Copyright License " means any and all rights now owned or hereafter acquired
by any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration, whether the Credit Party is the licensee or
licensor.


" Copyright Security Agreements " means the Copyright Security Agreements made
in favor of Administrative Agent, on behalf of itself and Lenders, by each
applicable Credit Party.


" Copyrights " means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.


" Credit Parties " means the Parent, U.S. Borrower, each European Borrower and
each of the Persons which is a signatory to this Agreement as a "Credit Party"
or a Guaranty or who grants a Lien on all or any part of its assets to secure
all or any part of the Obligations and, solely with respect to Section 6 hereof,
each of the Subsidiaries of Parent, U.S. Borrower, and each European Borrower,
as the same may be changed from time to time by virtue of mergers,
consolidations, amalgamations, collapses or similar processes as contemplated by
the Post-Closing Restructuring.


" Default " means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.


" Default Rate " has the meaning ascribed to it in Section 1.5 (e) .


" Deposit Accounts " means all "deposit accounts" as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.


" Disbursement Accounts " has the meaning ascribed to it in Annex C .


" Disclosure Schedules " means the Schedules prepared by Borrowers and
denominated as Disclosure Schedules (1.4) through (6.7) in the Index to the
Agreement.


" Documents " means all "documents," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.


" Dollar Equivalent " means, with respect to any amount denominated in Dollars,
such amount of Dollars, and with respect to any amount denominated in a currency
other than Dollars, the amount of Dollars, as of any date of determination, into
which such other currency (as the context may require) can be converted in
accordance with Section 1.19 .


" Dollar Index Rate " means, for any day, a floating rate equal to the higher of
(i) the rate publicly quoted from time to time by The Wall Street Journal as the
"prime rate" (or, if The Wall Street Journal ceases quoting a base rate of the
type described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
"Selected Interest Rates" as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum. Each change in any
interest rate provided for in the Agreement based upon the Dollar Index Rate
shall take effect at the time of such change in the Dollar Index Rate.


" Dollar Index Rate Loan " means a Loan or portion thereof bearing interest by
reference to the Dollar Index Rate.


" Dollars " or " $ " means lawful currency of the United States of America.
Unless otherwise specified, all payments under the Loan Documents shall be made
in Dollars.


" Domestic Guarantors " means Parent, LLC and each other direct or indirect
Domestic Subsidiary of Parent.


" Domestic Guaranty " means the Guaranty, of even date herewith, by and among
the Administrative Agent, Parent and LLC.


" Domestic Security Agreement " means the Security Agreement, of even date
herewith, by and among the Administrative Agent, the U.S. Borrower and each
Domestic Guarantor.


" Domestic Subsidiaries " means all Subsidiaries incorporated or organized under
the laws of the United States of America, any state thereof of the District of
Columbia.


" EBITDA " means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) loss from extraordinary
items for such period, (iv) the amount of non-cash charges (including
depreciation and amortization) for such period, (v) amortized debt discount for
such period, and (vi) the amount of any deduction to consolidated net income as
the result of any grant to any members of the management of such Person of any
Stock, in each case to the extent included in the calculation of consolidated
net income of such Person for such period in accordance with GAAP, but without
duplication. For purposes of this definition, the following items shall be
excluded in determining consolidated net income of a Person: (1) the income (or
deficit) of any other Person accrued prior to the date it became a Subsidiary
of, or was merged or consolidated into, such Person or any of such Person’s
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of cash
dividends or distributions; (3) the undistributed earnings of any Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (4) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period; (5) any write-up of any asset; (6) any net gain from the collection
of the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person, (8) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets, and (9) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary. Notwithstanding anything contained
herein to the contrary, EBITDA shall exclude up to $1,700,000 (in the aggregate)
of one-time severance expenses taken by the Parent during the third quarter of
Fiscal Year 2003.


" Eligible Accounts " has the meaning ascribed to it in Section 1.6 .


" Eligible Inventory " has the meaning ascribed to it in Section 1.7 .


" Eligible Machinery and Equipment " means with respect to U.S. Borrower, those
items of machinery and equipment (a) owned by U.S. Borrower at the relevant time
of reference thereto, (b) with respect to which U.S. Borrower has full and
unencumbered title (except for Liens granted to the Administrative Agent
pursuant to the Collateral Documents), (c) with respect to which the
Administrative Agent has a valid and perfected first priority security interest,
securing all of the Obligations, (d) which are fully insured, and (e) which are
otherwise deemed to be "Eligible Machinery and Equipment" hereunder.


" Eligible Real Property " means Real Estate listed on Real Estate listed on
Disclosure Schedule (3.6) (as the same may be updated from time to time with the
consent of the Administrative Agent) or any portion thereof which is (a) owned
by the U.S. Borrower, (b) is subject to a first priority mortgage and Lien in
favor of the Administrative Agent (c) is owned by the U.S. Borrower free and
clear of all Liens and rights of other Persons, except the Liens in favor of the
Administrative Agent, (d) does not breach any of the representations or
warranties pertaining to such property set forth in the Loan Documents, (e) is
covered by insurance acceptable to the Administrative Agent, and (f) which is
otherwise deemed to be "Eligible Real Property" hereunder by the Administrative
Agent. .


" Environmental Laws " means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, guidelines, standards and regulations,
now or hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq. ) (" CERCLA "); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq. ); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq. ); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq. ); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq. ); the Clean Air Act (42 U.S.C. §§ 7401 et seq. ); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq. ); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq. ); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq. ), and any and all regulations
promulgated thereunder, and all applicable analogous state, local and foreign
counterparts or equivalents and any transfer of ownership notification or
approval statutes.


" Environmental Liabilities " means all liabilities, obligations,
responsibilities, response, remedial and removal costs, investigation and
feasibility study costs, capital costs, operation and maintenance costs, losses,
damages, punitive damages, property damages, natural resource damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts and
consultants), fines, penalties, sanctions and interest incurred as a result of
or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or in the vicinity of any real or personal
property.


" Environmental Permits " means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


" Equipment " means all "equipment," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.


" ERISA " means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.


" ERISA Affiliate " means, with respect to any Credit Party, any trade or
business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b), (c), (m)
or (o) of the IRC.


" ERISA Event " means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or (i)
the loss of a Qualified Plan’s qualification or tax exempt status; or (j) the
termination of a Title IV Plan described in Section 4064 of ERISA.


" ESOP " means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.


" Euribor Business Day " means a Business Day on which banks in the City of
London are generally open for interbank or foreign exchange transactions.


" Euribor Loan " means a Loan or any portion thereof bearing interest by
reference to the Euribor Rate.


" Euribor Period " means, with respect to any Euribor Loan, each period
commencing on a Euribor Business Day selected by European Borrower
Representative pursuant to the Agreement and ending one (1), two (2), or three
(3) months thereafter, as selected by European Borrower Representative’s
irrevocable notice to Fronting Lender as set forth in Section 1.5 (g) ; provided
, that the foregoing provision relating to Euribor Periods is subject to the
following:


(a)    if any Euribor Period would otherwise end on a day that is not a Euribor
Business Day, such Euribor Period shall be extended to the next succeeding
Euribor Business Day unless the result of such extension would be to carry such
Euribor Period into another calendar month in which event such Euribor Period
shall end on the immediately preceding Euribor Business Day;


(b)    any Euribor Period that would otherwise extend beyond the Commitment
Termination Date shall end on the Commitment Termination Date;


(c)    any Euribor Period that begins on the last Euribor Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Euribor Period) shall end on the last
Euribor Business Day of a calendar month;


(d)    European Borrower Representative shall select Euribor Periods so as not
to require a payment or prepayment of any Euribor Loan during a Euribor Period
for such Loan; and


(e)    European Borrower Representative shall select Euribor Periods so that
there shall be no more than five (5) separate Euribor Loans in existence at any
one time.


" Euribor Rate " means for each Euribor Period, a rate of interest determined by
Administrative Agent equal to:


(a)    the offered rate for deposits in Euros for the applicable Euribor Period
that appears in the "Money Rates" section of The Wall Street Journal , on the
second full Euribor Business Day preceding the first day of such Euribor Period
(unless such date is not a Business Day, in which event the next succeeding
Business Day will be used); divided by


(b)    a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two (2) Euribor Business Days prior to the beginning of such
Euribor Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Federal Reserve Board or other Governmental
Authority having jurisdiction with respect thereto, as now and from time to time
in effect) for Eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of the Federal Reserve Board that are required to
be maintained by a member bank of the Federal Reserve System.


If such interest rates shall cease to be available from The Wall Street Journal
(or its successor satisfactory to Administrative Agent), the Euribor Rate shall
be determined from such financial reporting service or other information as
shall be mutually acceptable to Administrative Agent and Borrowers.


" Euro ", " euro " " euros " or "EUR" means the single currency of Participating
Member States.


" Euro Index Rate " means, for any day, a floating rate equal to the minimum bid
rate for Euros as published by the European Central Bank. Each change in any
interest rate provided for in the Agreement based upon the Euro Index Rate shall
take effect at the time of such change in the Euro Index Rate.


" Euro Index Rate Loan " means a Loan or portion thereof bearing interest by
reference to the Euro Index Rate.


" European Borrower Representative " means FMKG in its capacity as Borrower
Representative with respect to the European Revolving Loan pursuant to the
provisions of Section 1.1 (d) .


" European Borrowers " has the meaning ascribed thereto in the preamble to the
Agreement provided that, in the event of a merger by one or more of the European
Borrowers in connection with the Post-Closing Restructuring, the surviving
entity of such merger, to the extent such survivor was not a European Borrower
on the Closing Date, shall become a "European Borrower" hereunder.


" European Borrowing Availability " means as of any date of determination the
lesser of (i) the European Maximum Amount and (ii) the European Borrowing Base,
in each case, less the Dollar Equivalent of the aggregate European Revolving
Loan then outstanding.


" European Borrowing Base " means, as of any date of determination, an amount
equal to at such time (i) the product of (a) the Dollar Equivalent of the
consolidated EBITDA of the European Borrowers and their European Subsidiaries
for the twelve (12) month period ending on the last day of the then most
recently completed calendar month based upon financial statements delivered
pursuant to Section 3.4 or as otherwise delivered by European Borrowers and (b)
1.25, less (ii) Reserves established by Administrative Agent at such time in
accordance with the terms and provisions hereof.


" European Borrowing Base Certificate " means a certificate to be executed and
delivered from time to time by the European Borrowers in the form attached to
the Agreement as Exhibit 4.1(b)(ii) .


" European Collateral " means the property of the European Borrowers and certain
Foreign Guarantors covered by the European Collateral Documents and the other
Collateral Documents and any other property of European Borrowers or Foreign
Credit Parties, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of European Loan Agent to secure any or all of the
European Obligations.


" European Collateral Documents " means each of the agreements and documents
listed on Annex K and all similar agreements entered into guaranteeing payment
of, or granting a Lien upon property as security for payment of, any or all of
the European Obligations.


" European L/C Issuer " has the meaning ascribed to it in Annex B .


" European L/C Sublimit " has the meaning ascribed to it in Annex B .


" European Letter of Credit Obligations " means all outstanding obligations
incurred by Fronting Lender at the request of European Borrower Representative,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of European Letters of Credit by Fronting Lender or
another European L/C Issuer or the purchase of a participation as set forth in
Annex B with respect to any European Letter of Credit. The amount of such
European Letter of Credit Obligations shall equal the maximum amount that may be
payable at such time or at any time thereafter by Fronting Lender thereupon or
pursuant thereto.


" European Letter of Credit " means any Letter of Credit issued for the account
of any European Borrower in each case in form and substance satisfactory to the
Administrative Agent and the Fronting Lender.


" European Loan Agent " means General Electric Capital Corporation, a Delaware
corporation, in its capacity as European Loan Agent or its successor appointed
pursuant to Section 9.7 (a) .


" European Maximum Amount " means, as of any date of determination, an amount in
Euros equal to the European Revolving Loan Commitments of all European Revolving
Loan Participants as of that date.


" European Obligations " means all Obligations owing by the European Borrowers
or one or more of their respective Subsidiaries or the direct or indirect
Foreign Subsidiaries of the Parent which are Credit Parties.


" European Pledge Agreement " means the pledge agreement of even date herewith
executed by Parent, U.S. Borrower, LLC and each other Domestic Subsidiary of the
Parent in favor of Administrative Agent, pledging 100% of the Stock in each of
their Domestic Subsidiaries, 100% of the Stock of their first tier Foreign
Subsidiaries and all Intercompany Notes owing to or held by Parent or each U.S.
Credit Party as security for the European Obligations.


" European Revolving Credit Advance " has the meaning set forth in Section  1.1
(b) (i) .


" European Revolving Loan " means, at any time, the sum of the Dollar Equivalent
(i) the aggregate amount of European Revolving Credit Advances outstanding to
the European Borrowers plus (ii) the aggregate European Letter of Credit
Obligations incurred on behalf of a European Borrower. Unless the context
otherwise requires, references to the outstanding principal balance of the
European Revolving Loan shall include the outstanding balance of the Dollar
Equivalent of European Letter of Credit Obligations.


" European Revolving Loan Commitment " means (a) as to any European Revolving
Loan Participant, the commitment of such European Revolving Loan Participant to
make its Pro Rata Share of purchases of the risk participation from the Fronting
Lender in the European Revolving Loan as set forth on Annex J to the Agreement
or European Revolving Loan Participant in the most recent Assignment Agreement
executed by such Lender, and (b) as to all European Revolving Loan Participants,
the aggregate commitment of all European Revolving Loan Participants to purchase
risk participations from the Fronting Lender in the European Revolving Loan,
which aggregate commitment shall be the Dollar Equivalent of Forty Million
($40,000,000), as such amount may be adjusted, if at all, from time to time in
accordance with the Agreement.


" European Revolving Loan Participants " means those Lenders having European
Revolving Loan Commitments. For the avoidance of doubt, Fronting Lender, in its
capacity as the Fronting Lender hereunder and not in its individual capacity,
shall not be deemed to be a Lender having European Revolving Loan Commitment and
shall thus not be deemed to be a European Revolving Loan Participant.


" European Revolving Note " has the meaning ascribed to it in Section 1.1(b)(ii)
.


" European Subsidiary " means a Subsidiary of a European Borrower which is
created or organized under the laws of any of the members of the European Union.


" European Union " means the Economic and Monetary Union as contemplated by the
Treaty of Rome of March 25, 1957, as amended by the Single European Act of 1986
and the Maastricht Treaty (which was signed at Maastricht on February 1, 1992,
and came into force on November 1, 1993), as amended from time to time.


" Event of Default " has the meaning ascribed to it in Section 8.1 .


" Excluded Credit Party " means collectively, FiberMark HK, FiberMark France and
FiberMark UK.


" Existing Credit Agreement " means the Fourth Amended and Restated Financing
Agreement and Guaranty, dated as of January 31, 2002, by and among Parent, U.S.
Borrower, The CIT Group/Business Credit, Inc., as agent and the financial
institutions party thereto as lenders, as amended and in effect immediately
prior to the Closing Date.


" Fair Labor Standards Act " means the Fair Labor Standards Act, 29 U.S.C. §201
et seq .


" Federal Funds Rate " means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).


" Federal Reserve Board " means the Board of Governors of the Federal Reserve
System.


" Fees " means any and all fees payable to any Agent, Fronting Lender, or any
Lender pursuant to the Agreement or any of the other Loan Documents.


" FiberMark France " means FiberMark SARL, a company organized under the laws of
France.


" FiberMark HK " means Specialty Paperboard (Hong Kong) Ltd., a Hong Kong
company.


" FiberMark UK " means FiberMark Red Bridge International, Ltd., a company
organized under the laws of England and Wales.


" FG KG " means FiberMark Gessner Grundstücksverwaltungsgesellschaft mbH & Co.
KG., a limited partnership organized under the laws of Germany.


" FL KG " means FiberMark LST Grundstücksverwaltungsgesellschaft mbH & Co. KG.,
a limited partnership organized under the laws of Germany.


" Financial Covenants " means the financial covenants set forth in Annex G .


" Financial Statements " means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.4 and Annex E .


" Fiscal Month " means any of the monthly accounting periods of Borrowers.


" Fiscal Quarter " means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30 and December 31 of each year.


" Fiscal Year " means any of the annual accounting periods of Borrowers ending
on December 31 of each year.


" Fixed Charges " means, with respect to any Person for any fiscal period,
(a) the aggregate of all Interest Expense paid or accrued during such period,
plus (b) scheduled payments of principal with respect to Indebtedness during
such period, plus cash taxes paid or payable during such period.


" Fixed Charge Coverage Ratio " means, with respect to any Person for any fiscal
period, the ratio of (a) EBITDA minus Capital Expenditures to (b) Fixed Charges.


" Fixtures " means all "fixtures" as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.


" FGUG " means FiberMark Gessner Unterstützsungskasse GmbH, a limited liability
company organized under the laws of Germany.


" FMGG " means FiberMark Gessner GmbH & Co. OHG, a partnership organized under
the laws of Germany


" FM GmbH " means FiberMark GmbH, a limited liability company organized under
the laws of Germany.


" FMKG " means FiberMark Services GmbH & Co. KG, a limited partnership organized
under the laws of Germany.


" FMLG " means FiberMark Lahnstein GmbH & Co. OHG, a partnership organized under
the laws of Germany


" Foreign " means, as to any Person, a Person which is not created or organized
under the laws of the United States of America, or any of its states or the
District of Columbia.


" Foreign Credit Party " means each of BET GmbH, FMKG, FM GmbH, GmbH 1, GmbH 2,
the European Borrowers, each of their respective Foreign Subsidiaries and each
of their respective successor and assigns.


" Foreign Government " has the meaning ascribed thereto in Section  3.12 (c) .


" Foreign Guarantors " means each of the Foreign Credit Parties, other than the
European Borrowers, and each other Foreign Person, if any, that executes a
guaranty and/or grants any security interests to European Loan Agent, or other
similar agreement in connection with the transactions contemplated by the
Agreement and the other Loan Documents.


" Foreign Plan " has the meaning ascribed thereto in Section 3.12 (c) .


" Foreign Security Agreements " means each of the security agreements, fixed
charges, floating charges or similar agreements made in favor of the European
Loan Agent, by each applicable Foreign Credit Party, as listed on Schedule A of
each of the security agreements, fixed charges, floating charges or similar
agreements made in favor of the European Loan Agent, by each applicable Foreign
Credit Party, as listed on Schedule A of Annex K attached hereto, and any other
agreement delivered on or after the Closing Date (including by way of supplement
to the foregoing) by any Person granting a Lien on the assets of such Person
(including without limitation, any Lien on bank accounts of such Person) to
secure all or any part of the Obligations, in each case as amended, supplemented
or modified from time to time in accordance with its terms.


" Fronting Lender " means HVB or its successor appointed pursuant to Section
9.7(b) or Section 1.22(e) .


" GAAP " means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G to the
Agreement.


" GE Capital " means General Electric Capital Corporation, a Delaware
corporation.


" GECC Event of Default " has the meaning ascribed thereto in that certain
letter agreement, dated as of the date hereof, between GE Capital, HVB, and
acknowledged by each of the Borrowers.


" GE Capital Fee Letter " means that certain letter, dated as of the Closing
Date, between GE Capital and Borrowers with respect to certain Fees to be paid
from time to time by Borrowers to GE Capital.


" GE Put Date " has the meaning ascribed thereto in Section 1.22(b) .


" GE Put Notice " has the meaning ascribed thereto in Section 1.22(b) .


" General Intangibles " means all "general intangibles," as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.


" German KWG " means the German Banking Act ( Gesetz über das Kreditwesen ).


" GmbH 1 " means FiberMark Gessner GmbH, a limited liability company organized
under the laws of Germany.


" GmbH 2 " means FiberMark LST GmbH, a limited liability company organized under
the laws of Germany.


" Goods " means all "goods" as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in "goods" as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.


" Governmental Authority " means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.


" Guaranteed Indebtedness " means as to any Person, any obligation of such
Person guaranteeing, providing comfort or otherwise supporting any Indebtedness,
lease, dividend, or other obligation (" primary obligation ") of any other
Person (the " primary obligor ") in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.


" Guaranties " means, collectively, the Domestic Guaranty, the U.S. Borrower
Guaranty, each of the guaranties executed by Foreign Guarantors and any other
guaranty executed by any Guarantor in respect of any or all of the Obligations.


" Guarantors " means each Domestic Guarantor, Foreign Guarantors, U.S. Borrower
and each other Person, if any, that executes a guaranty or other similar
agreement in connection with the transactions contemplated by the Agreement and
the other Loan Documents.


" Hazardous Material " means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a "solid
waste," "hazardous waste," "hazardous material," "hazardous substance,"
"extremely hazardous waste," "restricted hazardous waste," "pollutant,"
"contaminant," "hazardous constituent," "special waste," "toxic substance" or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.


" HVB " means Bayerische Hypo- und Vereinsbank AG, a banking institution
organized under the laws of Germany.


" HVB Fee Letter " means that certain letter, dated as of the Closing Date,
between GE Capital, European Borrowers, European Borrower Representative and
HVB, in its capacity as Fronting Lender, with respect to certain Fees to be paid
from time to time by European Borrowers to HVB, as Fronting Lender.


" HVB Release Date " means the date 364 days after the Closing Date, unless, not
earlier than one hundred and twenty (120) days nor not less than sixty (60) days
prior to such date (or such shorter notice period as the Administrative Agent
(acting in its discretion, in consultation with the Borrowers) may agree to with
HVB), HVB shall have provided written notice the Administrative Agent that it
wishes to extend its commitment as the Fronting Lender for an additional 364 day
period. In the event that HVB so extends, the "HVB Release Date" shall be
extended to such date which is 364 days after such prior HVB Release Date. HVB
may continue to extend such commitment, at its sole discretion, for additional
364 day periods, or if less, to the Commitment Termination Date, during the life
of this Agreement in accordance with the notice requirements set forth in this
definition.


" Indebtedness " means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Dollar Index Rate as in effect on the Closing Date) of
future rental payments under all synthetic leases, (f) all obligations of such
Person under commodity purchase or option agreements or other commodity price
hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the Obligations.


" Indemnified Liabilities " has the meaning ascribed to it in Section  1.13 .


" Indemnified Person " has the meaning ascribed to in Section 1.13 .


" Index Rate " means the Dollar Index Rate or the Euro Index Rate, as the case
may be.


" Index Rate Loan " means a Loan or portion thereof bearing interest by
reference to the Dollar Index Rate or Euro Index Rate.


" Initial Restructuring " means the transactions described in Section A. of
Disclosure Schedule 2.1(j) .


" Insolvency Laws of Germany " means the German Insolvency Code (
Insolvenzordnung ), as now and hereafter in effect, any successors to such
statutes and any other applicable insolvency or other similar law of any
jurisdiction including, without limitation, any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.


" Instruments " means all "instruments," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, wherever located, and, in
any event, including all certificated securities, all certificates of deposit,
and all promissory notes and other evidences of indebtedness, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.


" Intellectual Property " means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks, trade secrets and
customer lists.


" Intercompany Notes " has the meaning ascribed to it in Section 6.3 .


" Interest Expense " means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Senior Funded Debt of such Person and
interest expense for the relevant period that has been capitalized on the
balance sheet of such Person.


" Interest Payment Date " means (a) as to any Index Rate Loan, the first
Business Day of each month to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period that, in addition
to the foregoing, each of (x) the date upon which all of the Commitments have
been terminated and the Loans have been paid in full and (y) the Commitment
Termination Date shall be deemed to be an "Interest Payment Date" with respect
to any interest that has then accrued under the Agreement.


" Interest Period " means a LIBOR Interest Period and/or a Euribor Interest
Period as the context may require.


" Interest Pledge Agreement " means the Interest Pledge Agreement, dated as of
the Closing Date, relating to the interests in FMKG (KG-Anteilsverpfändung)
between LLC and European Loan Agent, Administrative Agent, the Lenders, and the
Fronting Lender, to secure claims against the U.S. Borrower.


" Inventory " means all "inventory," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.


" Investment Property " means all "investment property" as such term is defined
in the Code now owned or hereafter acquired by any Credit Party, wherever
located, including (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Credit Party, including the rights of any Credit
Party to any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.


" IRC " means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.


" IRS " means the Internal Revenue Service.


" Judgment Conversion Date " has the meaning ascribed to in Section  1.20 (a) .


" Judgment Currency " has the meaning ascribed to in Section 1.20 (a) .


" L/C Issuer " means the European L/C Issuer or the U.S. L/C Issuer, as the
context may require.


" Lenders " means GE Capital, Fronting Lender, the other Lenders named on the
signature pages of the Agreement, including such Lenders in their capacity as
European Revolving Loan Participants and, if any such Lender shall decide to
assign all or any portion of the Obligations in accordance with the provisions
hereof, such term shall include any assignee of such Lender.


" Letter of Credit Fee " has the meaning ascribed to it in Annex B .


" Letter of Credit Obligations " means the European Letter of Credit Obligations
and the U.S. Letter of Credit Obligations, or either of them.


" Letters of Credit " means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Administrative Agent and Lenders have incurred Letter
of Credit Obligations.


" Letter-of-Credit Rights " means "letter-of-credit rights" as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.


" LIBOR Business Day " means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.


" LIBOR Loan " means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.


" LIBOR Period " means, with respect to any LIBOR Loan, each period commencing
on a LIBOR Business Day selected by U.S. Borrower pursuant to the Agreement and
ending one (1), two (2) or three (3) months thereafter, as selected by U.S.
Borrower’s irrevocable notice to Administrative Agent as set forth in Section
1.5 (e) ; provided, that the foregoing provision relating to LIBOR Periods is
subject to the following:


(a)    if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;


(b)    any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;


(c)    any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;


(d)    U.S. Borrower shall select LIBOR Periods so as not to require a payment
or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and


(e)    U.S. Borrower shall select LIBOR Periods so that there shall be no more
than five (5) separate LIBOR Loans in existence at any one time.


" LIBOR Rate " means for each LIBOR Period, a rate of interest determined by
Administrative Agent equal to:


(a)    the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m. (London time),
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by


(b)    a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.


If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to Administrative Agent and
U.S. Borrower.


" License " means any Copyright License, Patent License, Trademark License,
Design License or other license of rights or interests now held or hereafter
acquired by any Credit Party.


" Lien " means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or priority or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any lease or title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement perfecting a security interest under the Code or comparable law of any
jurisdiction (except any such filing that has expired or any filing that relates
solely to an operating lease)).


" Litigation " has the meaning ascribed to it in Section 3.13 .


" LLC " means FiberMark International Holdings LLC, a Delaware limited liability
company.


" Loan Account " has the meaning ascribed to it in Section 1.12 .


" Loan Documents " means the Agreement, the Notes, the Collateral Documents, the
Master Standby Agreement, the Master Documentary Agreement, and all other
agreements, instruments, documents and certificates identified in the Closing
Checklist executed and delivered to, or in favor of, any Agent or any Lenders
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party, or any employee of any
Credit Party, and delivered to Administrative Agent or any Lender in connection
with the Agreement or the transactions contemplated thereby. Any reference in
the Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.


" Loans " means the Revolving Loans and the Swing Line Loan.


" Lock Boxes " has the meaning ascribed to it in Annex C .


" Margin Stock " has the meaning ascribed to in Section 3.10 .


" Master Documentary Agreement " means the Master Agreement for Documentary
Letters of Credit dated as of the Closing Date among U.S. Borrower, as
Applicant, and GE Capital.


" Master Standby Agreement " means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date among U.S. Borrower, as Applicant, and GE
Capital, as issuer.


" Material Adverse Effect " means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of the Credit
Parties considered as a whole, (b) any Borrower’s ability to pay any of the
Loans or any of the other Obligations in accordance with the terms of the
Agreement, (c) the Collateral or any Agent’s Liens, on behalf of itself and
Lenders, on the Collateral or the priority of such Liens, or (d) any Agent’s or
any Lender’s rights and remedies under the Agreement and the other Loan
Documents. Without limiting the generality of the foregoing, any event or
occurrence adverse to one or more Credit Parties which results or could
reasonably be expected to result in costs and/or liabilities in excess of the
$10,000,000 shall constitute a Material Adverse Effect.


" Mortgaged Properties " has the meaning ascribed to it in Annex D .


" Mortgages " means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to any Agent on behalf of
itself and Lenders with respect to the Mortgaged Properties, all in form and
substance reasonably satisfactory to such Agent.


" Multiemployer Plan " means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.


" Net Orderly Liquidation Value " means, with respect to any category of
Eligible Inventory or Eligible Machinery and Equipment, the estimated net
recovery value as determined by Administrative Agent in good faith based on the
most recent appraisal report prepared by an appraiser reasonably acceptable to
Administrative Agent which reflects the net cash value expected by the appraiser
to be derived from a sale or disposition at a liquidation or
going-out-of-business sale of such Eligible Inventory or such Eligible Machinery
and Equipment after deducting all costs, expenses and fees attributable to such
sale or disposition, including, without limitation, all fees, costs and expenses
of any attorneys, appraisers, auctioneers and liquidators engaged to conduct
such sale or disposition, all costs and expenses of removing and delivering the
same to purchasers, and the costs and expenses of operating U.S. Borrower’s
businesses and securing the U.S. Collateral during the pendency of the
liquidation process.


" Non-Funding Lender " has the meaning ascribed to it in Section  9.9 (a) (ii) .


" North American Pledge Agreement " means the pledge agreement of even date
herewith executed by Parent, U.S. Borrower, LLC and each other Domestic
Subsidiary of the Parent in favor of Administrative Agent, pledging 100% of the
Stock in each of their Domestic Subsidiaries (other than LLC), 65% of the Stock
of their first tier Foreign Subsidiaries and 65% of the Stock of LLC and all
Intercompany Notes owing to or held by Parent or each U.S. Credit Party as
security for the Obligations set forth therein.


" Notarial Share Pledge Agreement " means the Notarial Share Pledge Agreement,
dated as of the Closing Date, relating to the shares in BET GmbH between FMKG
and European Loan Agent, Administrative Agent, Lenders, and the Fronting Lender,
to the secure claims against the U.S. Borrower.


" Notes " means, collectively, the U.S. Revolving Notes and the Swing Line Notes
and the European Revolving Notes.


" Notice of European Conversion/Continuation " has the meaning ascribed to it in
Section 1.5 (g) .


" Notice of European Revolving Credit Advance " has the meaning ascribed to it
in Section 1.1 (b) .


" Notice of Revolving Credit Advance " means U.S. Notice of Revolving Credit
Advance or Notice of European Revolving Credit Advance, as the context may
require.


" Notice of U.S. Conversion/Continuation " has the meaning ascribed to it in
Section 1.5 (e) .


" Notice of U.S. Revolving Credit Advance " has the meaning ascribed to it in
Section 1.1 (a) .


" Obligations " means all loans, advances, debts, liabilities and obligations
for the performance of covenants, tasks or duties or for payment of monetary
amounts (whether or not such performance is then required or contingent, or such
amounts are liquidated or determinable) owing by any Credit Party to any Agent
or any Lender, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, whether or not evidenced by any note, agreement or
other instrument, in each case arising under the Agreement or any of the other
Loan Documents. This term includes all principal, interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy or after the insolvency of or for the
compromise of claims against any Credit Party, whether or not allowed in such
case or proceeding), Fees, hedging obligations under swaps, caps and collar
arrangements provided by any Lender, Charges, expenses, attorneys’ fees and any
other sum chargeable to any Credit Party under the Agreement or any of the other
Loan Documents.


" O.E.C.D. " means the Organisation for Economic Co-operation and Development as
contemplated by the Convention on the Organisation for Economic Co-operation and
Development of December 14, 1960, as amended from time to time.


" Participating Member State " means any member state which adopts the euro unit
of the single currency pursuant to the Treaty.


" Participation Fee " has meaning ascribed to such in Section 1.9 (f) .


" Patent License " means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right with respect to any
invention on which a Patent is in existence.


" Patent Security Agreements " means the Patent Security Agreements made in
favor of Administrative Agent, by each applicable Credit Party.


" Patents " means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.


" PBGC " means the Pension Benefit Guaranty Corporation.


" Pension Plan " means a Plan described in Section 3(2) of ERISA.


" Permitted Encumbrances " means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2 (b) ; (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’,
landlords’ or similar liens arising in the ordinary course of business, so long
as such Liens (including, without limitation, any statutory pledge of landlords
under German law (" Vermieterpfandrech t")) attach only to Equipment, Fixtures
and/or Real Estate; (e) carriers’, warehousemen’s, suppliers’ or other similar
possessory liens arising in the ordinary course of business and securing
liabilities in an outstanding aggregate amount not in excess of $500,000 at any
time, so long as such Liens attach only to Inventory; (f) deposits securing, or
in lieu of, surety, appeal or customs bonds in proceedings to which any Credit
Party is a party; (g) any attachment or judgment lien not constituting an Event
of Default under Section 8.1 (j) ; (h) zoning restrictions, easements, licenses,
or other restrictions on the use of any Real Estate or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such Real Estate;
(i) presently existing or hereafter created Liens in favor of Agents and/or any
Lender; and (j) Liens expressly permitted under clauses (b) and (c) of Section
6.7 of the Agreement.


" Person " means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).


" Plan " means, at any time, an "employee benefit plan", as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to or has maintained, contributed to or
had an obligation to contribute to at any time within the past seven (7) years
on behalf of participants who are or were employed by any Credit Party or ERISA
Affiliate.


" Pledge Agreements " means, collectively, the North American Pledge Agreement,
the European Pledge Agreement, the Interest Pledge Agreement, the Notarial Share
Pledge Agreement, each of the stock pledge agreements made in favor of the
Agents and the Lenders by each applicable Foreign Credit Party, as listed on
Schedule B of Annex K and any pledge agreements entered into after the Closing
Date by any Credit Party (as required by the Agreement or any other Loan
Document).


" Post-Closing Restructuring " means the transactions contemplated by Section B.
of Disclosure Schedule 2.1(j) .


" Prior Lender " means The CIT Group/Business Credit, Inc., and each of the
other financial institutions party to the Existing Credit Agreement as lenders
thereunder.


" Prior Lender Obligations " means all liabilities, obligations and Indebtedness
of certain Credit Parties pursuant to the Existing Credit Agreement with Prior
Lender (excluding any indemnities that continue past, or given on, the
termination thereof).


" Proceeds " means "proceeds," as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.


" Pro Forma " means the unaudited consolidated and consolidating balance sheet
of Borrowers and their Subsidiaries as of September 30, 2003 after giving pro
forma effect to the Related Transactions.


" Pro Rata Share " means with respect to all matters relating to any Revolving
Lender, (a) with respect to the U.S. Revolving Loan, the percentage obtained by
dividing (i) the U.S. Revolving Loan Commitment of that Revolving Lender by (ii)
the aggregate Revolving Loan Commitments of all Revolving Lenders, (b) with
respect to the European Revolving Loan, the percentage obtained by dividing (i)
the European Revolving Loan Commitment of that Revolving Lender by (ii) the
aggregate European Revolving Loan Commitments of all Revolving Loan
Participants, as any such percentages may be adjusted by assignments permitted
pursuant to Section 9.1 , (c) with respect to all Loans, the percentage obtained
by dividing (i) the aggregate Commitments of that Revolving Lender by (ii) the
aggregate Commitments of all Revolving Lenders, and (d) with respect to all
Loans on and after the Commitment Termination Date, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Loans held by
that Revolving Lender, by (ii) the outstanding principal balance of the Loans
held by all Revolving Lenders.


" Projections " means Parent’s forecasted consolidated and consolidating: (a)
balance sheets; (b) profit and loss statements; (c) cash flow statements; and
(d) capitalization statements, all prepared on a Subsidiary by Subsidiary or
division-by-division basis, if applicable, and otherwise consistent with the
historical Financial Statements of the Parent, together with appropriate
supporting details and a statement of underlying assumptions.


" Put Amount " has the meaning ascribed thereto in Section 1.22 (a) .


" Put Date " has the meaning ascribed thereto in Section 1.22 (a) .


" Put Notice " has the meaning ascribed thereto in Section 1.22 (a) .


" Qualified Plan " means a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.


" Qualified Assignee " means (a) any Lender, any Affiliate of any Lender and,
with respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an "accredited
investor" (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided , that no
Person determined by Administrative Agent to be acting in the capacity of a
vulture fund or distressed debt purchaser shall be a Qualified Assignee, and no
Person or Affiliate of such Person (other than a Person that is already a
Lender) holding Senior Notes or Stock issued by any Credit Party shall be a
Qualified Assignee.


" Ratable Share " has the meaning ascribed to it in Section 1.1 (b) .


" Real Estate " has the meaning ascribed to it in Section 3.6 .


" Refinancing " means the repayment in full by Parent and Borrowers of the Prior
Lender Obligations on the Closing Date.


" Refunded Swing Line Loan " has the meaning ascribed to it in Section  1.1 (c)
(iii) .


" Related Party " means companies and enterprises within the meaning of Sec. 15
pp. German Stock Corporation Act ( Aktiengesetz ).


" Related Transactions " means the initial borrowing under the Revolving Loan
and on the Closing Date, the Refinancing, the payment of all fees, costs and
expenses associated with all of the foregoing and the execution and delivery of
all of the Related Transactions Documents.


" Related Transactions Documents " means the Loan Documents, the payoff letter
delivered in connection with the Prior Lender Obligations Documents, and all
other agreements or instruments executed in connection with the Related
Transactions.


" Release " has the meaning set forth in CERCLA, Section 9601 or any other
Environmental Law.


" Requisite Lenders " means Revolving Lenders having more than 66 2/3% of the
aggregate Dollar Equivalent of the U.S. Revolving Loan Commitments (or, if the
U.S. Revolving Loan Commitments have been terminated, the Dollar Equivalent of
the outstanding principal amount of the U.S. Revolving Loan) and the European
Revolving Loan Commitments (or, if the European Revolving Loan Commitments have
been terminated, the Dollar Equivalent of the outstanding principal amount of
the European Revolving Loan).


" Requisite U.S. Revolving Lenders " means Lenders having (a) more than 66 2/3%
of the U.S. Revolving Loan Commitments of all Lenders, or (b) if the U.S.
Revolving Loan Commitments have been terminated, more than 66 2/3% of the
aggregate outstanding principal amount of the U.S. Revolving Loan.


" Reserves " means (a) with respect to the U.S. Borrowing Base (i) reserves
established by Administrative Agent from time to time against Eligible Inventory
pursuant to Section  5.9, (ii) reserves established pursuant to Section 5.4 (c),
and (iii) such other reserves against Eligible Accounts, Eligible Inventory or
U.S. Borrowing Availability of U.S. Borrower that Administrative Agent may, in
its reasonable credit judgment, establish from time to time; (b) with respect to
the European Borrowing Base (i) reserves established by Administrative Agent
from time to time pursuant to with respect to the European Borrowing Base (i)
reserves established by Administrative Agent from time to time pursuant to
Section 5.4(c) and (ii) such other reserves against European Borrowing
Availability that Administrative Agent may, in its reasonable credit judgment,
establish from time to time such other reserves against European Borrowing
Availability that Administrative Agent may, in its reasonable credit judgment,
establish from time to time. Without limiting the generality of the foregoing,
Reserves established to (x) ensure the payment of accrued Interest Expenses or
Indebtedness (including, without limitation, intercompany Indebtedness of the
Credit Parties), (y) ensure that the Credit Parties maintain adequate liquidity
for the operation of their business and (z) cover any deterioration in the
amount or value of Collateral, shall be deemed to be a reasonable exercise of
Administrative Agent’s or Administrative Agent’s and European Loan Agent's, as
applicable, credit judgment.


" Restricted Payment " means, with respect to any Credit Party (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Credit Party’s Stock or any
other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any voluntary redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to,
any Senior Notes; (e) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Stock of such Credit Party now or hereafter outstanding;
(f) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such Credit
Party’s Stock or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission; (g) any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Credit Party other than payment of compensation in the
ordinary course of business to Stockholders who are employees of such Person or
another Credit Party; and (h) any payment of management fees (or other fees of a
similar nature) by such Credit Party to any Stockholder of such Credit Party or
its Affiliates.


" Restructuring " means, collectively, the Initial Restructuring and the
Post-Closing Restructuring.


" Retiree Welfare Plan " means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC or other
applicable law and at the sole expense of the participant or the beneficiary of
the participant.


" Revolving Loans " means, collectively, the U.S. Revolving Loan and the
European Revolving Loan.


" Revolving Credit Advances " means U.S. Revolving Credit Advances and European
Revolving Credit Advances, or either of them.


" Revolving Lenders " means the European Revolving Loan Participants and the
U.S. Revolving Lenders, or either of them.


" Security Agreements " means the Domestic Security Agreement, the Foreign
Security Agreements and all similar agreements granting a Lien upon property as
security for payment of any or all of the Obligations.


" Senior Funded Debt " means, with respect to any Person, without duplication,
(a) the principal amount of all Indebtedness for borrowed money evidenced by
notes, bonds, debentures, or similar evidences of Indebtedness that by its terms
matures more than one year from, or is directly or indirectly renewable or
extendible at such Person’s option under a revolving credit or similar agreement
obligating the lender or lenders to extend credit over a period of more than one
year from the date of creation thereof, and specifically including Capital Lease
Obligations, current maturities of long-term debt, revolving credit and
short-term debt extendible beyond one year at the option of the debtor, and also
including, in the case of Borrowers, the Obligations and, without duplication,
Guaranteed Indebtedness consisting of guaranties of Senior Funded Debt of other
Persons minus (b) all Subordinated Debt, minus (c) all Indebtedness arising
under the Senior Notes.


" Senior Leverage Ratio " means, with respect to any Person, on a consolidated
basis, the ratio of (a) Senior Funded Debt as of any date of determination, to
(b) the sum of EBITDA for the twelve (12) months ending on that date of
determination.


" Senior Indentures " means, collectively, (a) the 1996 Indenture, and (b) the
2001 Indenture.


" Senior Note Documents " means, collectively, the Senior Notes, the Senior
Indentures, any and all guarantees of any Subsidiary of Parent given or made
pursuant to any Senior Indenture, and each contract, agreement, guarantee,
document, instrument or writing (whether by formal agreement, letter or
otherwise) evidencing the Senior Notes or pursuant to which any Senior Note is
issued, incurred or guaranteed.


" Senior Notes " means, collectively, (a) the 1996 Senior Notes and (b) the 2001
Senior Notes.


" Software " means all "software" as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.


" Solvent " means, (i) with respect to any Person organized under the laws of
the United States or any State thereof or other foreign jurisdiction on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the current market value of the total liabilities of such
Person; (b) such Person does not intend to, and does not believe that it will,
incur after the date hereof and prior to the Commitment Termination Date debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
as they mature; and (c) such Person is not engaged in a business, and is not
about to engage in a business or transaction after the date hereof and prior to
the Commitment Termination Date, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed, without duplication, as the amount that, in light of all the facts
and circumstances existing at the time, represents the amount that can be
reasonably be expected to become an actual or matured liability after taking
into account the current market value of the liabilities (including funded
debt).


" Stock " means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other "equity security" (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).


" Stockholder " means, with respect to any Person, each holder of Stock of such
Person.


" Subordinated Debt " means any Indebtedness of any Credit Party subordinated to
the Obligations in a manner and form satisfactory to Agents and Lenders in their
sole discretion, as to right and time of payment and as to any other rights and
remedies thereunder.


" Subsidiary " means, with respect to any Person, (a) any corporation of which
an aggregate of more than 50% of the outstanding Stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Borrower.


" Supermajority European Revolving Loan Participants " means European Revolving
Loan Participants having (a) 80% or more of the European Revolving Loan
Commitments of all European Revolving Loan Participants, or (b) if the European
Revolving Loan Commitments have been terminated, 80% or more of the aggregate
outstanding amount of the European Revolving Loan and European Letter of Credit
Obligations.


" Supermajority U.S. Revolving Lenders " means U.S. Revolving Lenders having (a)
80% or more of the U.S. Revolving Loan Commitments of all Lenders, or (b) if the
U.S. Revolving Loan Commitments have been terminated, 80% or more of the
aggregate outstanding amount of the U.S. Revolving Loan (with the Swing Line
Loan being attributed to the Lender making such Loan) and U.S. Letter of Credit
Obligations.


" Supporting Obligations " means all "supporting obligations" as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.


" Swing Line Advance " has the meaning ascribed to it in Section 1.1 (c) (i) .


" Swing Line Availability " has the meaning ascribed to it in Section  1.1 (c)
(i) .


" Swing Line Commitment " means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the U.S. Revolving Loan
Commitment of the Swing Line Lender.


" Swing Line Lender " means GE Capital.


" Swing Line Loan " means, as the context may require, at any time, the
aggregate amount of Swing Line Advances outstanding to U.S. Borrower.


" Swing Line Note " has the meaning ascribed to it in Section  1.1 (c) (ii) .


" Taxes " means all present or future taxes, levies, assessments, imposts,
deductions, charges or withholdings imposed by any Governmental Authority, and
all liabilities with respect thereto, excluding (i) taxes imposed on or measured
by the net income (including any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction) or
capital of Agent or a Lender by the jurisdiction under the laws of which such
Agent or Lenders is organized or in which it is conducting business or in which
its applicable lending office is located or any political subdivision thereof,
(ii) any withholding tax that is imposed on amounts payable to any Lender at the
time such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of assignment or designation of new lending office, to
receive additional amounts from a Credit Party with respect to such withholding
tax pursuant to Section 1.15 of the Agreement, (iii) Taxes attributable to a
Lender’s failure to comply with Section 1.15 (c) and (iv) any Taxes imposed as a
result of a Lender’s gross negligence or willful misconduct.


" Termination Date " means the date on which (a) the Loans have been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged (c) all Letter of
Credit Obligations have been cash collateralized, canceled or backed by standby
letters of credit in accordance with Annex B , and (d) none of Borrowers shall
have any further right to borrow any monies under the Agreement.


" Title IV Plan " means a Pension Plan (other than a Multiemployer Plan), that
is covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.


" Trademark License " means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.


" Trademark Security Agreements " means the Trademark Security Agreements made
in favor of Administrative Agent by each applicable Credit Party.


" Trademarks " means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.


" Treaty " means the treaty establishing the European Community being the Treaty
of Rome as amended from time to time.


" Unfunded Pension Liability " means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan as of such valuation date, and (b) for a period of 5 years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Credit Party or any ERISA Affiliate as a result of such transaction.


" U.S. Borrower " has the meaning ascribed thereto in the preamble to the
Agreement.


" U.S. Borrower Guaranty " means the Guaranty, of even date herewith, by and
among the Administrative Agent and U.S. Borrower.


" U.S. Borrowing Availability " means as of any date of determination as to the
U.S. Borrower, the lesser of (i) the U.S. Maximum Amount and (ii) the U.S.
Borrowing Base, in each case, less the sum of the aggregate U.S. Revolving Loan
and Swing Line Loan then outstanding, provided , that an U.S. Overadvance in
accordance with Section 1.1 (a) (iii) may cause the U.S. Revolving Loan and the
Swing Line Loan to exceed the U.S. Borrowing Base by the amount of such
permitted U.S. Overadvance.


" U.S. Borrowing Base " means, as of any date of determination, from time to
time, an amount equal to:


(A)    the sum at such time of:


(a)    up to 85% of the book value of Eligible Accounts; plus


(b)    up to the lesser of (i) 85% of the Net Orderly Liquidation Value of
Eligible Inventory or (ii) 60% of the book value of Eligible Inventory valued at
the lower of cost (determined on a first-in, first-out basis) or market; plus


(c)    up to the lesser of (i) $15,000,000 or (ii) (x) 85% of the Net Orderly
Liquidation value of Eligible Machinery and Equipment and (y) 50% of the
Eligible Real Property, as determined by appraisals in form, scope and from an
appraiser acceptable to Administrative Agent;


in each case, less any Reserves established by Administrative Agent at such time
(assets denominated in currency other than Dollars shall for purposes hereof be
valued at the Dollar Equivalents.


" U.S. Borrowing Base Certificate " means a certificate to be executed and
delivered from time to time by U.S. Borrower in the form attached to the
Agreement as Exhibit 4.1(b)(i) .


" U.S. Collateral " means the property of U.S. Borrower and Domestic Guarantors
in which Liens have been granted to Administrative pursuant to the Domestic
Security Agreement, the U.S. Mortgages, the North American Pledge Agreement, and
the other Collateral Documents and any other property of U.S. Borrower or
Domestic Guarantors, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Administrative Agent, to secure any or all of the Obligations.


" U.S. Credit Party " means the U.S. Borrower and its Domestic Subsidiaries.


" U.S. L/C Issuer " has the meaning ascribed to it in Annex B .


" U.S. L/C Sublimit " has the meaning ascribed to it in Annex B .


" U.S. Letter of Credit " means any Letter of Credit issued for the account of
U.S. Borrower.


" U.S. Letter of Credit Obligations " means all outstanding obligations incurred
by Administrative Agent and U.S. Revolving Lenders at the request of U.S.
Borrower, whether direct or indirect, contingent or otherwise, due or not due,
in connection with the issuance of U.S. Letters of Credit by Administrative
Agent or another L/C Issuer or the purchase of a participation as set forth in
Annex B with respect to any U.S. Letter of Credit. The amount of such Letter of
Credit Obligations shall equal the maximum amount that may be payable at such
time or at any time thereafter by Administrative Agent or U.S. Revolving Lenders
thereupon or pursuant thereto.


" U.S. Maximum Amount " means, as of any date of determination, an amount equal
to the U.S. Revolving Loan Commitment of all U.S. Revolving Lenders as of that
date.


" U.S. Overadvance " has the meaning ascribed to it in Section  1.1 (a) (iii) .


" U.S. Revolving Credit Advance " has the meaning ascribed to it in Section 1.1
(a) (i) .


" U.S. Revolving Lenders " means, as of any date of determination, Lenders
having a U.S. Revolving Loan Commitment.


" U.S. Revolving Loan " means, at any time, the sum of (i) the aggregate amount
of U.S. Revolving Credit Advances outstanding to the U.S. Borrower plus (ii) the
aggregate U.S. Letter of Credit Obligations incurred on behalf of the U.S.
Borrower. Unless the context otherwise requires, references to the outstanding
principal balance of the U.S. Revolving Loan shall include the outstanding
balance of U.S. Letter of Credit Obligations.


" U.S. Revolving Loan Commitment " means (a) as to any U.S. Revolving Lender,
the aggregate commitment of such U.S. Revolving Lender to make U.S. Revolving
Credit Advances or incur U.S. Letter of Credit Obligations as set forth on
Annex J to the Agreement or in the most recent Assignment Agreement executed by
such U.S. Revolving Lender and (b) as to all U.S. Revolving Lenders, the
aggregate commitment of all U.S. Revolving Lenders to make U.S. Revolving Credit
Advances or incur U.S. Letter of Credit Obligations, which aggregate commitment
shall be Forty Five Million Dollars ($45,000,000) on the Closing Date, as such
amount may be adjusted, if at all, from time to time in accordance with the
Agreement.


" U.S. Revolving Note " has the meaning ascribed to it in Section  1.1 (a) (ii)
.


" Welfare Plan " means a Plan described in Section 3(1) of ERISA.


Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G . All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
"herein," "hereof" and "hereunder" and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.


Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words "including", "includes" and "include"
shall be deemed to be followed by the words "without limitation"; the word "or"
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.






A-




     

--------------------------------------------------------------------------------



ANNEX B ( Section 1.2 )


to


CREDIT AGREEMENT


LETTERS OF CREDIT


1.    U.S. LETTERS OF CREDIT


(a)    Issuance . Subject to the terms and conditions of the Agreement,
Administrative Agent and U.S. Revolving Lenders agree to incur, from time to
time prior to the Commitment Termination Date, upon the request of U.S. Borrower
and for U.S. Borrower’s account, U.S. Letter of Credit Obligations by causing
U.S. Letters of Credit to be issued by GE Capital or a Subsidiary thereof or a
bank or other legally authorized Person selected by or acceptable to
Administrative Agent in its sole discretion (each, a " U.S. L/C Issuer ") for
U.S. Borrower’s account and guaranteed by Administrative Agent; provided , that
if the L/C Issuer is a U.S. Revolving Lender, then such U.S. Letters of Credit
shall not be guaranteed by Administrative Agent but rather each U.S. Revolving
Lender shall, subject to the terms and conditions hereinafter set forth,
purchase (or be deemed to have purchased) risk participations in all such U.S.
Letters of Credit issued with the written consent of Administrative Agent, as
more fully described in paragraph (b)(ii) below. The aggregate amount of all
such U.S. Letter of Credit Obligations shall not at any time exceed the least of
(i) TWELVE MILLION DOLLARS ($12,000,000) (the " U.S. L/C Sublimit ") and
(ii) the U.S. Maximum Amount less the aggregate outstanding principal balance of
the U.S. Revolving Credit Advances and the Swing Line Loan, and (iii) the U.S.
Borrowing Base less the aggregate outstanding principal balance of the U.S.
Revolving Credit Advances and the Swing Line Loan. No such Letter of Credit
shall have an expiry date that is more than one (1) year following the date of
issuance thereof, unless otherwise determined by the Administrative Agent, in
its sole discretion, and neither Administrative Agent nor U.S. Revolving Lenders
shall be under any obligation to incur U.S. Letter of Credit Obligations in
respect of, or purchase risk participations in, any Letter of Credit having an
expiry date that is later than the Commitment Termination Date.


(b)    (i)    Advances Automatic; Participations . In the event that
Administrative Agent or any U.S. Revolving Lender shall make any payment on or
pursuant to any U.S. Letter of Credit Obligation, such payment shall then be
deemed automatically to constitute a U.S. Revolving Credit Advance to the U.S.
Borrower under Section 1.1 (a) of the Agreement regardless of whether a Default
or Event of Default has occurred and is continuing and notwithstanding U.S.
Borrower’s failure to satisfy the conditions precedent set forth in Section 2 ,
and each U.S. Revolving Lender shall be obligated to pay its Pro Rata Share
thereof in accordance with the Agreement. The failure of any U.S. Revolving
Lender to make available to Administrative Agent for Administrative Agent’s own
account its Pro Rata Share of any such U.S. Revolving Credit Advance or payment
by Administrative Agent under or in respect of a U.S. Letter of Credit shall not
relieve any other U.S. Revolving Lender of its obligation hereunder to make
available to Administrative Agent its Pro Rata Share thereof, but no U.S.
Revolving Lender shall be responsible for the failure of any other U.S.
Revolving Lender to make available such other U.S. Revolving Lender’s Pro Rata
Share of any such payment.


(ii)    If it shall be illegal or unlawful for U.S. Borrower to incur U.S.
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Sections 8.1 (h) or (i) or otherwise or if it
shall be illegal or unlawful for any U.S. Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to a U.S. L/C
Issuer, or if the U.S. L/C Issuer is a U.S. Revolving Lender, then (A)
immediately and without further action whatsoever, each U.S. Revolving Lender
shall be deemed to have irrevocably and unconditionally purchased from
Administrative Agent (or such U.S. L/C Issuer, as the case may be) an undivided
interest and participation equal to such U.S. Revolving Lender’s Pro Rata Share
(based on the U.S. Revolving Loan Commitments) of the U.S. Letter of Credit
Obligations in respect of all U.S. Letters of Credit then outstanding and (B)
thereafter, immediately upon issuance of any U.S. Letter of Credit, each U.S.
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Administrative Agent (or such U.S. L/C Issuer, as the case may
be) an undivided interest and participation in such U.S. Revolving Lender’s Pro
Rata Share (based on the U.S. Revolving Loan Commitments) of the Letter of
Credit Obligations with respect to such U.S. Letter of Credit on the date of
such issuance. Each U.S. Revolving Lender shall fund its participation in all
payments or disbursements made under the U.S. Letters of Credit in the same
manner as provided in the Agreement with respect to U.S. Revolving Credit
Advances.


(c)    Cash Collateral .


(i)    If the U.S. Borrower is required to provide cash collateral for any
Letter of Credit Obligations pursuant to the Agreement prior to the Commitment
Termination Date, the U.S. Borrower will pay to Administrative Agent for the
ratable benefit of itself and U.S. Revolving Lenders cash or cash equivalents
acceptable to Administrative Agent (" Cash Equivalents ") in an amount equal to
105% of the maximum amount then available to be drawn under each applicable
Letter of Credit outstanding for the benefit of U.S. Borrower. Such funds or
Cash Equivalents shall be held by Administrative Agent in a cash collateral
account (the " Cash Collateral Account ") maintained at a bank or financial
institution acceptable to Administrative Agent. The Cash Collateral Account
shall be in the name of the U.S. Borrower and shall be pledged to, and subject
to the control of, Administrative Agent, for the benefit of Administrative Agent
and U.S. Revolving Lenders, in a manner satisfactory to Administrative Agent.
The U.S. Borrower hereby pledges and grants to Administrative Agent, on behalf
of itself and U.S. Revolving Lenders, a security interest in all such funds and
Cash Equivalents held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the U.S. Letter of Credit Obligations and other Obligations, whether or not then
due. The Agreement, including this Annex B , shall constitute a security
agreement under applicable law.


(ii)    If any U.S. Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
U.S. Borrower shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such U.S. Letters of Credit and guaranties
thereof, if any, to be canceled and returned, or (C) deliver a stand-by letter
(or letters) of credit in guaranty of such U.S. Letter of Credit Obligations,
which stand-by letter (or letters) of credit shall be of like tenor and duration
(plus thirty (30) additional days) as, and in an amount equal to 105% of, the
aggregate maximum amount then available to be drawn under, the U.S. Letters of
Credit to which such outstanding U.S. Letter of Credit Obligations relate and
shall be issued by a Person, and shall be subject to such terms and conditions,
as are be satisfactory to Administrative Agent in its sole discretion.


(iii)    From time to time after funds are deposited in the Cash Collateral
Account by U.S. Borrower, whether before or after the Commitment Termination
Date, Administrative Agent may apply such funds or Cash Equivalents then held in
the Cash Collateral Account to the payment of any amounts, and in such order as
Administrative Agent may elect, as shall be or shall become due and payable by
U.S. Borrower to Administrative Agent and U.S. Revolving Lenders with respect to
such U.S. Letter of Credit Obligations and, upon the satisfaction in full of all
U.S. Letter of Credit Obligations, to any other Obligations of U.S. Borrower
then due and payable.


(iv)    Neither the U.S. Borrower nor any Person claiming on behalf of or
through U.S. Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Account, except that upon the
termination of all U.S. Letter of Credit Obligations and the payment of all
amounts payable by U.S. Borrower to Administrative Agent and Lenders in respect
thereof, any funds remaining in the Cash Collateral Account shall be applied to
other Obligations then due and owing and upon payment in full of such
Obligations, any remaining amount shall be paid to U.S. Borrower or as otherwise
required by law. Interest earned on deposits in the Cash Collateral Account
shall be for the account of Administrative Agent.


(d)    Fees and Expenses . U.S. Borrower agrees to pay to Administrative Agent
for the benefit of U.S. Revolving Lenders, as compensation to such U.S.
Revolving Lenders for U.S. Letter of Credit Obligations incurred hereunder, (i)
all costs and expenses incurred by Administrative Agent or any U.S. Revolving
Lender on account of such U.S. Letter of Credit Obligations, and (ii) for each
month during which any U.S. Letter of Credit Obligation shall remain
outstanding, a fee (the " Letter of Credit Fee ") in an amount equal to three
percent (3.00%) per annum multiplied by the maximum amount available from time
to time to be drawn under the applicable U.S. Letter of Credit. Such fee shall
be paid to Agent for the benefit of the U.S. Revolving Lenders in arrears, on
the first day of each month and on the Commitment Termination Date. In addition,
U.S. Borrower shall pay to any U.S. L/C Issuer, on demand, such fees (including
all per annum fees), charges and expenses of such U.S. L/C Issuer in respect of
the issuance, negotiation, acceptance, amendment, transfer and payment of such
U.S. Letter of Credit or otherwise payable pursuant to the application and
related documentation under which such U.S. Letter of Credit is issued.


(e)    Request for Incurrence of U.S. Letter of Credit Obligations . U.S.
Borrower shall give Administrative Agent at least two (2) Business Days’ prior
written notice requesting the incurrence of any U.S. Letter of Credit
Obligation. The notice shall be accompanied by the form of the U.S. Letter of
Credit (which shall be acceptable to the U.S. L/C Issuer) and a completed
Application for Standby Letter of Credit or Application for Documentary Letter
of Credit (as applicable) in the form of Exhibit B-1 or B-2 attached hereto.
Notwithstanding anything contained herein to the contrary, U.S. Letter of Credit
applications by U.S. Borrower and approvals by Administrative Agent and the U.S.
L/C Issuer may be made and transmitted pursuant to electronic codes and security
measures mutually agreed upon and established by and among U.S. Borrower, Agent
and the U.S. L/C Issuer.


(f)    Obligation Absolute . The obligation of U.S. Borrower to reimburse
Administrative Agent and U.S. Revolving Lenders for payments made with respect
to any U.S. Letter of Credit Obligation shall be absolute, unconditional and
irrevocable, without necessity of presentment, demand, protest or other
formalities, and the obligations of each U.S. Revolving Lender to make payments
to Administrative Agent with respect to U.S. Letters of Credit shall be
unconditional and irrevocable. Such obligations of U.S. Borrower and U.S.
Revolving Lenders shall be paid strictly in accordance with the terms hereof
under all circumstances including the following:


(i)    any lack of validity or enforceability of any U.S. Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;


(ii)    the existence of any claim, setoff, defense or other right that U.S.
Borrower or any of its respective Affiliates or any Lender may at any time have
against a beneficiary or any transferee of any U.S. Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Administrative
Agent, any Lender, or any other Person, whether in connection with the
Agreement, the U.S. Letter of Credit, the transactions contemplated herein or
therein or any unrelated transaction (including any underlying transaction
between U.S. Borrower or any of its respective Affiliates and the beneficiary
for which the U.S. Letter of Credit was procured);


(iii)    any draft, demand, certificate or any other document presented under
any U.S. Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect unless such U.S. L/C Issuer or Administrative Agent had reason to
know of such forgery or fraudulent document or inaccuracy;


(iv)    payment by Administrative Agent (except as otherwise expressly provided
in paragraph (g)(ii)(C) below) or any U.S. L/C Issuer under any U.S. Letter of
Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or such guaranty;


(v)    any other circumstance or event whatsoever, that is similar to any of the
foregoing; or


(vi)    the fact that a Default or an Event of Default has occurred and is
continuing.


(g)    Indemnification; Nature of U.S. Revolving Lenders’ Duties .


(i)    In addition to amounts payable as elsewhere provided in the Agreement,
U.S. Borrower hereby agrees to pay and to protect, indemnify, and save harmless
Administrative Agent and each Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees and allocated costs of internal counsel) that
Administrative Agent or any Lender may incur or be subject to as a consequence,
direct or indirect, of (A) the issuance of any U.S. Letter of Credit or guaranty
thereof, or (B) the failure of Administrative Agent or any Lender seeking
indemnification or of any U.S. L/C Issuer to honor a demand for payment under
any U.S. Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent as a result of the gross negligence or willful misconduct of
Administrative Agent or such Lender (as finally determined by a court of
competent jurisdiction).


(ii)    As between Administrative Agent and any Lender and U.S. Borrower, U.S.
Borrower assumes all risks of the acts and omissions of, or misuse of any U.S.
Letter of Credit by beneficiaries, of any U.S. Letter of Credit. In furtherance
and not in limitation of the foregoing, to the fullest extent permitted by law,
neither Administrative Agent nor any Lender shall be responsible for: (A) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document issued by any party in connection with the application for and issuance
of any U.S. Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged unless such
U.S. L/C Issuer or Administrative Agent had reason to know of such forgery or
fraudulent document; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any U.S. Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any U.S. Letter of Credit to comply fully with conditions
required in order to demand payment under such U.S. Letter of Credit; provided ,
that in the case of any payment by Administrative Agent under any U.S. Letter of
Credit or guaranty thereof, Administrative Agent shall be liable to the extent
such payment was made as a result of its gross negligence or willful misconduct
in determining that the demand for payment under such U.S. Letter of Credit or
guaranty thereof complies on its face with any applicable requirements for a
demand for payment under such U.S. Letter of Credit or guaranty thereof; (D)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they may
be in cipher; (E) errors made in good faith in interpretation of technical
terms; (F) any loss or delay in the transmission or otherwise of any document
required in order to make a payment under any U.S. Letter of Credit or guaranty
thereof or of the proceeds thereof; (G) the credit of the proceeds of any
drawing under any U.S. Letter of Credit or guaranty thereof; and (H) any
consequences arising from causes beyond the control of Administrative Agent or
any Lender. None of the above shall affect, impair, or prevent the vesting of
any of Administrative Agent’s or any Lender’s rights or powers hereunder or
under the Agreement.


(iii)    Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by U.S. Borrower in favor of any U.S. L/C
Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among U.S. Borrower and such U.S.
L/C Issuer, including an Application and Agreement For Documentary U.S. Letter
of Credit, a Master Documentary Agreement and a Master Standby Agreement entered
into with Administrative Agent.


2.    EUROPEAN LETTERS OF CREDIT


(a)    Issuance .  Subject to the terms and conditions of the Agreement,
Fronting Lender agrees to incur, or purchase participations in, from time to
time prior to the Commitment Termination Date, upon the request of European
Borrower Representatives for European Borrowers’ account, European Letter of
Credit Obligations by causing Letters of Credit to be issued by GE Capital or a
Subsidiary thereof or a bank or other legally authorized Person selected by or
acceptable to European Loan Agent in its sole discretion (each, an " European
L/C Issuer ") for a European Borrower’s account and guaranteed by Fronting
Lender; provided , that if the European L/C Issuer is a Fronting Lender, then
such Letters of Credit shall not be guaranteed by Fronting Lender but rather
each European Revolving Loan Participant shall, subject to the terms and
conditions hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Fronting Lender, as more fully described in paragraph (b)(ii) below. The
aggregate amount in Dollar Equivalents of all such European Letter of Credit
Obligations shall not at any time exceed the least of (i) the Dollar Equivalent
of (i) EIGHT MILLION DOLLARS ($8,000,000) (the " European L/C Sublimit ") and
(ii) the European Maximum Amount less the aggregate outstanding principal
balance in Dollar Equivalents of the European Revolving Credit Advances, and
(iii) the European Borrowing Base less the Dollar Equivalent of the aggregate
outstanding principal balance of the European Revolving Credit Advances. No such
European Letter of Credit shall have an expiry date that is more than one (1)
year following the date of the issuance thereof, unless otherwise agreed by the
Fronting Lender, in its sole discretion (including with respect to customary
evergreen provisions), and Fronting Lender shall not be under any obligation to
incur European Letter of Credit Obligations in respect of, or purchase risk
participations in, any European Letter of Credit having an expiry date that is
later than the Commitment Termination Date.


(b)    Advances Automatic; Participations .


(i)    In the event that an Agent or any Fronting Lender shall make any payment
on or pursuant to any European Letter of Credit Obligation, such payment shall
then be deemed automatically to constitute a European Revolving Credit Advance
to the European Borrowers under Section 1.1 (a) of the Agreement regardless of
whether a Default or Event of Default has occurred and is continuing and
notwithstanding European Borrowers’ failure to satisfy the conditions precedent
set forth in Section 2 .


(ii)    If it shall be illegal or unlawful for European Borrowers to incur
European Revolving Credit Advances as contemplated by paragraph (b)(i) above
because of an Event of Default described in Sections  8.1 (h) or (i) or
otherwise or if it shall be illegal or unlawful for Fronting Lender to be deemed
to have assumed the reimbursement obligations owed to an European L/C Issuer, or
if the European L/C Issuer is a Fronting Lender, then (A) immediately and
without further action whatsoever, each European Revolving Loan Participant
shall be deemed to have irrevocably and unconditionally purchased from Fronting
Lender (or such European L/C Issuer, as the case may be) an undivided interest
and participation equal to such European Revolving Loan Participant’s Pro Rata
Share (based on the European Revolving Loan Commitments) of the European Letter
of Credit Obligations in respect of all European Letters of Credit then
outstanding and (B) thereafter, immediately upon issuance of any European Letter
of Credit, each European Revolving Loan Participant shall be deemed to have
irrevocably and unconditionally purchased from Fronting Lender (or such European
L/C Issuer, as the case may be) an undivided interest and participation in such
European Revolving Loan Participant’s Pro Rata Share (based on the European
Revolving Loan Commitments) of the European Letter of Credit Obligations with
respect to such European Letter of Credit on the date of such issuance. Each
European Revolving Loan Participant shall fund its participation in all payments
or disbursements made under the European Letters of Credit in the same manner as
provided in the Agreement with respect to European Revolving Credit Advances.


(c)    Cash Collateral .


(i)    If European Borrowers are required to provide cash collateral for any
European Letter of Credit Obligations pursuant to the Agreement, including
Section 8.2 of the Agreement, prior to the Commitment Termination Date, the
European Borrowers will pay to Fronting Lender for the ratable benefit of
European Revolving Loan Participants cash or cash equivalents acceptable to
European Loan Agent (" Cash Equivalents ") in an amount equal to 105% of the
maximum amount then available to be drawn under each applicable European Letter
of Credit outstanding for the benefit of the European Borrowers. Such funds or
Cash Equivalents shall be held by Fronting Lender in, at Fronting Lender’s
option, an interest bearing cash collateral account (the " European Cash
Collateral Account ") pursuant to documentation reasonably acceptable to the
Fronting Lender maintained at a bank or financial institution reasonably
acceptable to Fronting Lender. The European Cash Collateral Account shall be in
the name of the European Borrowers and shall be pledged to, and subject to the
control of, Fronting Lender, for the benefit of Fronting Lender and Lenders, in
a manner reasonably satisfactory to Fronting Lender. European Borrowers hereby
pledge and grant to European Loan Agent, on behalf of itself and Lenders, a
security interest in all such funds and Cash Equivalents held in the European
Cash Collateral Account from time to time and all proceeds thereof, as security
for the payment of all amounts due in respect of the European Letter of Credit
Obligations and other European Obligations, whether or not then due. The
Agreement, including this Annex B , shall constitute a security agreement under
applicable law.


(ii)    If any European Letter of Credit Obligations, whether or not then due
and payable, shall for any reason be outstanding on the Commitment Termination
Date, the European Borrowers shall either (A) provide cash collateral therefor
in the manner described above, or (B) cause all such European Letters of Credit
and guaranties thereof, if any, to be canceled and returned, or (C) deliver a
stand-by letter (or letters) of credit in guaranty of such European Letter of
Credit Obligations, which stand-by letter (or letters) of credit shall be of
like tenor and duration (plus thirty (30) additional days) as, and in an amount
equal to 105% of, the aggregate maximum amount then available to be drawn under,
the European Letters of Credit to which such outstanding European Letter of
Credit Obligations relate and shall be issued by a Person, and shall be subject
to such terms and conditions, as are satisfactory to European Loan Agent in its
reasonable discretion.


(iii)    From time to time after funds are deposited in the European Cash
Collateral Account by the European Borrowers, whether before or after the
Commitment Termination Date, European Loan Agent may, in its reasonable
discretion, apply such funds or Cash Equivalents then held in the European Cash
Collateral Account to the payment of any amounts, and in such order as European
Loan Agent may reasonably elect, as shall be or shall become due and payable by
the European Borrowers to European Loan Agent and Lenders with respect to such
European Letter of Credit Obligations of the and, upon the satisfaction in full
of all European Letter of Credit Obligations, to any other European Obligations
then due and payable.


(iv)    Neither the European Borrowers nor any Person claiming on behalf of or
through the European Borrowers shall have any right to withdraw any of the funds
or Cash Equivalents held in the European Cash Collateral Account, except that
upon the termination of all European Letter of Credit Obligations and the
payment of all amounts payable by the European Borrowers to Fronting Lender and
any Agent and Lenders in respect thereof, any funds remaining in the European
Cash Collateral Account shall be applied to other European Obligations then due
and owing and upon payment in full of such Obligations, any remaining amount
shall be paid to the European Borrowers or as otherwise required by law.
Interest earned on deposits in the Cash Collateral Account shall be held as
additional collateral.


(d)    Fees and Expenses . The European Borrowers agree to pay to Fronting
Lender (i) for the benefit of European Revolving Loan Participants, as
compensation to such European Revolving Loan Participants, for European Letter
of Credit Obligations incurred hereunder, (A) all reasonable costs and expenses
incurred by any Lender on account of such European Letter of Credit Obligations,
and (B) for each month during which any European Letter of Credit Obligation
shall remain outstanding, a fee (the " European Letter of Credit Fee ") in an
amount equal to two and one-half of one percent (2.50%) per annum multiplied by
the maximum amount available from time to time to be drawn under the applicable
European Letter of Credit and (ii) for the benefit of the Fronting Lender, all
reasonable costs and expenses incurred by the Fronting Lender on account of such
European Letter of Credit Obligations. Such fee shall be paid to Fronting Lender
for the benefit of the European Revolving Loan Participants in arrears, on the
first day of each month and on the Commitment Termination Date, and Fronting
Lender shall promptly after receiving such payments distribute such payments to
the European Loan Agent who shall distribute to each European Loan Participant
its Pro Rata Share of the European Letter of Credit Fee and any other applicable
payments. In addition, European Borrowers shall pay to any European L/C Issuer,
on demand, such reasonable fees (including all per annum fees), charges and
expenses of such European L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such European Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such European Letter of Credit is issued.


(e)    Request for Incurrence of European Letter of Credit Obligations .
European Borrower Representative shall give Fronting Lender at least two (2)
Business Days’ prior written notice requesting the incurrence of any European
Letter of Credit Obligation. The notice shall be accompanied by the form of the
European Letter of Credit (which shall be acceptable to applicable European L/C
Issuer) and a completed Application for European Letter of Credit in the form of
Exhibit B-3 attached hereto and any other letter of credit application documents
(in such European L/C Issuer's customary form) as may be required by the
European L/C Issuer or the Fronting Lender. Notwithstanding anything contained
herein to the contrary, European Letter of Credit applications by European
Borrowers and approvals by Fronting Lender and the applicable European L/C
Issuer may be made and transmitted pursuant to electronic codes and security
measures mutually agreed upon and established by and among European Borrowers,
Fronting Lender and the applicable European L/C Issuer.


(f)    Obligation Absolute . The obligation of European Borrowers to reimburse
Fronting Lender, for payments made with respect to any European Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities. Such obligations of
European Borrowers and Fronting Lender shall be paid strictly in accordance with
the terms hereof under all circumstances including the following:


(i)    any lack of validity or enforceability of any European Letter of Credit
or the Agreement or the other Loan Documents or any other agreement;


(ii)    the existence of any claim, setoff, defense or other right that European
Borrowers or any of their Affiliates may at any time have against a beneficiary
or any transferee of any European Letter of Credit (or any Persons or entities
for whom any such transferee may be acting), Fronting Lender, any Lender, or any
other Person, whether in connection with the Agreement, the European Letter of
Credit, the transactions contemplated herein or therein or any unrelated
transaction (including any underlying transaction between European Borrowers or
any of their Affiliates and the beneficiary for which the European Letter of
Credit was procured);


(iii)    any draft, demand, certificate or any other document presented under
any European Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect unless such European L/C Issuer or Fronting Lender had reason to
know of such forgery or fraudulent document or inaccuracy;


(iv)    payment by Fronting Lender (except as otherwise expressly provided in
paragraph (g)(ii)(C) below) or any European L/C Issuer under any European Letter
of Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such
European Letter of Credit or such guaranty;


(v)    any other circumstance or event whatsoever, that is similar to any of the
foregoing; or


(vi)    the fact that a Default or an Event of Default has occurred and is
continuing.


(g)    Indemnification; Nature of Lenders’ Duties .


(i)    In addition to amounts payable as elsewhere provided in the Agreement,
European Borrowers hereby agree to pay and to protect, indemnify, and save
harmless each Agent, Fronting Lender and each other Lender from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable attorneys’ fees and allocated costs of internal
counsel) that each Agent, Fronting Lender or any Lender may incur or be subject
to as a consequence, direct or indirect, of (A) the issuance of any European
Letter of Credit or guaranty thereof, or (B) the failure of any Agent, Fronting
Lender or any other Lender seeking indemnification or of any European L/C Issuer
to honor a demand for payment under any European Letter of Credit or guaranty
thereof as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority, in
each case other than to the extent as a result of the gross negligence or
willful misconduct of such Agent, Fronting Lender or such other Lender (as
finally determined by a court of competent jurisdiction).


(ii)    As between any Agent, Fronting Lender and any other Lender and European
Borrowers, European Borrowers assume all risks of the acts and omissions of, or
misuse of any European Letter of Credit by beneficiaries, of any European Letter
of Credit. In furtherance and not in limitation of the foregoing, to the fullest
extent permitted by law, neither any Agent, Fronting Lender nor any other Lender
shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any European Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged unless such European L/C Issuer, any such Agent
or Fronting Lender had reason to know of such forgery or fraudulent document;
(B) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any European Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (C) failure of the beneficiary of any
European Letter of Credit to comply fully with conditions required in order to
demand payment under such European Letter of Credit; provided , that in the case
of any payment by Fronting Lender under any European Letter of Credit or
guaranty thereof, Fronting Lender shall be liable to the extent such payment was
made as a result of its gross negligence or willful misconduct in determining
that the demand for payment under such European Letter of Credit or guaranty
thereof complies on its face with any applicable requirements for a demand for
payment under such European Letter of Credit or guaranty thereof; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they may be in
cipher; (E) errors made in good faith in interpretation of technical terms; (F)
any loss or delay in the transmission or otherwise of any document required in
order to make a payment under any European Letter of Credit or guaranty thereof
or of the proceeds thereof; (G) the credit of the proceeds of any drawing under
any European Letter of Credit or guaranty thereof; and (H) any consequences
arising from causes beyond the control of Fronting Lender or any other Lender.
None of the above shall affect, impair, or prevent the vesting of any of any
Agent’s Fronting Lender’s or any other Lender’s rights or powers hereunder or
under the Agreement.


(iii)    Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by European Borrowers in favor of any
European L/C Issuer in any letter of credit application, reimbursement agreement
or similar document, instrument or agreement between or among European Borrowers
and such European L/C Issuer, including an application entered into with
Fronting Lender.






B-






     

--------------------------------------------------------------------------------



ANNEX C ( Section 1.8 )


to


CREDIT AGREEMENT


CASH MANAGEMENT SYSTEM


Each Borrower shall, and shall cause its Subsidiaries to, establish and maintain
the Cash Management Systems described below:


(a)    On or before the Closing Date and until the Termination Date, each Credit
Party shall (i) establish lock boxes (" Lock Boxes ") or at Administrative
Agent’s discretion, blocked accounts (or, with respect to European Borrowers or
any Foreign Guarantor, accounts subject to account pledge agreements) (" Blocked
Accounts ") at one or more of the banks set forth in Disclosure Schedule (3.19)
, and shall request in writing and otherwise take such reasonable steps to
ensure that all Account Debtors forward payment directly to such Lock Boxes, and
(ii) deposit and cause its Subsidiaries to deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
(whether or not otherwise delivered to a Lock Box) into one or more Blocked
Accounts in such Credit Party’s name or any such Subsidiary’s name and at a bank
identified in Disclosure Schedule (3.19) (each, a " Relationship Bank "). On or
before the Closing Date, each Borrower shall have established a concentration
account in its name (each a " Concentration Account " and collectively, the "
Concentration Accounts ") at the bank or banks that shall be designated as the
Concentration Account bank for each such Borrower in Disclosure Schedule (3.19)
(each a " Concentration Account Bank " and collectively, the " Concentration
Account Banks "), which banks shall be reasonably satisfactory to Administrative
Agent.


(b)    Each Borrower may maintain, in its name, one (1) or more accounts (each a
" Disbursement Account " and collectively, the " Disbursement Accounts ") at a
bank reasonably acceptable to Administrative Agent into which Administrative
Agent or Fronting Lender (as the case may be) shall, from time to time, deposit
proceeds of Revolving Credit Advances and Swing Line Advances made to such
Borrower pursuant to Section 1.1 for use by such Borrower solely in accordance
with the provisions of Section 1.4 .


(c)    On or before the Closing Date (or such later date as Administrative Agent
shall consent to in writing), each Concentration Account Bank, each bank where a
Disbursement Account is maintained and all other Relationship Banks, shall have
entered into tri-party blocked account agreements with Administrative Agent (or
in the case of Foreign Credit Parties, account pledge agreements with the
European Loan Agent), for the benefit of itself and Lenders, and the applicable
Borrower and Subsidiaries thereof, as applicable, in form and substance
reasonably acceptable to Administrative Agent, which shall become operative on
or prior to the Closing Date (or such later date as Administrative Agent shall
consent to in writing). Each such blocked account agreement or account pledge
agreement shall provide, among other things, that (i) all items of payment
deposited in such account and proceeds thereof deposited in the applicable
Concentration Account are held by such bank as agent or bailee-in-possession for
Administrative Agent, (ii) the bank executing such agreement has no rights of
setoff or recoupment or any other claim against such account, as the case may
be, other than for payment of its service fees and other charges directly
related to the administration of such account and for returned checks or other
items of payment, and (iii) from and after the Closing Date (or such later date
as Administrative Agent shall consent to in writing) (A) with respect to banks
at which a Blocked Account is maintained, in the case of U.S. Borrower and its
Domestic Subsidiaries, such bank agrees to forward immediately all amounts in
each Blocked Account to such Borrower’s Concentration Account Bank and the
applicable Collection Account, as the case may be, and to commence the process
of daily sweeps from such Blocked Account into the applicable Concentration
Account and the applicable Collection Account, as the case may be, and in the
case of European Borrowers and their European Subsidiaries, such account pledge
agreements provide that the applicable bank from and after the receipt of a
notice (an " Activation Notice ") from European Loan Agent (or its agent under
German law) (which Activation Notice may be given by European Loan Agent (or
such agent) at any time at which (1) an Event of Default has occurred and is
continuing, or (2) an event or circumstance having a Material Adverse Effect has
occurred (any of the foregoing being referred to herein as an " Activation Event
")) to deny the applicable Credit Party access to, and control of, the
applicable accounts and to forward immediately (following appropriate
notification under such account pledge agreement and applicable German law) all
amounts in each Blocked Account to the applicable Collection Account and to
commence the process of daily sweeps from such Blocked Account into the
applicable Collection Account and (B) with respect to each Concentration Account
Bank, in the case of U.S. Borrower and its Domestic Subsidiaries, such bank
agrees to immediately forward all amounts received in the applicable
Concentration Account to the applicable Collection Account through daily sweeps
from such Concentration Account into the Collection Account, and in the case of
European Borrowers and its European Subsidiaries, such bank agrees from and
after the receipt of an Activation Notice from European Loan Agent (or its agent
under German law) upon the occurrence of an Activation Event to immediately
forward all amounts received in the applicable Concentration Account to the
applicable Collection Account through daily sweeps from such Concentration
Account into the applicable Collection Account. From and after the date European
Loan Agent (or its agent under German law) has delivered an Activation Notice to
any bank with respect to any European Blocked Account(s), no Borrower shall, or
shall cause or permit any Subsidiary thereof to, accumulate or maintain cash in
Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements. U.S. Borrower shall not, or
shall not cause or permit any Subsidiary thereof to, accumulate or maintain cash
in Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements. Notwithstanding the foregoing,
with respect to the European Borrowers and their Subsidiaries, on the last
Business Day of each week prior to an Activation Notice, to the extent that (A)
on such day there are outstanding European Revolving Loans and (B) the aggregate
amount of cash contained in all of such Credit Parties’ Blocked Accounts and/or
Concentration Accounts exceed EUR 5,000,000, the European Borrowers shall prepay
the European Revolving Loans by an amount equal to the lessor of (i) the amount
of outstanding European Revolving Loans or (ii) the amount of such excess over
EUR 5,000,000.


(d)    So long as no Default or Event of Default has occurred and is continuing,
Borrowers may amend Disclosure Schedule (3.19) to add or replace a Relationship
Bank, Lock Box or Blocked Account or to replace any Concentration Account or any
Disbursement Account; provided , that (i) Administrative Agent shall have
consented in writing in advance to the opening of such account or Lock Box with
the relevant bank and (ii) prior to the time of the opening of such account or
Lock Box, the applicable Borrower or its Subsidiaries, as applicable, and such
bank shall have executed and delivered to Administrative Agent or European Loan
Agent (as applicable) a tri-party blocked account agreement, or in the case of
the European Borrowers or any Foreign Guarantor, an account pledge agreement, in
form and substance reasonably satisfactory to Administrative Agent. Borrowers
shall close any of their accounts (and establish replacement accounts in
accordance with the foregoing sentence) promptly and in any event within thirty
(30) days following notice from Administrative Agent that the creditworthiness
of any bank holding an account is no longer acceptable in Administrative Agent’s
reasonable judgment, or as promptly as practicable and in any event within sixty
(60) days following notice from Administrative Agent that the operating
performance, funds transfer or availability procedures or performance with
respect to accounts or Lock Boxes of the bank holding such accounts or
Administrative Agent’s liability under any tri-party blocked account agreement
or account pledge agreement with such bank is no longer acceptable in
Administrative Agent’s reasonable judgment.


(e)    The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations in the manner set forth herein, and in which
each Borrower and each Subsidiary thereof shall have granted a Lien to an Agent,
pursuant to the applicable Collateral Documents.


(f)    All amounts deposited in the Collection Account shall be deemed received
by Administrative Agent in accordance with Section 1.10 and shall be applied
(and allocated) by Administrative Agent in accordance with Section 1.11 . In no
event shall any amount be so applied unless and until such amount shall have
been credited in immediately available funds to the Collection Account.


(g)    Each Credit Party shall and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Credit Party (each a " Related Person ") to (i) hold in trust for Administrative
Agent or European Loan Agent, as applicable, all checks, cash and other items of
payment received by such Credit Party or any such Related Person, and (ii)
promptly after receipt by such Credit Party or any such Related Person of any
checks, cash or other items of payment, deposit the same into a Blocked Account
of such Credit Party. Each Credit Party and each Related Person thereof
acknowledges and agrees that all cash, checks or other items of payment
constituting proceeds of Collateral are part of the Collateral. All proceeds of
the sale or other disposition of any Collateral, shall be deposited directly
into the applicable Blocked Accounts.


(h)    Notwithstanding anything expressed or implied to the contrary in the
Agreement or any other Loan Document, the cash, depositary accounts or other
property of any Foreign Subsidiary (including European Borrowers) will not be
used to pay, or serve at any time, directly or indirectly, to collateralize, the
Obligations of U.S. Borrower or any Domestic Subsidiary.






C-






     

--------------------------------------------------------------------------------



ANNEX D ( Section 2.1 (a) )


to


CREDIT AGREEMENT


CLOSING CHECKLIST


In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1 (a) , the following items must be
received by Administrative Agent in form and substance satisfactory to
Administrative Agent on or prior to the Closing Date (each capitalized term used
but not otherwise defined herein shall have the meaning ascribed thereto in
Annex A to the Agreement):


A.    Appendices . All Appendices to the Agreement, in form and substance
satisfactory to Administrative Agent.


B.    Revolving Notes and Swing Line Notes . Duly executed originals of the
Revolving Notes and Swing Line Notes for each applicable Lender, dated the
Closing Date.


C.    Security Agreement . Duly executed originals of the Security Agreements,
dated the Closing Date, and all instruments, documents and agreements executed
pursuant thereto.


D.    Other Collateral Documents .


E.    Insurance . Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
requested by Administrative Agent, in favor of Administrative Agent or European
Loan Agent, on behalf of Lenders.


F.    Security Interests and Code Filings .


(a)    Evidence satisfactory to Agents that the Administrative Agent has a valid
and perfected first priority (subject to Permitted Encumbrances on the
Collateral (other than any Collateral consisting of pledges of Stock)) security
interest on the Collateral of the U.S. Credit Parties to secure all of the
Obligations and has a valid and perfected first priority (subject to Permitted
Encumbrances on the Collateral (other than any Collateral consisting of pledges
of Stock)) security interest on the Collateral of the U.S. Credit Parties to
secure all of the Obligations and u unless the Agents otherwise consent the
European Loan Agent and/or European Revolving Loan Participants have a valid and
perfected first priority (subject to Permitted Encumbrances on the Collateral
(other than any Collateral consisting of pledges of Stock nless the Agents
otherwise consent the European Loan Agent and/or European Revolving Loan
Participants have a valid and perfected first priority (subject to Permitted
Encumbrances on the Collateral (other than any Collateral consisting of pledges
of Stock) )) security interest or foreign equivalent in the Collateral of the
Foreign Credit Parties to secure the Obligations of the Foreign Credit Parties,
including (i) such documents duly executed by each Credit Party (including
financing statements under the Code (or foreign equivalent) and other applicable
documents under the laws of any jurisdiction with respect to the perfection of
Liens) as any Agent may request in order to perfect its security interests in
the Collateral and (ii) copies of Code (or foreign equivalent) search reports
(or, where not available, such other equivalent information available and
reasonably satisfactory to Agents) listing all effective financing statements
(or equivalent information) that name any Credit Party as debtor, together with
copies of such financing statements (or equivalent information), none of which
shall cover the Collateral, except for those relating to Permitted Encumbrances.


(b)    Evidence satisfactory to Agents, including copies, of all UCC-l and other
financing statements (or, where not available, such other equivalent information
available and reasonably satisfactory to Agents) filed in favor of any Credit
Party with respect to each location, if any, at which Inventory may be
consigned.


(c)    Control Letters from (i) all issuers of uncertificated securities and
financial assets held by U.S. Borrower and each Domestic Guarantor, (ii) all
securities intermediaries with respect to all securities accounts and securities
entitlements of U.S. Borrower and each Domestic Guarantor, and (iii) all futures
commission agents and clearing houses with respect to all commodities contracts
and commodities accounts held by U.S. Borrower.


G.    Payoff Letter; Termination Statements . Copies of a duly executed payoff
letter, in form and substance reasonably satisfactory to Administrative Agent,
by and between all parties to the Prior Lender loan documents evidencing
repayment in full of all Prior Lender Obligations (other than with respect to
certain outstanding letter of credit obligations to remain in effect in
accordance with the terms set forth in such payoff letter), together with (a)
UCC-3 or other appropriate termination statements, in form and substance
satisfactory to Administrative Agent, releasing all Liens of Prior Lender upon
any of the real or personal property of each Credit Party, and (b) termination
of all blocked account agreements, bank agency agreements or other similar
agreements or arrangements or arrangements in favor of Prior Lender or relating
to the Prior Lender Obligations.


H.    Intellectual Property Security Agreements . Duly executed originals of
Trademark Security Agreements, Copyright Security Agreements and Patent Security
Agreements, each dated the Closing Date and signed by each Credit Party which
owns Trademarks, Copyrights and/or Patents, as applicable, all in form and
substance reasonably satisfactory to Administrative Agent, together with all
instruments, documents and agreements executed pursuant thereto.


I.    Guaranties . Guaranties executed by each Guarantor.


J.    Initial Borrowing Base Certificates . Duly executed originals of an
initial U.S. Borrowing Base Certificate from U.S. Borrower and initial European
Borrowing Base Certificate from European Borrowers, each dated the Closing Date,
reflecting, in the case of U.S. Borrowing Base Certificate, information
concerning Eligible Accounts, Eligible Inventory, and Eligible Machinery and
Equipment of U.S. Borrower as of a date not more than seven (7) days prior to
the Closing Date.


K.    Initial Notices of Revolving Credit Advances . Duly executed originals of
a U.S. Notice of Revolving Credit Advance and a Notice of European Revolving
Credit Advance, each dated the Closing Date, with respect to the initial
Revolving Credit Advances to be requested by U.S. Borrower and European
Borrowers on the Closing Date.


L.    Letter of Direction . Duly executed originals of a letter of direction
from Borrowers addressed to Administrative Agent, on behalf of itself and
Lenders, and Fronting Lender, each with respect to the disbursement on the
Closing Date of the proceeds of the initial Revolving Credit Advances.


M.    Cash Management System; Blocked Account Agreements; Account Pledge
Agreements . Evidence satisfactory to Administrative Agent that, as of the
Closing Date, Cash Management Systems complying with Annex C to the Agreement
have been established and are currently being maintained in the manner set forth
in such Annex C , together with copies of duly executed tri-party blocked
account, lock box agreements and/or account pledge agreements, reasonably
satisfactory to Administrative Agent, with the banks as required by Annex C .


N.    Charter and Good Standing . For each Credit Party executing a Loan
Document (other than an Excluded Credit Party) such Person’s (a) charter or
other organizational documents and all amendments thereto, (b) good standing
certificates or the foreign equivalent (including verification of tax status) in
its state of organization and (c) good standing certificates or the foreign
equivalent (including verification of tax status) and certificates of
qualification to conduct business in each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
each dated a recent date prior to the Closing Date and certified by the
applicable Secretary of State or other authorized Governmental Authority.


O.    Bylaws and Resolutions . For each Credit Party to a Loan Document (other
than an Excluded Credit Party), (a) such Person’s bylaws or the foreign
equivalent thereto, together with all amendments thereto and (b) resolutions of
such Person’s Board of Directors or stockholders where applicable, approving and
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the transactions to be consummated in
connection therewith, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary as being in full force and effect
without any modification or amendment.


P.    Incumbency Certificates . For each Credit Party executing a Loan Document
(other than any Excluded Credit Party), signature and incumbency certificates of
the officers of each such Person executing any of the Loan Documents, certified
as of the Closing Date by such Person’s corporate secretary or an assistant
secretary as being true, accurate, correct and complete.


Q.    Opinions of Counsel . Duly executed originals of opinions of Hale and Dorr
LLP, Domestic counsel for the Credit Parties, Gibson, Dunn & Crutcher LLP,
counsel for the Foreign Credit Parties together with any other local counsel
opinions reasonably requested by Administrative Agent, each in form and
substance reasonably satisfactory to Administrative Agent and its counsel, dated
the Closing Date, and to include in such opinion an express statement to the
effect that Administrative Agent and Lenders are authorized to rely on such
opinion.


R.    Pledge Agreements . Duly executed originals of each of the Pledge
Agreements accompanied by (as applicable) (a) share certificates representing
all of the outstanding certificated Stock being pledged pursuant to such Pledge
Agreement and stock powers for such share certificates executed in blank and (b)
the original Intercompany Notes and other instruments evidencing Indebtedness
being pledged pursuant to such Pledge Agreement, duly endorsed in blank.


S.    Accountants’ Letters . A letter from the Credit Parties to their
independent auditors requesting the independent certified public accountants of
the Credit Parties to communicate with Administrative Agent and Lenders in
accordance with Section 4.2 .


T.    Appointment of Agent for Service . An appointment of CT Corporation as
each Credit Party’s agent for service of process.


U.    Fee Letters . Duly executed originals of the GE Capital Fee Letter and the
HVB Fee Letter.


V.    Officer’s Certificate . Administrative Agent shall have received duly
executed originals of a certificate of the Chief Executive Officer and Chief
Financial Officer of Parent, dated the Closing Date, stating that, since
December 31, 2002 (a) no event or condition has occurred or is existing which
could reasonably be expected to have a Material Adverse Effect; (b) there has
been no material adverse change in the industry in which any Borrower operates;
(c) no Litigation has been commenced which, if successful, would have a Material
Adverse Effect or could reasonably be expected to challenge any of the
transactions contemplated by the Agreement and the other Loan Documents; and (d)
there has been no material increase in liabilities, liquidated or contingent,
and no material decrease in assets of Parent or any of its Subsidiaries.


W.    Waivers . Administrative Agent, on behalf of Lenders, shall have received
landlord waivers and consents, bailee letters and mortgagee agreements in form
and substance reasonably satisfactory to Administrative Agent, in each case as
required pursuant to Section 5.9 .


X.    Solvency Certificate . The Parent and the Borrowers shall deliver to
Administrative Agent for the benefit of Lenders a solvency certificate of their
Chief financial officer satisfactory in form and substance to the Administrative
Agent and Lenders .


Y.    Mortgages . Mortgages covering all of the Credit Parties’ owned Real
Estate in the following locations: 5525 Highway 60W, Owensboro, Kentucky; 44 Old
Princeton Road, Fitchburg, Massachusetts; 340 Mill Street, Rochester, Michigan;
10 Mill Road, Milford, New Jersey; One County Road 519, Bloomsbury, New Jersey;
Bridge Street, Brownville, New York; 45 North Fourth Street, Quakertown,
Pennsylvania; 1 Goldsmith Street, Johnston, Rhode Island; and 161 Wellington
Road, Brattleboro, Vermont (the " Mortgaged Properties ") together with: (a) any
existing as-built surveys, and any available certificates of occupancy, to the
extent requested by the Administrative Agent in each case reasonably
satisfactory in form and substance to Administrative Agent, in its sole
discretion; (b) evidence that counterparts of the Mortgages have been executed
and are able to be recorded in all places to the extent necessary or desirable,
in the judgment of Administrative Agent, to create a valid and enforceable first
priority lien (subject to Permitted Encumbrances) on each Mortgaged Property in
favor of Administrative Agent for the benefit of itself and Lenders (or in favor
of such other trustee as may be required or desired under local law); and (c) a
FEMA Certificate for each Mortgaged Property.


Z.    Subordination and Intercreditor Agreements . Administrative Agent and
Lenders shall have received any and all subordination and/or intercreditor
agreements, all in form and substance reasonably satisfactory to Administrative
Agent, in its sole discretion, as Administrative Agent shall have deemed
necessary or appropriate with respect to any Indebtedness of any Credit Party.


AA.    Environmental Reports . Administrative Agent shall have received Phase I
Environmental Site Assessment Reports, consistent with American Society for
Testing and Materials (ASTM) Standard E 1527-00 and any applicable state
requirements, on all of the Real Estate listed below, dated no more than 6
months prior to the Closing Date, prepared by environmental engineers reasonably
satisfactory to Administrative Agent, all in form and substance reasonably
satisfactory to Administrative Agent, in its sole discretion; and Administrative
Agent shall have further received such environmental review and audit reports,
including Phase II reports, with respect to the Real Estate of any Credit Party
listed below as Administrative Agent shall have requested, and Administrative
Agent shall be satisfied, in its sole discretion, with the contents of all such
environmental reports. Administrative Agent shall have received letters executed
by the environmental firms preparing such environmental reports, in form and
substance reasonably satisfactory to Administrative Agent, authorizing
Administrative Agent and Lenders to rely on such reports.


BB.    Appraisals . Administrative Agent shall have received appraisals as to
all Equipment and as to the Mortgaged Properties requested by the Administrative
Agent, each of which shall reflect asset values acceptable to Administrative
Agent and be otherwise in form and substance reasonably satisfactory to
Administrative Agent.


CC.    Audited Financials; Financial Condition . Administrative Agent shall have
received the Financial Statements, Projections and other materials set forth in
Section 3.4 , certified by Parent’s Chief Financial Officer, in each case in
form and substance reasonably satisfactory to Administrative Agent, and
Administrative Agent shall be satisfied, in its sole discretion, with all of the
foregoing. Administrative Agent shall have further received a certificate of the
Chief Executive Officer and/or the Chief Financial Officer of Parent and each
Borrower, based on such Pro Forma and Projections, to the effect that (a) Parent
and each such Borrower will be Solvent upon the consummation of the transactions
contemplated herein; (b) the Pro Forma fairly presents the financial condition
of Parent and each such Borrower as of the date thereof after giving effect to
the transactions contemplated by the Loan Documents; (c) the Projections are
based upon estimates and assumptions stated therein, all of which Parent and
each such Borrower believes to be reasonable and fair in light of current
conditions and current facts known to Parent and each such Borrower and, as of
the Closing Date, reflect such Borrower’s good faith and reasonable estimates of
its future financial performance and of the other information projected therein
for the period set forth therein.


DD.    Master Standby Agreement . A Master Agreement for Standby Letters of
Credit among U.S. Borrower and GE Capital.


EE.    Master Documentary Agreement . A Master Agreement for Documentary Letters
of Credit among U.S. Borrower and GE Capital.


FF.    Senior Notes . Certified, fully executed copies of all Senior Note
Documents, and all amendments thereto, as in effect on the Closing Date in each
case in form and substance satisfactory to the Administrative Agent.


GG.    Surveys . Administrative Agent shall have received any existing surveys
as to the Mortgaged Properties as requested by the Administrative Agent.


HH.    Other Documents . Such other certificates, documents and agreements
respecting any Credit Party executing any Loan Document as Administrative Agent
may, in its sole discretion, request.






D-






     

--------------------------------------------------------------------------------



ANNEX E (Section 4.1 (a) )


to


CREDIT AGREEMENT


FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING


Borrowers shall deliver or cause to be delivered to Administrative Agent or to
Administrative Agent and Lenders, as indicated, the following:


(a)    Monthly Financials . To Administrative Agent and Fronting Lender, within
(A) thirty (30) days after the end of each Fiscal Month (other than any month
covered by clause (b) below or the last Fiscal Month of each Fiscal Year) or (B)
with respect to the last Fiscal Month of each Fiscal Year the earlier of sixty
(60) days after the end of such Fiscal Month or when Parent reports its earnings
to the public, financial information regarding Parent and its Subsidiaries,
certified by the Chief Financial Officer of Parent, consisting of consolidated
and consolidating (i) unaudited balance sheets as of the close of such Fiscal
Month and the related statements of income and cash flows for that portion of
the Fiscal Year ending as of the close of such Fiscal Month; (ii) unaudited
statements of income and cash flows for such Fiscal Month, setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments); and (iii) a
summary of the outstanding balance of all Intercompany Notes as of the last day
of that Fiscal Month. Such financial information shall be accompanied by the
certification of the Chief Financial Officer of Parent that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position and results of operations of Parent and its
Subsidiaries, on a consolidated and consolidating basis, in each case as at the
end of such Fiscal Month and for that portion of the Fiscal Year then ended and
(ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default has occurred and is
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.


(b)    Quarterly Financials . To Administrative Agent and Fronting Lender,
within forty-five (45) days after the end of each Fiscal Quarter, consolidated
and consolidating financial information regarding Parent and its Subsidiaries,
certified by the Chief Financial Officer of Parent, including (i) unaudited
balance sheets as of the close of such Fiscal Quarter and the related statements
of income and cash flow for that portion of the Fiscal Year ending as of the
close of such Fiscal Quarter and (ii) unaudited statements of income and cash
flows for such Fiscal Quarter, in each case setting forth in comparative form
the figures for the corresponding period in the prior year and the figures
contained in the Projections for such Fiscal Year, all prepared in accordance
with GAAP (subject to normal year-end adjustments). Such financial information
shall be accompanied by (A) a statement in reasonable detail (each, a "
Compliance Certificate ") showing the calculations used in determining
compliance with each Financial Covenant that is tested on a quarterly basis, and
(B) the certification of the Chief Financial Officer of Parent that (i) such
financial information presents fairly in accordance with GAAP (subject to normal
year-end adjustments) the financial position, results of operations and
statements of cash flows of Parent and its Subsidiaries, on both a consolidated
and consolidating basis, as at the end of such Fiscal Quarter and for that
portion of the Fiscal Year then ended, (ii) any other information presented is
true, correct and complete in all material respects and that there was no
Default or Event of Default in existence as of such time or, if a Default or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default. In
addition, Parent shall deliver to Administrative Agent and Lenders, within
forty-five (45) days after the end of each Fiscal Quarter, a management
discussion and analysis that includes a comparison to budget for that Fiscal
Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.


(c)    Operating Plan . To Administrative Agent, as soon as available, but not
later than thirty (30) days after the end of each Fiscal Year, an annual
operating plan for Parent and its Subsidiaries, on a consolidated and
consolidating basis, approved by the Board of Directors of Parent, for the
following Fiscal Year, which (i) includes a statement of all of the material
assumptions on which such plan is based, (ii) includes monthly balance sheets,
income statements and statements of cash flows for the following year and (iii)
integrates sales, gross profits, operating expenses, operating profit, cash flow
projections and Borrowing Availability projections, all prepared on the same
basis and in similar detail as that on which operating results are reported (and
in the case of cash flow projections, representing management’s good faith
estimates of future financial performance based on historical performance), and
including plans for personnel, Capital Expenditures and facilities.


(d)    Annual Audited Financials . To Administrative Agent and Fronting Lender,
within ninety (90) days after the end of each Fiscal Year, audited Financial
Statements for Parent and its Subsidiaries on a consolidated and (unaudited)
consolidating basis, consisting of balance sheets and statements of income and
retained earnings and cash flows, setting forth in comparative form in each case
the figures for the previous Fiscal Year, which Financial Statements shall be
prepared in accordance with GAAP and certified without qualification, by an
independent certified public accounting firm of national standing or otherwise
acceptable to Administrative Agent. Such Financial Statements shall be
accompanied by (i) a statement prepared in reasonable detail showing the
calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that a Default or Event of Default has occurred (or
specifying those Defaults and Events of Default that they became aware of), it
being understood that such audit examination extended only to accounting matters
and that no special investigation was made with respect to the existence of
Defaults or Events of Default, (iii) the annual letters to such accountants in
connection with their audit examination detailing contingent liabilities and
material litigation matters, and (iv) the certification of the Chief Executive
Officer or Chief Financial Officer of Parent that all such Financial Statements
present fairly in accordance with GAAP the financial position, results of
operations and statements of cash flows of Parent and its Subsidiaries on a
consolidated and consolidating basis, as at the end of such Fiscal Year and for
the period then ended, and that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.


(e)    Management Letters . To Administrative Agent, within five (5) Business
Days after receipt thereof by any Credit Party, copies of all management
letters, exception reports or similar letters or reports received by such Credit
Party from its independent certified public accountants.


(f)    Default Notices . To Administrative Agent, as soon as practicable, and in
any event within five (5) Business Days after an executive officer of any
Borrower has actual knowledge of the existence of any Default, Event of Default
or other event that has had a Material Adverse Effect, telephonic or telecopied
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.


(g)    SEC Filings and Press Releases . To Administrative Agent, promptly upon
their becoming available, copies of: (i) all Financial Statements, reports,
notices and proxy statements made publicly available by any Credit Party to its
security holders; (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by any Credit Party with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority; and (iii) all press releases and
other statements made available by any Credit Party to the public concerning
material changes or developments in the business of any such Person.


(h)    Senior Notes and Equity Notices . To Administrative Agent, as soon as
practicable, copies of all material written notices given or received by any
Credit Party with respect to any Senior Notes or Stock of such Person, and,
within two (2) Business Days after any Credit Party obtains knowledge of any
matured or unmatured event of default with respect to any Senior Notes, notice
of such event of default.


(i)    Supplemental Schedules . To Administrative Agent, supplemental
disclosures, if any, required by Section 5.6 .


(j)    Litigation . To Administrative Agent in writing, promptly upon learning
thereof, notice of any Litigation commenced or threatened against any Credit
Party that (i) seeks damages in excess of the Dollar Equivalent of $500,000,
(ii) seeks injunctive relief, (iii) is asserted or instituted against any Plan
or Foreign Plan, their fiduciaries or their assets or against any Credit Party
or ERISA Affiliate in connection with any Plan or Foreign Plan involving amounts
in excess of the Dollar Equivalent of $500,000, (iv) alleges criminal misconduct
by any Credit Party, (v) alleges the violation of any law regarding, or seeks
remedies in connection with, any Environmental Liabilities involving amounts in
excess of the Dollar Equivalent of $500,000, or (vi) involves any product
recall.


(k)    Insurance Notices . To Administrative Agent, disclosure of losses or
casualties required by Section 5.4 .


(l)    Lease Default Notices . To Administrative Agent, within five (5) Business
Days after receipt thereof, copies of (i) any and all default notices received
under or with respect to any leased location or public warehouse where
Collateral is located, and (ii) such other notices or documents as
Administrative Agent may reasonably request.


(m)    Lease Amendments . To Administrative Agent, within five (5) Business Days
after receipt thereof, copies of all material amendments to real estate leases.


(n)    Lease Disputes . To Administrative Agent, within five (5) Business Days
after knowledge thereof, notice of any Credit Party’s dispute with any landlord
or owner of a public warehouse, where the amount in dispute is in excess of
$25,000.


(o)    Other Documents . To Administrative Agent and Lenders, such other
financial and other information respecting any Credit Party’s business or
financial condition as Administrative Agent, Fronting Lender or any Lender shall
from time to time reasonably request and in particular, with respect to requests
of the Fronting Lender, to comply with the Fronting Lender’s obligations under
Sections 13.13(a) and 18 of German KWG.






E-






     

--------------------------------------------------------------------------------



ANNEX F ( Section 4.1 (b) )


to


CREDIT AGREEMENT


COLLATERAL REPORTS


Borrowers shall deliver or cause to be delivered the following:


(a)    To Administrative Agent, upon its request, and in any event no less
frequently than 12:00 p.m. (New York time) on the date which is five (5)
Business Days after the end of each Fiscal Month (together with a copy of all or
any part of the following reports requested by any Lender in writing after the
Closing Date), each of the following reports, each of which shall be prepared by
the applicable Borrower as of the last day of the immediately preceding Fiscal
Month or the date which is one (1) Business Day prior to the date of any such
request:


(i)    a Borrowing Base Certificate with respect to each of the U.S. Borrower
and the German Borrowers, in each case accompanied by such supporting detail and
documentation as shall be requested by Administrative Agent in its reasonable
discretion;


(ii)    with respect to U.S. Borrower, a summary of Inventory by location and
type with a supporting summary perpetual Inventory report, in each case
accompanied by such supporting detail and documentation as shall be reasonably
requested by Administrative Agent; and


(iii)    with respect to U.S. Borrower, a monthly trial balance showing Accounts
outstanding aged from invoice date as follows: 1 to 30 days, 31 to 60 days, 61
to 90 days and 91 days or more, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion.


(b)    To Administrative Agent, upon its request, and in any event no less
frequently than 12:00 p.m. (New York time) on the date which is ten (10)
Business Days after delivery of the monthly U.S. Borrowing Base Certificate
delivered pursuant to clause (a) above, which shall be prepared by U.S. Borrower
as of the last day of the immediately preceding week or the date which is one
(1) Business Day prior to the date of any such request, a U.S. Borrowing Base
Certificate providing updated information for Eligible Accounts Receivable, in
each case accompanied by such supporting detail and documentation as shall be
requested by Administrative Agent in its reasonable discretion;


(c)    To Administrative Agent, on a weekly basis or at such more frequent
intervals as Administrative Agent may request from time to time (together with a
copy of all or any part of such delivery requested by any Lender in writing
after the Closing Date), collateral reports with respect to U.S. Borrower,
including all additions and reductions (cash and non-cash) with respect to
Accounts of U.S. Borrower, in each case accompanied by such supporting detail
and documentation as shall be requested by Administrative Agent in its
reasonable discretion each of which shall be prepared by U.S. Borrower as of the
last day of the immediately preceding week or the date one (1) Business Day
prior to the date of any such request;


(d)    To Administrative Agent, at the time of delivery of each of the monthly
Financial Statements delivered pursuant to Annex E :


(i)    a reconciliation of the Accounts trial balance of U.S. Borrower to U.S.
Borrower’s most recent U.S. Borrowing Base Certificate, general ledger and
monthly Financial Statements delivered pursuant to Annex E , in each case
accompanied by such supporting detail and documentation as shall be requested by
Administrative Agent in its reasonable discretion;


(ii)    a reconciliation of the perpetual inventory by location of U.S. Borrower
to U.S. Borrower’s most recent U.S. Borrowing Base Certificate, general ledger
and monthly Financial Statements delivered pursuant to Annex E , in each case
accompanied by such supporting detail and documentation as shall be requested by
Administrative Agent in its reasonable discretion;


(iii)    an aging of accounts payable and a reconciliation of that accounts
payable aging to U.S. Borrower’s general ledger and monthly Financial Statements
delivered pursuant to Annex E , in each case accompanied by such supporting
detail and documentation as shall be requested by Administrative Agent in its
reasonable discretion;


(iv)    a reconciliation of the outstanding Loans as set forth in the monthly
Loan Account statement provided by Administrative Agent to U.S. Borrower’s
general ledger and monthly Financial Statements delivered pursuant to Annex E ,
in each case accompanied by such supporting detail and documentation as shall be
requested by Administrative Agent in its reasonable discretion;


(e)    To Administrative Agent, at the time of delivery of each of the quarterly
Financial Statements delivered pursuant to Annex E , a list of any applications
for the registration of any new material Patent, Trademark or Copyright filed by
any Credit Party with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in the prior Fiscal
Quarter;


(f)    U.S. Borrower, at its own expense, shall deliver to Administrative Agent
the results of each physical verification performed in conjunction with
quarterly or annual audits in collaboration with the Parent’s auditor, if any,
that U.S. Borrower or any of its Subsidiaries may in their discretion have made,
or caused any other Person to have made on their behalf, of all or any portion
of their Inventory (and, if a Default or an Event of Default has occurred and is
continuing, U.S. Borrower shall, upon the request of Administrative Agent,
conduct, and deliver the results of, such physical verifications as
Administrative Agent may require);


(g)    Each Borrower, at its own expense, shall deliver to Administrative Agent
such appraisals of its assets as Administrative Agent may request at any time
after the occurrence and during the continuance of a Default or an Event of
Default, and at such other times not more frequently than once in any Fiscal
Year, such appraisals to be conducted by an appraiser, and in form and substance
reasonably satisfactory to Administrative Agent;


(h)    To Administrative Agent, upon its request, and in any event on each date
U.S. Borrower delivers the reports required in clause (c) above, a certificate
of the chief financial officer of the U.S. Borrower demonstrating the amount of
"Indebtedness" (as such term is defined under each of the Senior Note Documents)
that U.S. Borrower and its Subsidiaries would be permitted to incur, as of the
last day of the immediately preceding Fiscal Month or the date which is one (1)
Business Day prior to the date of any such request, under the definition of
"Permitted Indebtedness" under each of the Senior Note Documents. Such
certificate shall include (if requested by the Administrative Agent)
certificates of the chief financial officer of the U.S. Borrower setting forth
in reasonable detail the basis therefor, and the calculations (if any) required
to evidence such amounts permitted to be incurred in compliance with the terms
of the Senior Note Documents.


(i)    Such other reports, statements and reconciliations with respect to the
U.S. Borrowing Base and the European Borrowing Base, Collateral or Obligations
of any or all Credit Parties as Agent shall from time to time request in its
reasonable discretion.






F-






     

--------------------------------------------------------------------------------



ANNEX G ( Section 6.10 )


to


CREDIT AGREEMENT


FINANCIAL COVENANTS


Borrowers shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:


(a)    Maximum Capital Expenditures . Parent and its Subsidiaries on a
consolidated basis shall not make Capital Expenditures during the following
periods that exceed in the aggregate the amounts set forth opposite each of such
periods:     




Period
Maximum Capital Expenditures per Period

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fiscal Year ending December 31, 2003
Dollar Equivalent of $25,000,000
Fiscal Year ending December 31, 2004
Dollar Equivalent of $17,500,000
Fiscal Year ending December 31, 2005
Dollar Equivalent of $17,500,000

Notwithstanding the foregoing, to the extent that Parent and its Subsidiaries
make Capital Expenditures during Fiscal Year 2004 which exceed the Dollar
Equivalent of $15,000,000, the amount of Capital Expenditures permitted to be
spent in Fiscal Year 2005 as set forth in the table above, shall be reduced,
dollar for dollar, by the amount of such excess up to an aggregate reduction of
the Dollar Equivalent of $2,000,000 in permitted Capital Expenditures for Fiscal
Year 2005.






(b)    Minimum Fixed Charge Coverage Ratio . Borrowers and their Subsidiaries
shall have on a consolidated basis at the end of each Fiscal Quarter set forth
below, a Fixed Charge Coverage Ratio for the 12-month period then ended of not
less than the following:


0.15:1.00 for the Fiscal Quarter ending December 31, 2003;


0.30:1.00 for the Fiscal Quarter ending March 31, 2004;


0.50:1.00 for the Fiscal Quarter ending June 30, 2004;


0.70:1.00 for the Fiscal Quarter ending September 30, 2004;


0.75:1.00 for the Fiscal Quarters ending and December 31, 2004;


through June 30, 2005; and


0.80:1.00 for each Fiscal Quarter ending September 30, 2005


and each Fiscal Quarter thereafter.


(c)    Minimum EBITDA . Parent and its Subsidiaries on a consolidated basis
shall have, at the end of each Fiscal Quarter set forth below, EBITDA for the
12-month period then ended of not less than the following:




Period
EBITDA

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fiscal Quarter ending December 31, 2003
The Dollar Equivalent of $30,000,000
Fiscal Quarter ending March 31, 2004
The Dollar Equivalent of $31,000,000
Fiscal Quarter ending June 30, 2004
The Dollar Equivalent of $37,000,000
Fiscal Quarter ending September 30, 2004
The Dollar Equivalent of $41,000,000
Fiscal Quarter ending December 31, 2004
The Dollar Equivalent of $43,500,000
Fiscal Quarter ending March 31, 2005
The Dollar Equivalent of $45,000,000
Fiscal Quarter ending June 30, 2005
The Dollar Equivalent of $45,000,000
Fiscal Quarter ending September 30, 2005
The Dollar Equivalent of $46,000,000
Fiscal Quarter ending December 31, 2005
The Dollar Equivalent of $46,000,000
Fiscal Quarter ending March 31, 2006
The Dollar Equivalent of $47,000,000
Fiscal Quarter ending June 30, 2006
The Dollar Equivalent of $48,000,000





(d)    Minimum European EBITDA . European Borrowers and their Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, EBITDA for the 12-month period then ended of not less than the following:




Period
EBITDA

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fiscal Quarter ending December 31, 2003
EUR 28,000,000
Fiscal Quarter ending March 31, 2004
EUR 26,000,000
Fiscal Quarter ending June 30, 2004
EUR 27,000,000
Fiscal Quarter ending September 30, 2004
EUR 28,000,000
Fiscal Quarter ending December 31, 2004
EUR 29,000,000
Fiscal Quarter ending March 31, 2005
EUR 29,000,000
Fiscal Quarter ending June 30, 2005
EUR 30,000,000
Fiscal Quarter ending September 30, 2005
EUR 30,000,000
Fiscal Quarter ending December 31, 2005
EUR 30,000,000
Fiscal Quarter ending March 31, 2006
EUR 31,000,000
And each Fiscal Quarter thereafter
EUR 31,000,000





(e)    Maximum Senior Leverage Ratio . Parent and its Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, a Senior Leverage Ratio as of the last day of such Fiscal Quarter and for
the 12-month period then ended of not more than the following:


1.50:1.00 for the Fiscal Quarter ending December 31, 2003 through June 30, 2004;
and


1.25:1.00 for Fiscal Quarter ending September 30, 2004 and each Fiscal Quarter
ending thereafter.


Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase "in accordance with GAAP" shall in no way be
construed to limit the foregoing. If any "Accounting Changes" (as defined below)
occur and such changes result in a change in the calculation of the financial
covenants, standards or terms used in the Agreement or any other Loan Document,
then Borrowers, Administrative Agent and Lenders agree to enter into
negotiations in order to amend such provisions of the Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating Borrowers’ and their Subsidiaries’ financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made; provided , however , that the agreement of Requisite Lenders
to any required amendments of such provisions shall be sufficient to bind all
Lenders. " Accounting Changes " means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by Parent or any
Borrower’s certified public accountants; (iii) purchase accounting adjustments
under A.P.B. 16 or 17 and EITF 88-16, and the application of the accounting
principles set forth in FASB 109, including the establishment of reserves
pursuant thereto and any subsequent reversal (in whole or in part) of such
reserves; and (iv) the reversal of any reserves established as a result of
purchase accounting adjustments. All such adjustments resulting from
expenditures made subsequent to the Closing Date (including capitalization of
costs and expenses or payment of pre-Closing Date liabilities) shall be treated
as expenses in the period the expenditures are made and deducted as part of the
calculation of EBITDA in such period. If Administrative Agent, Borrowers and
Requisite Lenders agree upon the required amendments, then after appropriate
amendments have been executed and the underlying Accounting Change with respect
thereto has been implemented, any reference to GAAP contained in the Agreement
or in any other Loan Document shall, only to the extent of such Accounting
Change, refer to GAAP, consistently applied after giving effect to the
implementation of such Accounting Change. If Administrative Agent, Borrowers and
Requisite Lenders cannot agree upon the required amendments within thirty (30)
days following the date of implementation of any Accounting Change, then all
Financial Statements delivered and all calculations of financial covenants and
other standards and terms in accordance with the Agreement and the other Loan
Documents shall be prepared, delivered and made without regard to the underlying
Accounting Change. For purposes of Section 8.1 , a breach of a Financial
Covenant contained in this Annex G shall be deemed to have occurred as of any
date of determination by Administrative Agent or as of the last day of any
specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Administrative Agent.






G-






     

--------------------------------------------------------------------------------





ANNEX I ( Section 11.10 )


to


CREDIT AGREEMENT


NOTICE ADDRESSES


(A)
    If to Administrative Agent or GE Capital, at




General Electric Capital Corporation


GE Corporate Financial Services


335 Madison Avenue - 12th Floor


New York, NY 10017


Attention: FiberMark Account Manager


Telecopier No.: 212-309-8798


Telephone No.: 212-370-8048


with copies to:


Bingham McCutchen LLP


150 Federal Street


Boston, MA 02110


Attention: Robert A.J. Barry, Jr., Esq.


Telecopier No.: 617-951-8736


Telephone No.: 617-951-8624


and


General Electric Capital Corporation


201 High Ridge Road


Stamford, Connecticut 06927-5100


Attention: Corporate Counsel - Commercial Finance


Telecopier No.: (203) 316-7889


Telephone No.: (203) 316-7336


(B)    If to U.S. Borrower, at






FiberMark North America, Inc.


161 Wellington Road


Brattleboro, Vermont 05302


Attention: Allan M. Kline, Chief Financial Officer


Telecopier No.: (802) 257-5900


Telephone No.: (802) 257-0365




I-






     

--------------------------------------------------------------------------------

 

with copies to:






Hale and Dorr LLP


60 State Street


Boston, MA 02109


Attention: Mitchel Appelbaum, Esq.


Telecopier No.: (617) 526-5000


Telephone No.: (617) 526-6000


(C)
    If to any European Borrower, or European Borrower Representative, at




FiberMark Services GmbH & Co. KG


Geschäftsführung


Otto-von-Steinbeis Str. 14b


D-83052 Bruckmühl


Germany


Attention: Dr. Walter Haegler


Telecopier No.: 0049 80 62/703-461


Telephone No.: 0049 80 62/703-410


and


Attention: Mr. Armin Schwinn


Telecopier No.: 0049 80 62/703-256


Telephone No.: 0049 80 62/703-210


with copies to:






Gibson, Dunn & Crutcher LLP


Widenmayerstrasse 10


D-80538 München


Germany


Attention: Dr. Christoph Kuhmann, LL.M.


Telecopier No.: 0049- 89 189 33 333


Telephone No.: 0049- 89 189 33 150






with copies to:






Hale and Dorr LLP


60 State Street


Boston, MA 02109


Attention: Mitchel Appelbaum, Esq.


Telecopier No.: (617) 526-5000


Telephone No.: (617) 526-6000










I-






     

--------------------------------------------------------------------------------



ANNEX J (from Annex A - Commitments definition )


to


CREDIT AGREEMENT












 
Lender(s)

--------------------------------------------------------------------------------

U.S. Revolving Loan Commitment
 
(including a Swing Line Commitment
 
of $5,000,000)
 
$45,000,000
 
General Electric Capital Corporation
 
 
 
European Revolving Loan Commitment
 
$40,000,000
General Electric Capital Corporation
 
 
 













I-






     

--------------------------------------------------------------------------------



ANNEX K (from Annex A )


to


CREDIT AGREEMENT






Guarantee Agreements






1.    Guarantee Agreement (Garantievertrag), dated as of November 12, 2003,
between General Electric Capital Corporation, as European Loan Agent and
FiberMark Services GmbH & Co. KG, as Guarantor.






2.    Guarantee Agreement (Garantievertrag), dated as of November 12, 2003,
between General Electric Capital Corporation, as European Loan Agent and
FiberMark GmbH, as Guarantor.






3.    Guarantee Agreement (Garantievertrag), dated as of November 12, 2003,
between General Electric Capital Corporation, as European Loan Agent and
FiberMark LST Grundstücksverwaltungsgesellschaft mbH and Co. KG, as Guarantor.






4.    Guarantee Agreement (Garantievertrag), dated as of November 12, 2003,
between General Electric Capital Corporation, as European Loan Agent and
FiberMark Gessner Grundstücksverwaltungsgesellschaft mbH and Co. KG, as
Guarantor.






5.    Guarantee Agreement (Garantievertrag), dated as of November 12, 2003,
between General Electric Capital Corporation, as European Loan Agent and
FiberMark Beteiligungs GmbH, as Guarantor.






6.    Guarantee Agreement (Garantievertrag), dated as of November 12, 2003,
between General Electric Capital Corporation, as European Loan Agent and
FiberMark LST GmbH, as Guarantor.






7.    Guarantee Agreement (Garantievertrag), dated as of November 12, 2003,
between General Electric Capital Corporation, as European Loan Agent and
FiberMark Gessner GmbH, as Guarantor.






Account Pledge Agreements






1.    Account Pledge Agreement (Kontoverpfändungsvertrag), dated November 12,
2003, between FiberMark Lahnstein GmbH & Co. OHG and General Electric Capital
Corporation, as Administrative Agent, European Loan Agent and Lender, Fronting
Lender and the other parties thereto.






2.    Account Pledge Agreement (Kontoverpfändungsvertrag), dated November 12,
2003, between FiberMark Gessner GmbH & Co. OHG and General Electric Capital
Corporation, as Administrative Agent, European Loan Agent and Lender, Fronting
Lender and the other parties thereto.






3.    Account Pledge Agreement (Kontoverpfändungsvertrag), dated November 12,
2003, between FiberMark LST Grundstücksverwaltungsgesellschaft mbH and Co. KG
and General Electric Capital Corporation, as Administrative Agent, European Loan
Agent and Lender, Fronting Lender and the other parties thereto.






4.    Account Pledge Agreement (Kontoverpfändungsvertrag), dated November 12,
2003, between FiberMark Gessner Grundstücksverwaltungsgesellschaft mbH and Co.
KG and General Electric Capital Corporation, as European Loan Agent,
Administrative Agent and Lender, Fronting Lender and the other parties thereto.






Interest Pledge Agreements






1.    Interest Pledge Agreement, dated November 12, 2003, relating to the
interests in FiberMark Gessner GmbH & Co. OHG and FiberMark Lahnstein GmbH & Co.
OHG (OHG-Anteilsverpfändung) between FiberMark GmbH and General Electric Capital
Corporation as European Loan Agent, Administrative Agent and Lender, and the
Fronting Lender.






2.    Interest Pledge Agreement, dated November 12, 2003, relating to the
interests in FiberMark Gessner GmbH & Co. OHG and FiberMark Lahnstein GmbH & Co.
OHG, FiberMark Gessner Grundstücksverwaltungsgesellschaft mbH and Co. KG,
FiberMark LST Grundstücksverwaltungsgesellschaft mbH and Co. KG (OHG und
KG-Anteilsverpfändung) between FiberMark Beteiligungs GmbH and General Electric
Capital Corporation as European Loan Agent, Administrative Agent and Lender, and
the Fronting Lender.






3.    Interest Pledge Agreement, dated November 12, 2003, relating to the
interests in FiberMark Gessner Grundstücksverwaltungsgesellschaft mbH and Co. KG
(KG-Anteilsverpfändung) between FiberMark Gessner GmbH & Co. OHG and General
Electric Capital Corporation as European Loan Agent, Administrative Agent and
Lender, and the Fronting Lender.






4.    Interest Pledge Agreement, dated November 12, 2003, relating to the
interests in FiberMark LST Grundstücksverwaltungsgesellschaft mbH and Co. KG
(KG-Anteilsverpfändung) between FiberMark Lahnstein GmbH & Co. OHG and General
Electric Capital Corporation as European Loan Agent, Administrative Agent and
Lender, and the Fronting Lender.






5.    Interest Pledge Agreement dated November 12, 2003, relating to the
interests in FiberMark Services GmbH and Co. KG (KG-Anteilsverpfändung) between
FiberMark International Holdings LLC and General Electric Capital Corporation as
European Loan Agent, Administrative Agent and Lender, and the Fronting Lender
(to the secure claims against the European Borrowers).






Share Pledge Agreements






1.    Notarial Share Pledge Agreement, dated November 12, 2003, relating to the
shares in FiberMark GmbH, FiberMark Gessner GmbH and FiberMark Lahnstein GmbH
between FiberMark Services GmbH & Co. KG and General Electric Capital
Corporation as European Loan Agent, Administrative Agent and Lender, and the
Fronting Lender.






2.    Notarial Share Pledge Agreement, dated November 12, 2003, relating to the
shares in FiberMark Beteiligungs GmbH between FiberMark, Inc. and General
Electric Capital Corporation as European Loan Agent, Administrative Agent and
Lender, and the Fronting Lender (to the secure claims against the European
Borrowers).










Land Charges






1.    Notarial deed to create land charges on the real property of FiberMark
Gessner GmbH & Co. OHG (future owner: FiberMark Gessner
Grundstücksverwaltungsgesellschaft mbH and Co. OHG (future owner: FiberMark
Gessner Grundstücksverwaltungsgesellschaft mbH and Co. KG). KG).






2.    Notarial deed to create land charges on the real property of FiberMark
Lahnstein GmbH & Co. OHG (future owner: FiberMark LST
Grundstücksverwaltungsgesellschaft mbH and Co. KG). OHG (future owner: FiberMark
LST Grundstücksverwaltungsgesellschaft mbH and Co. KG).






3.    Security Purposes Agreement, dated November 12, 2003, between FiberMark
LST Grundstücksverwaltungsgesellschaft mbH and Co. KG, FiberMark Lahnstein GmbH
& Co. OHG and General Electric Capital Corporation as European Loan Agent,
Administrative Agent and Lender.






4.    Security Purposes Agreement, dated November 12, 2003, between FiberMark
Gessner Grundstücksverwaltungsgesellschaft mbH and Co. KG, FiberMark Gessner
GmbH & Co. OHG and General Electric Capital Corporation as European Loan Agent,
Administrative Agent and Lender.












     